Exhibit 10(bb)
EXECUTION VERSION
 
 
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of December 8, 2008
by and among
GREIF RECEIVABLES FUNDING LLC,
GREIF PACKAGING LLC,
as initial Servicer
GREIF PACKAGING LLC,
and each other entity from time to time party hereto
as an Originator, as Originators
YC SUSI TRUST,
as Conduit Investor and Uncommitted Investor
BANK OF AMERICA,
NATIONAL ASSOCIATION,
as Agent, a Managing Agent, an Administrator and a Committed Investor
and
THE VARIOUS INVESTOR GROUPS, MANAGING AGENTS AND
ADMINISTRATORS FROM TIME TO
TIME PARTIES HERETO
 
 
[***] = PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST. AN UNREDACTED VERSION OF THIS EXHIBIT HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
Section 1.1 Certain Defined Terms
    1  
Section 1.2 Other Terms
    26  
Section 1.3 Computation of Time Periods
    27  
Section 1.4 Times of Day
    27  
ARTICLE II PURCHASES AND SETTLEMENTS
    27  
Section 2.1 Transfer of Affected Assets; Intended Characterization
    27  
Section 2.2 Purchase Price
    28  
Section 2.3 Investment Procedures
    29  
Section 2.4 Determination of Yield and Rate Periods
    31  
Section 2.5 Yield, Fees and Other Costs and Expenses
    33  
Section 2.6 Deemed Collections
    33  
Section 2.7 Payments and Computations, Etc
    34  
Section 2.8 Reports
    34  
Section 2.9 Collection Account
    34  
Section 2.10 Sharing of Payments, Etc.
    34  
Section 2.11 Right of Setoff
    35  
Section 2.12 Settlement Procedures
    35  
Section 2.13 Optional Reduction of Net Investment
    37  
Section 2.14 Application of Collections Distributable to SPV
    38  
Section 2.15 Collections Held in Trust
    38  
Section 2.16 Reduction of Facility Limit
    38  
ARTICLE III ADDITIONAL COMMITTED INVESTOR PROVISIONS
    39  
Section 3.1 Assignment to Committed Investors
    39  
Section 3.2 Downgrade of Committed Investor
    40  
Section 3.3 Extension of Commitment Termination Date/Non-Renewing Committed
Investors
    42  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    43  
Section 4.1 Representations and Warranties of the SPV and the Initial Servicer
    43  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE V CONDITIONS PRECEDENT
    49  
Section 5.1 Conditions Precedent to Closing
    49  
Section 5.2 Conditions Precedent to All Investments and Reinvestments
    52  
ARTICLE VI COVENANTS
    52  
Section 6.1 Affirmative Covenants of the SPV and Servicer
    52  
Section 6.2 Negative Covenants of the SPV and Servicer
    57  
ARTICLE VII ADMINISTRATION AND COLLECTIONS
    60  
Section 7.1 Appointment of Servicer
    60  
Section 7.2 Duties of Servicer
    61  
Section 7.3 Blocked Account Arrangements
    62  
Section 7.4 Enforcement Rights
    62  
Section 7.5 Servicer Default
    63  
Section 7.6 Servicing Fee
    65  
Section 7.7 Protection of Ownership Interest of the Investors
    65  
ARTICLE VIII TERMINATION EVENTS
    65  
Section 8.1 Termination Events
    65  
Section 8.2 Termination
    67  
ARTICLE IX INDEMNIFICATION; EXPENSES; RELATED MATTERS
    68  
Section 9.1 Indemnities by the SPV
    68  
Section 9.2 Indemnities by the Servicer
    70  
Section 9.3 Indemnity for Taxes, Reserves and Expenses
    71  
Section 9.4 Taxes
    73  
Section 9.5 Status of Investors
    74  
Section 9.6 Other Costs and Expenses; Breakage Costs
    75  
Section 9.7 Mitigation Obligations
    76  
ARTICLE X THE AGENT
    76  
Section 10.1 Appointment and Authorization of Agent
    76  
Section 10.2 Delegation of Duties
    77  
Section 10.3 Liability of Agents and Managing Agents
    77  
Section 10.4 Reliance by Agent
    77  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 10.5 Notice of Termination Event, Potential Termination Event or
Servicer Default
    78  
Section 10.6 Credit Decision; Disclosure of Information by the Agent
    78  
Section 10.7 Indemnification of the Agent
    79  
Section 10.8 Agent in Individual Capacity
    79  
Section 10.9 Resignation of Agents
    79  
Section 10.10 Payments by the Agent
    80  
ARTICLE XI MISCELLANEOUS
    80  
Section 11.1 Term of Agreement
    80  
Section 11.2 Waivers; Amendments
    80  
Section 11.3 Notices; Payment Information
    81  
Section 11.4 Governing Law; Submission to Jurisdiction; Appointment of Service
Agent
    81  
Section 11.5 Integration
    82  
Section 11.6 Severability of Provisions
    82  
Section 11.7 Counterparts; Facsimile Delivery
    82  
Section 11.8 Successors and Assigns; Binding Effect
    82  
Section 11.9 Waiver of Confidentiality
    86  
Section 11.10 Confidentiality Agreement
    86  
Section 11.11 No Bankruptcy Petition Against the Conduit Investor
    86  
Section 11.12 No Recourse
    86  
Section 11.13 No Proceedings; Limitations on Payments
    87  

 

-iii-



--------------------------------------------------------------------------------



 



      Schedules    
 
   
Schedule 1.01
  List of Agricultural Receivables Eligible Obligors
Schedule 4.1(d)
  Perfection Representations, Warranties and Covenants
Schedule 4.1(g)
  List of Actions and Suits
Schedule 4.1(i)
  Location of Certain Offices and Records
Schedule 4.1(j)
  List of Subsidiaries, Divisions and Tradenames; FEIN
Schedule 4.1(s)
  List of Blocked Account Banks and Blocked Accounts
Schedule 6.1(a)
  Agreed-Upon Procedures
Schedule 11.3
  Address and Payment Information

Exhibits

     
Exhibit A
  Form of Assignment and Assumption Agreement
Exhibit B
  Credit and Collection Policies and Practices
Exhibit C
  Form of Investment Request
Exhibit D
  Form of Servicer Report
Exhibit E
  Form of SPV Secretary’s Certificate
Exhibit F
  Forms of Originator/Servicer Secretary’s Certificate

 

 



--------------------------------------------------------------------------------



 



This Transfer and Administration Agreement (this “Agreement”), dated as of
December 8, 2008, by and among:
(1) GREIF RECEIVABLES FUNDING LLC, a Delaware limited liability company (the
“SPV”);
(2) GREIF PACKAGING LLC, a Delaware limited liability company, as an Originator
(in such capacity, the “GP Originator”) and each other entity from time to time
party hereto as an “Originator” pursuant to a joinder agreement in form and
substance acceptable to the Agent (each, an “Originator” and collectively, the
“Originators”);
(3) GREIF PACKAGING LLC., as servicer (in such capacity, the “Servicer”);
(4) YC SUSI TRUST, a Delaware statutory trust (“YC SUSI”), as a Conduit Investor
and Uncommitted Investor;
(5) BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association (“Bank
of America”), as the Agent, a Managing Agent, an Administrator and a Committed
Investor; and
(6) the various Investor Groups, Managing Agents and Administrators from time to
time parties hereto.
ARTICLE I
DEFINITIONS
SECTION 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
“Accounts” means the Blocked Accounts, the Collection Account and each other
account into which Collections may be deposited or received.
“Administrators” means the YC SUSI Administrator and any other Person that
becomes a party to this Agreement as an “Administrator”.
“Adverse Claim” means a Lien on any Person’s assets or properties in favor of
any other Person; provided that “Adverse Claim” shall not include any
“precautionary” financing statement filed by any Person not evidencing any such
Lien.
“Affected Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) with respect to any Receivable, all rights and remedies of the SPV
under the First Tier Agreement, together with all financing statements filed by
the SPV against the Originators in connection therewith, (d) all Blocked
Accounts and all funds and investments therein and all of the SPV’s rights in
the Blocked Account Agreements and (e) all proceeds of the foregoing.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, owns, is in control of, is controlled by, or is under common control
with such Person, in each case

 

 



--------------------------------------------------------------------------------



 



whether beneficially, or as a trustee, guardian or other fiduciary. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the other Person, whether through the ownership of
voting securities or membership interests, by contract, or otherwise.
“Agent” means Bank of America, in its capacity as agent for the Secured Parties,
and any successor thereto appointed pursuant to Article X.
“Agents” means, collectively, the Managing Agents and the Agent.
“Agent-Related Persons” means, with respect to any Managing Agent or the Agent,
such Person together with its Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates.
“Aggregate Unpaid Balance” means, as of any date of determination, the sum of
the Unpaid Balances of all Receivables which constitute Eligible Receivables as
of such date of determination.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of (a) the
aggregate unpaid Yield accrued and to accrue through the end of all Rate Periods
in existence at such time, (b) the Net Investment at such time and (c) all other
amounts owed (whether or not then due and payable) hereunder and under the other
Transaction Documents by the SPV and each Originator to the Agent, the Managing
Agents, the Administrators, the Investors or the Indemnified Parties at such
time.
“Agreement” is defined in the Preamble.
“Agricultural Receivable” means any Eligible Receivable originated on or after
April 1st of any calendar year and payable on or prior to October 15th of such
calendar year to an Agricultural Receivable Eligible Obligor.
“Agricultural Receivable Eligible Obligor” means any Eligible Obligor or their
corporate successor listed on Schedule 1.01 hereto as such Schedule 1.01 may be
updated from time to time at the request of the SPV and with the consent of the
Administrative Agent.
“Alternate Rate” means, for any Rate Period for any Portion of Investment, an
interest rate per annum equal to 1.75% per annum above the Offshore Rate for
such Rate Period; provided that in the case of:
(i) any Rate Period which commences on a date prior to the Agent receiving at
least three (3) Business Days’ notice thereof, or
(ii) any Rate Period relating to a Portion of Investment which is less than
$1,000,000,
the “Alternate Rate” for each day in such Rate Period shall be an interest rate
per annum equal to the Base Rate in effect on such day. The “Alternate Rate” for
any date on or after the

 

2



--------------------------------------------------------------------------------



 



declaration or automatic occurrence of Termination Date pursuant to Section 8.2
shall be an interest rate equal to 2.00% per annum above the Base Rate in effect
on such day.
“Asset Interest” is defined in Section 2.1(b).
“Assignment Amount” means, with respect to a Committed Investor at the time of
any assignment pursuant to Section 3.1, an amount equal to the least of (a) such
Committed Investor’s Pro Rata Share of the Net Investment requested by the
Uncommitted Investor in its Investor Group to be assigned at such time; (b) such
Committed Investor’s unused Commitment (minus the unrecovered principal amount
of such Committed Investor’s investments in the Asset Interest pursuant to the
Program Support Agreement to which it is a party); and (c) in the case of an
assignment on or after the applicable Conduit Investment Termination Date, an
amount equal to (A) the sum of such Committed Investor’s Pro Rata Share of the
Investor Group Percentage of (i) the aggregate Unpaid Balance of the Receivables
(other than Defaulted Receivables), plus (ii) all Collections received by the
Servicer but not yet remitted by the Servicer to the Agent, plus (iii) any
amounts in respect of Deemed Collections required to be paid by the SPV at such
time.
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit A.
“Assignment Date” is defined in Section 3.1(a).
“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.
“Bank of America” is defined in the Preamble.
“Bank of America Investor Group” is defined in the definition of Investor Group.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate for such day, plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
applicable Managing Agent as its “prime rate” or (c) the daily Offshore Rate
plus 1.75%. The “prime rate” is a rate set by the applicable Managing Agent
based upon various factors including such Managing Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the prime rate announced by a Managing Agent
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

3



--------------------------------------------------------------------------------



 



“Blocked Account” means an account and any associated lock-box maintained by the
Servicer or SPV at a Blocked Account Bank for the purpose of receiving
Collections or concentrating Collections received, set forth in Schedule 4.1(s),
or any account added as a Blocked Account pursuant to and in accordance with
Section 4.1(s) and which, if not maintained at and in the name of the Agent, is
subject to a Blocked Account Agreement.
“Blocked Account Agreement” means a deposit account control agreement among the
Servicer or SPV, the Agent and a Blocked Account Bank, in form and substance
reasonably acceptable to the Agent.
“Blocked Account Bank” means each of the banks set forth in Schedule 4.1(s), as
such Schedule 4.1(s) may be modified pursuant to Section 4.1(s).
“Business Day” means any day excluding Saturday, Sunday and any day on which
banks in New York, New York, Charlotte, North Carolina, or the State of Ohio,
are authorized or required by law to close, and, when used with respect to the
determination of any Offshore Rate or any notice with respect thereto, any such
day which is also a day for trading by and between banks in United States dollar
deposits in the London interbank market.
“Calculation Period” means: (a) the period from and including the Closing Date
to and including the next Month End Date; and (b) thereafter, each period from
but excluding a Month End Date to and including the earlier to occur of the next
Month End Date or the Final Payout Date.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Change in Law” is defined in Section 9.3(a).
“Change of Control” means (a) any failure by Greif, Inc. to beneficially own and
control, directly or indirectly, more than 50% of the total voting power and
economic interests represented by the issued and outstanding Equity Interests of
the SPV or any Originator (other than the GI Originator), or (b) any “Change of
Control” as defined in the Senior Credit Agreement.
“Charged-Off Receivable” means a Receivable (a) as to which the Obligor thereof
has become the subject of any Event of Bankruptcy, (b) which has been identified
by the SPV, any

 

4



--------------------------------------------------------------------------------



 



Originator or the Servicer as uncollectible, or (c) which, consistent with the
Credit and Collection Policy, would be written off as uncollectible.
“Closing Date” means December 8, 2008.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.
“Collection Account” is defined in Section 2.9.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including (i) all scheduled interest and
principal payments, and any applicable late fees, in any such case, received and
collected on such Receivable, (ii) all proceeds received by virtue of the
liquidation of such Receivable, net of expenses incurred in connection with such
liquidation, (iii) all proceeds received (net of any such proceeds which are
required by law to be paid to the applicable Obligor) under any damage, casualty
or other insurance policy with respect to such Receivable, (iv) all cash
proceeds of the Related Security related to or otherwise attributable to such
Receivable, (v) any repurchase payment received with respect to such Receivable
pursuant to any applicable recourse obligation of the Servicer or any Originator
under this Agreement or any other Transaction Document and (vi) all Deemed
Collections received with respect to such Receivable.
“Commercial Paper” means the promissory notes issued or to be issued by a
Conduit Investor (or its related commercial paper issuer if such Conduit
Investor does not itself issue commercial paper) in the commercial paper market.
“Commitment” means, with respect to each Committed Investor, as the context
requires, (a) the commitment of such Committed Investor to make Investments and
to pay Assignment Amounts in accordance herewith in an amount not to exceed the
amount described in the following clause (b), and (b) the dollar amount set
forth opposite such Committed Investor’s signature on the signature pages hereof
under the heading “Commitment” (or, in the case of a Committed Investor which
becomes a party hereto pursuant to an Assignment and Assumption Agreement, as
set forth in such Assignment and Assumption Agreement), minus the dollar amount
of any Commitment or portion thereof assigned by such Committed Investor
pursuant to an Assignment and Assumption Agreement, plus the dollar amount of
any increase to such Committed Investor’s Commitment consented to by such
Committed Investor prior to the time of determination; provided that if the
Facility Limit is reduced, the aggregate of the Commitments of all the Committed
Investors shall be reduced in a like amount and the Commitment of each Committed
Investor shall be reduced in proportion to such reduction.
“Commitment Termination Date” means December 7, 2009, or such later date to
which the Commitment Termination Date may be extended by the SPV, the Agent and
the Committed Investors (each in their sole discretion).
“Committed Investors” means (a) for the Bank of America Investor Group, the YC
SUSI Committed Investors and (b) for any other Investor Group, each of the
Persons executing this Agreement in the capacity of a “Committed Investor” for
such Investor Group in accordance with the terms of this Agreement, and, in each
case, successors and permitted assigns.

 

5



--------------------------------------------------------------------------------



 



“Concentration Limits” shall, at any time, be deemed exceeded if:
(a) the aggregate Unpaid Balance of all Receivables relating to a single Obligor
(together with its subsidiaries and Affiliates) exceeds (i) 3.00% of the
Aggregate Unpaid Balance at such time or (ii) if higher, the percentage of the
Aggregate Unpaid Balance specified below, contingent upon the Obligor’s public
unsecured debt rating.

          Obligor’s Public Unsecured Debt Rating       (S&P/Moody’s)1  
Concentration Limit  
 
       
A/A2 or better
    7.50 %
 
       
A-/A3
    5.00 %
 
       
Below A/A3 or unrated
    3.00 %

(b) the aggregate Unpaid Balance of all Extended Term Receivables exceeds 3.5%
of the Aggregate Unpaid Balance at such time, or
(c) the aggregate Unpaid Balance of all Agricultural Receivables exceeds 9.0% of
the Aggregate Unpaid Balance at such time.
“Conduit Assignee” means, with respect to any Conduit Investor, any special
purpose entity that finances its activities directly or indirectly through asset
backed commercial paper and is administered by a Managing Agent or any of its
Affiliates and designated by such Conduit Investor’s Managing Agent from time to
time to accept an assignment from such Conduit Investor of all or a portion of
the Net Investment.
“Conduit Investment Termination Date” means, with respect to any Conduit
Investor, the date of the delivery by such Conduit Investor to the SPV of
written notice that such Conduit Investor elects, in its sole discretion, to
permanently cease to fund Investments hereunder. For the avoidance of doubt, the
delivery of any such written notice by such Conduit Investor shall not relieve
or terminate the obligations of any Committed Investor hereunder to fund any
Investment.
“Conduit Investor” means YC SUSI and any other Person that shall become a party
to this Agreement in the capacity as a “Conduit Investor” and any Conduit
Assignee of any of the foregoing.
“Continuing Fortis Obligations” means those obligations which are identified to
continue as obligations under the Termination and Payoff Letter.
“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or
 

      1  
The rating of an Obligor will be the lower of any public unsecured debt rating
of such Obligor as issued by either S&P or Moody’s. If such Obligor has only one
rating from either S&P or Moody’s, that rating shall be used.

 

6



--------------------------------------------------------------------------------



 



which evidence such Receivable or under which an Obligor becomes or is obligated
to make payment in respect of such Receivable.
“CP Rate” means, for any Rate Period for any Portion of Investment and a
particular Conduit Investor, the per annum rate equivalent to the weighted
average cost (as determined by the related Administrator and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Investor, other borrowings by
such Conduit Investor (other than under any Program Support Agreement) and any
other costs associated with the issuance of Commercial Paper) of or related to
the issuance of Commercial Paper that are allocated, in whole or in part, by the
Conduit Investor or its Administrator to fund or maintain such Portion of
Investment (and which may be also allocated in part to the funding of other
assets of the Conduit Investor); provided that if any component of such rate is
a discount rate, in calculating the “CP Rate” for such Portion of Investment for
such Rate Period, such Conduit Investor shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.
“Credit and Collection Policy” means the Originators’ credit and collection
policy or policies and practices relating to Receivables as in effect on the
Closing Date and set forth in Exhibit B, as modified, from time to time, in
compliance with Sections 6.1(a)(vii) and 6.2(c).
“Days Sales Outstanding” means, for any Calculation Period, the product, rounded
upward, if necessary, to the next higher whole number, obtained by multiplying
(a) 121 by (b) the quotient obtained by dividing (i) the aggregate Unpaid
Balance of Receivables as of the most recent Month End Date by (ii) the
aggregate amount of sales giving rise to Receivables originated during the
consecutive four (4) month period ended on the most recent Month End Date.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar Laws affecting the rights, remedies, or recourse of
creditors generally, including the Bankruptcy Code and all amendments thereto,
as are in effect from time to time.
“Deemed Collections” means any Collections on any Receivable deemed to have been
received pursuant to Sections 2.6.
“Default Rate” means a per annum rate equal to the sum of (a) the Base Rate plus
(b) 2.00%.
“Default Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date of (a) the sum of
(i) the aggregate initial Unpaid Balance of all Receivables as to which, as of
such Month End Date, any payment, or any part thereof, remained unpaid 91 days
or more, but not more than 120 days, from the original due date thereof, plus
(without duplication) (ii) the aggregate initial Unpaid Balance of all
Charged-Off Receivables arising as of such Month End Date, divided by (b) the
aggregate amount of sales by the Originators giving rise to Receivables in the
fourth month prior to the month of determination.

 

7



--------------------------------------------------------------------------------



 



“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.
“Delinquency Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) equal to the quotient of (a) the aggregate Unpaid Balance of all
Delinquent Receivables as of the most recent Month End Date divided by (b) the
aggregate amount of sales by the Originator giving rise to the Receivables in
the third month prior to the month of determination.
“Delinquent Receivable” means a Receivable: (a) as to which any payment, or part
thereof, remains unpaid for 31 days or more from the original due date for such
payment and (b) which is not a Defaulted Receivable.
“Dilution” means, on any date, an amount equal to the sum, without duplication,
of the aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the applicable Originator (which shall be exercised in the ordinary course of
business) such Obligor’s obligation in respect of such Receivable is reduced on
account of any performance failure on the part of such Originator), set-offs,
counterclaims, chargebacks, returned or repossessed goods, sales and marketing
discounts, warranties, any unapplied credit memos and other adjustments that are
made in respect of Obligors; provided that writeoffs related to an Obligor’s bad
credit, inability to pay or insolvency shall not constitute Dilution, and
contractual adjustments to the amounts payable by the Obligor that are
eliminated from the Receivables balance sold through a reduction in purchase
price shall not constitute Dilution.
“Dilution Horizon Ratio” means, for any Calculation Period, the greater of
(a) 200% and (b) the ratio (expressed as a percentage) computed as of the most
recent Month End Date by dividing (i) the aggregate initial Unpaid Balance of
sales by the Originators giving rise to Receivables during the calendar month
and the two preceding calendar months ended on such Month End Date by (ii) the
Aggregate Unpaid Balance as of such Month End Date.
“Dilution Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date by dividing (a) the
aggregate Dilution incurred during such period, by (b) the aggregate amount of
sales by the Originators giving rise to Receivables in the month prior to the
month of determination.
“Dilution Reserve Percentage” means, for any Calculation Period, a percentage
equal to:
(EQUATION) [c02186r9676137.gif]

 
where:

         
SF
  =   the Stress Factor;
 
       
EDR
  =   the Expected Dilution Ratio;

 

8



--------------------------------------------------------------------------------



 



         
DS
  =   the Dilution Spike; and
 
       
DHR
  =   the Dilution Horizon Ratio.

“Dilution Spike” means, as of any date of determination, the highest average
Dilution Ratio for any two consecutive calendar months during the immediately
preceding 12 calendar months.
“Dollar” or “$” means the lawful currency of the United States.
“Downgrade Collateral Account” is defined in Section 3.2(a).
“Downgrade Draw” is defined in Section 3.2(a).
“Eligible Investments” means any of the following investments denominated and
payable solely in Dollars: (a) readily marketable debt securities issued by, or
the full and timely payment of which is guaranteed by the full faith and credit
of, the federal government of the United States, (b) insured demand deposits,
time deposits and certificates of deposit of any commercial bank rated “A-1+” by
S&P, “P-1” by Moody’s and “A-1+” by Fitch (if rated by Fitch), (c) no load money
market funds rated in the highest ratings category by each of the Rating
Agencies (without the “r” symbol attached to any such rating by S&P), and
(d) commercial paper of any corporation incorporated under the laws of the
United States or any political subdivision thereof, provided that such
commercial paper is rated “A-1+” by S&P, “P-1” by Moody’s and “A-1+” by Fitch
(if rated by Fitch) (without the “r” symbol attached to any such rating by S&P).
“Eligible Obligor” means, at any time, any Obligor:
(a) which is a United States resident (or, if a corporation or other registered
organization, is organized and in existence under the laws of the United States
or any state or political subdivision thereof);
(b) which is not an Affiliate or employee of any of the originators, SPV or
Servicer;
(c) which is not an Official Body; and
(d) which does not have more than 35.0% of Defaulted Receivables with respect to
the Receivables owed by such Obligor.
“Eligible Receivable” means, at any time, any Receivable:
(a) which was originated by an Originator in the ordinary course of its
business;
(b) (i) with respect to which each of the applicable Originator and the SPV has
performed all obligations required to be performed by it thereunder or under any
related Contract, including shipment of the merchandise and/or the performance
of the services purchased thereunder; (ii) which has been billed to the relevant
Obligor; and (iii) which,

 

9



--------------------------------------------------------------------------------



 



according to the Contract related thereto, is required to be paid in full within
60 days of the original billing date therefor, provided, however, that up to
3.5% of the Aggregate Unpaid Balance may consist of Extended Term Receivables
and 9.0% of the Aggregate Unpaid Balance may consist of Agricultural
Receivables, provided, further, that the Administrative Agent may deem any
Extended Term Receivable or Agricultural Receivable to be ineligible at any time
in its discretion upon twenty (20) days advance written notice to the SPV;
(c) which was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policy;
(d) which has been sold or contributed to the SPV pursuant to (and in accordance
with) the First Tier Agreement and to which the SPV has good and marketable
title, free and clear of all Adverse Claims;
(e) the Obligor of which has been directed to make all payments to a Blocked
Account;
(f) which is assignable without the consent of, or notice to, the Obligor
thereunder unless such consent has been obtained and is in effect or such notice
has been given;
(g) which, together with the related Contract, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms and is not subject
to any asserted litigation, dispute, offset, holdback, counterclaim or other
defense; provided that with respect to offsets and holdbacks only the portion of
such Receivable that is the subject of such offset or holdback shall be deemed
to be ineligible pursuant to the terms of this clause (g);
(h) which is denominated and payable only in Dollars in the United States;
(i) which is not a Defaulted Receivable;
(j) which is not a Charged-Off Receivable;
(k) which has not been compromised, adjusted or modified (including by the
extension of time for payment or the granting of any discounts, allowances or
credits) in a manner not otherwise authorized by this Agreement; provided that
only such portion of such Receivable that is the subject of such compromise,
adjustment or modification shall be deemed to be ineligible pursuant to the
terms of this clause (l);
(l) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions and is not evidenced by instruments or chattel paper;
(m) which, together with the Contract related thereto, does not contravene in
any material respect any Laws applicable thereto (including Laws relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy);

 

10



--------------------------------------------------------------------------------



 



(n) the assignment of which under the First Tier Agreement by the applicable
Originator to the SPV and hereunder by the SPV to the Agent does not violate,
conflict or contravene any applicable Law or any enforceable contractual or
other restriction, limitation or encumbrance;
(o) such Receivable is not a Receivable which arose as a result of the sale of
consigned inventory owned by a third party or a sale in which the Originator
acted as agent of any other Person or otherwise not as principal;
(p) such Receivable has not been selected for funding under the Facility
pursuant to any “adverse selection” procedures;
(q) such Receivable is not an Impaired Eligible Receivable, provided that if
such Receivable is an Impaired Eligible Receivable it shall be deemed to be an
Deemed Collection;
(r) which (together with the Related Security related thereto) has been the
subject of either a valid transfer and assignment from, or the grant of a first
priority perfected security interest therein by, the SPV to the Agent, on behalf
of the Investors, of all of the SPV’s right, title and interest therein,
effective until the Final Payout Date (unless repurchased by the SPV at an
earlier date pursuant to this Agreement); and
(s) the Obligor of which is an Eligible Obligor.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting or whether certificated or not
certificated), of capital of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership,
whether outstanding on the date hereof or issued thereafter.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974 and any
regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means, with respect to any Person, any corporation,
partnership, trust, sole proprietorship or trade or business which, together
with such Person, is treated as a single employer under Section 414(b) or (c) of
the Code or, with respect to any liability for contributions under Section
302(c) of ERISA, Section 414(m) or Section 414(o) of the Code.
“Eurodollar Reserve Percentage” means, for any day during any Rate Period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to any Investor, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
Offshore Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

 

11



--------------------------------------------------------------------------------



 



“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; (b) that any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; (c) that such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or (d) that any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or (e) that any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding.
“Excluded Amounts” is defined in Section 4.1(s).
“Excluded Taxes” means, with respect to the Managing Agent, any Investor, any
other Secured Party, or any other recipient of any payment to be made by or on
account of any obligation of a payor hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Investor, in which
its applicable Funding Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which the payor is located and (c) in the case of a Foreign Investor, any
withholding tax that is imposed on amounts payable to such Foreign Investor at
the time such Foreign Investor becomes a party hereto (or designates a new
Funding Office) or is attributable to such Foreign Investor’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 9.5) except to the extent that such Foreign Investor (or its assignor,
if any) was entitled, at the time of designation of a new Funding Office (or
assignment), to receive additional amounts from the SPV with respect to such
withholding tax pursuant to Section 9.4.
“Expected Dilution Ratio” means, for any Calculation Period, the average of the
Dilution Ratios for the 12 calendar months ending on the most recent Month End
Date.
“Extended Term Receivable” means any Eligible Receivable with a maturity greater
than 60 days but less than 91 days.
“Facility Fee” is defined in the Fee Letter.
“Facility Limit” means at any time $137,700,000, as such amount may be reduced
in accordance with Section 2.16; provided that such amount may not at any time
exceed the aggregate Commitments then in effect.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight

 

12



--------------------------------------------------------------------------------



 



Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the applicable Managing Agent on such
day on such transactions as determined by it.
“Fee Letter” means, as applicable, (i) the confidential letter agreement among
the SPV and the Managing Agent for the Bank of America Investor Group and
(ii) each confidential letter agreement entered into by the SPV with any
Managing Agent for an Investor Group that becomes a party to this Agreement on
or after the Closing Date.
“Final Payout Date” means the date, after the Termination Date, on which the Net
Investment has been reduced to zero, all accrued Servicing Fees have been paid
in full and all other Aggregate Unpaids have been paid in full in cash.
“First Tier Agreement” means the Sale Agreement, dated as of the Closing Date,
among the Originators and the SPV.
“Fluctuation Factor” means 1.2.
“Foreign Investor” means any Investor that is not (i) a citizen or resident of
the jurisdiction in which the SPV is resident for tax purposes, or (ii) a
corporation, partnership, national bank association trust, or other entity
created or organized in or under the laws of the jurisdiction referenced in
clause (i) or any estate or trust that is subject to taxation by such
jurisdiction regardless of the source of its income. For purposes of this
definition, the United States, each state thereof, and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Funding Office” of an Investor means the office from which such Investor funds
its Investment.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.
“Greif Guaranty” means the Guaranty dated as of the date hereof (as hereafter
amended, supplemented or restated) delivered by Greif, Inc. to the Persons named
therein in relation to the obligations of the Originators and the Servicer under
the Transaction Documents.
“Guarantee” means, with respect to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such

 

13



--------------------------------------------------------------------------------



 



Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Impaired Eligible Receivable” means an Eligible Receivable which contains a
confidentiality provision that purports to restrict the ability of the SPV or
its assignees to exercise their rights under the related Contract or the First
Tier Agreement, including, without limitation, the SPV’s or its assignees’ right
to review such Contract.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c) net obligations of such Person under any Swap Contract;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts and other accrued liabilities
incurred payable in the ordinary course of business);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f) all Attributable Indebtedness in respect of Capitalized Leases, Synthetic
Lease Obligations and Synthetic Debt of such Person; and

 

14



--------------------------------------------------------------------------------



 



(g) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity the
obligations of which are not, by operation of law, the joint or several
obligations of the holders of its Equity Interests) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person or such Indebtedness would not be required to be
consolidated with the other Indebtedness of such Person under GAAP. The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.
“Indemnified Amounts” is defined in Section 9.1.
“Indemnified Parties” is defined in Section 9.1.
“Interest Component” means, at any time of determination for any Conduit
Investor, the aggregate Yield accrued and to accrue through the end of the
current Rate Period for the Portion of Investment accruing Yield calculated by
reference to the CP Rate at such time (determined for such purpose using the CP
Rate most recently determined by its Administrator).
“Interest Coverage Ratio” has the meaning assigned to such term in the Senior
Credit Agreement.
“Investment” is defined in Section 2.2(a).
“Investment Date” is defined in Section 2.3(a).
“Investment Request” means each request substantially in the form of Exhibit C.
“Investor(s)” means the Conduit Investors, the Committed Investors and/or the
Uncommitted Investors, as the context may require.
“Investor Group” means each of the following groups of Investors:
(a) YC SUSI, any Conduit Assignee thereof, Bank of America, as Administrator and
Managing Agent, and the YC SUSI Committed Investors from time to time party
hereto (the “Bank of America Investor Group”); and
(b) any Conduit Investor, its Administrator, its Managing Agent and its related
Committed Investors from time to time party hereto.
“Investor Group Percentage” means, for any Investor Group, the percentage
equivalent (carried out to five decimal places) of a fraction the numerator of
which is the aggregate amount of the Commitments of all Committed Investors in
that Investor Group and the denominator of which is the sum of such numerators
for each of the Investor Groups.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.

 

15



--------------------------------------------------------------------------------



 



“Leverage Ratio” has the meaning assigned to such term in the Senior Credit
Agreement.
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any financing lease having substantially the same economic effect
as any of the foregoing).
“Loss Horizon Ratio” means, for any Calculation Period, the quotient, expressed
as a percentage, of (a) the aggregate initial Unpaid Balance of Eligible
Receivables which arose during the period ending on the most recent Month End
Date and the three immediately preceding Calculation Periods, divided by (b) the
aggregate initial Unpaid Balance of Eligible Receivables at the most recent
Month End Date.
“Loss Reserve Ratio” means, for any Calculation Period, the product of (a) the
Stress Factor, (b) the highest three-month average, during the twelve-month
period ending on the most recent Month End Date, of the Default Ratio and
(c) the Loss Horizon Ratio for such Calculation Period.
“Majority Investors” means, at any time, those Committed Investors that hold
Commitments aggregating in excess of fifty percent (50%) of the Facility Limit
as of such date (or, if the Commitments shall have been terminated, the
Investors whose aggregate pro rata shares of the Net Investment exceed fifty
percent (50%) of the Net Investment).
“Managing Agent” means, with respect to any Investor Group, the Person acting as
Managing Agent for such Investor Group and designated as such on the signature
pages hereto or in any Assignment and Assumption Agreement for such Investor
Group under this Agreement, and each of its successors and assigns.
“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that materially and adversely affects (a) the
collectibility of a material portion of the Receivables, (b) the operations,
business, properties, liabilities (actual or contingent), or condition
(financial or otherwise) of the SPV individually or Greif and its consolidated
Subsidiaries (taken as a whole), (c) the ability of the SPV, the Servicer or any
of the Originators to perform its respective material obligations under the
Transaction Documents to which it is a party, or (d) the rights of or benefits
available to the Agent, the Managing Agents or the Investors under the
Transaction Documents.
“Material Subsidiary” has the meaning assigned to such term in the Senior Credit
Agreement.
“Maturity Date” means the fifth anniversary of the Closing Date unless otherwise
extended with the consent of each Managing Agent.
“Maximum Commitment” means, as of any date of determination, the sum of the
maximum Commitments of all Committed Investors hereunder.

 

16



--------------------------------------------------------------------------------



 



“Maximum Net Investment” means, at any time, an amount equal to the Facility
Limit divided by 1.02.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Greif, Inc. or any other Originator, as
applicable.
“Minimum Percentage” means, for any Calculation Period, the sum of (a) 0.15 plus
(b) the product of (i) the Expected Dilution Ratio and (ii) the Dilution Horizon
Ratio.
“Month End Date” means the last day of each calendar month.
“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
“Multiemployer Plan” is defined in Section 4001(a)(3) of ERISA.
“Net Investment” at any time means (a) the cash amounts paid to the SPV pursuant
to Sections 2.2 and 2.3, together with the amount of any funding under a Program
Support Agreement allocated to the Interest Component at the time of such
funding less (b) the aggregate amount of Collections theretofore received and
applied by the Agent to reduce such Net Investment pursuant to Section 2.12;
provided that the Net Investment shall be restored and reinstated in the amount
of any Collections so received and applied if at any time the distribution of
such Collections is rescinded or must otherwise be returned for any reason; and
provided further that the Net Investment shall be increased by the amount
described in Section 3.1(b) as described therein.
“Net Pool Balance” means, at any time, (a) the Aggregate Unpaid Balance at such
time, minus (b) the sum of (i) the aggregate Unpaid Balances of such Eligible
Receivables that have become Defaulted Receivables, (ii) for each category of
Receivables subject to a Concentration Limit, the amount by which the Unpaid
Balances of any Eligible Receivable or category of Eligible Receivables exceeds
the applicable Concentration Limits set forth in the definition of
“Concentration Limit”, and (iii) without duplication of clause (i), the
aggregate Unpaid Balance of any Impaired Eligible Receivables identified as such
by or to the Servicer.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments in respect of such Receivable pursuant to a Contract.
“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.
“Offshore Base Rate” means, for any Rate Period:
(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that

 

17



--------------------------------------------------------------------------------



 



appears on the page of the Telerate, Inc. screen that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
page number 3750) for deposits in Dollars (for delivery on the first day of such
Rate Period) with a term equivalent to such Rate Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Rate Period, or
(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Rate Period) with a term equivalent to such Rate Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Rate Period, or
(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum determined by the applicable Managing
Agent as the rate of interest at which Dollar deposits (for delivery on the
first day of such Rate Period) in same day funds in the approximate amount of
the applicable Portion of Investment to be funded by reference to the Offshore
Rate and with a term equivalent to such Rate Period would be offered by its
London Branch to major banks in the offshore dollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Rate Period.
“Offshore Rate” means, for any Rate Period, a rate per annum determined by the
applicable Managing Agent pursuant to the following formula:

      Offshore Rate =   Offshore Base Rate       1.00 — Eurodollar Reserve
Percentage

“Originator” is defined in the Preamble.
“Pension Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Originator, the SPV or an ERISA Affiliate of any of them
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA or by reason of
being deemed to be a contributing sponsor under Section 4069 of ERISA.
“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.
“Portion of Investment” is defined in Section 2.4(a).

 

18



--------------------------------------------------------------------------------



 



“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.
“Pro Rata Share” means, with respect to a Committed Investor and a particular
Investor Group at any time, the Commitment of such Committed Investor, divided
by the sum of the Commitments of all Committed Investors in such Investor Group
(or, if the Commitments shall have been terminated, its pro rata share of the
Net Investment funded by such Investor Group).
“Program Fee” is defined in the Fee Letter.
“Program Support Agreement” means and includes, with respect to any Conduit
Investor, any agreement entered into by any Program Support Provider providing
for the issuance of one or more letters of credit for the account of the Conduit
Investor (or any related commercial paper issuer that finances the Conduit
Investor), the issuance of one or more surety bonds for which the Conduit
Investor (or such related issuer) is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by the Conduit
Investor (or such related issuer) to any Program Support Provider of the Asset
Interest (or portions thereof or participations therein) and/or the making of
loans and/or other extensions of credit to the Conduit Investor (or such related
issuer) in connection with its commercial paper program, together with any
letter of credit, surety bond or other instrument issued thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Investor, any Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, the Conduit
Investor (or any related commercial paper issuer that finances the Conduit
Investor) or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with the Conduit
Investor’s (or such related issuer’s) commercial paper program.
“Rate Period” means (a) with respect to any Portion of Investment funded by the
issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Portion of
Investment and ending on (and including) the last day of the current calendar
month, and (ii) thereafter, each period commencing on (and including) the first
day after the last day of the immediately preceding Rate Period for such Portion
of Investment and ending on (and including) the last day of the current calendar
month; and (b) with respect to any Portion of Investment not funded by the
issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Portion of
Investment and ending on (but excluding) the next following Settlement Date, and
(ii) thereafter, each period commencing on (and including) a Settlement Date and
ending on (but excluding) the next following Settlement Date; provided that
(A) any Rate Period with respect to any Portion of Investment (other than any
Portion of Investment accruing Yield at the CP Rate) that would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day; provided that if Yield in respect of such Rate Period is computed
by reference to the Offshore Rate, and such Rate Period would otherwise end on a
day which is not a Business Day, and there is no subsequent Business Day in the
same calendar month as such day, such Rate Period shall end on the next
preceding Business Day;

 

19



--------------------------------------------------------------------------------



 



(B) in the case of any Rate Period for any Portion of Investment that commences
before the Termination Date and would otherwise end on a date occurring after
the Termination Date, such Rate Period shall end on such Termination Date and
the duration of each Rate Period which commences on or after the Termination
Date shall be of such duration as shall be selected by such Managing Agent; and
(C) any Rate Period in respect of which Yield is computed by reference to the CP
Rate may be terminated at the election of, and upon notice thereof to the SPV
by, the applicable Managing Agent any time, in which case the Portion of
Investment allocated to such terminated Rate Period shall be allocated to a new
Rate Period commencing on (and including) the date of such termination and
ending on (but excluding) the next following Settlement Date, and shall accrue
Yield at the Alternate Rate.
“Rate Type” means the Offshore Rate, the Base Rate or the CP Rate.
“Receivable” means any right to payment owed by any Obligor or evidenced by a
Contract arising in connection with the sale of goods or the rendering of
services by an Originator or any right of an Originator or the SPV to payment
from or on behalf of an Obligor, in respect of any scheduled payment of
interest, principal or otherwise under a Contract, or any right to reimbursement
for funds paid or advanced by an Originator or the SPV on behalf of an Obligor
under such Contract, whether constituting an account, chattel paper, instrument,
payment intangible, or general intangible, (whether or not earned by
performance), together with all supplemental or additional payments required by
the terms of such Contract with respect to insurance, maintenance, ancillary
products and services and any other specific charges (including the obligation
to pay any finance charges, fees and other charges with respect thereto), other
than a Retained Receivable.
“Recipient” is defined in Section 2.10.
“Records” means all Contracts and other documents, purchase orders, invoices,
agreements, books, records and any other media, materials or devices for the
storage of information (including tapes, disks, punch cards, computer programs
and databases and related property) maintained by the SPV, any Originator or the
Servicer with respect to the Receivables, any other Affected Assets or the
Obligors.
“Register” is defined in Section 11.8.
“Reinvestment” is defined in Section 2.2(b).
“Reinvestment Period” means the period commencing on the Closing Date and ending
on the Termination Date.
“Related Committed Investor” means, with respect to any Uncommitted Investor,
the Committed Investors in such Uncommitted Investor’s Investor Group.
“Related Security” means, with respect to any Receivable, all of the applicable
Originator’s (without giving effect to any transfer under the First Tier
Agreement) or the SPV’s rights, title and interest in, to and under:

 

20



--------------------------------------------------------------------------------



 



(a) any goods (including returned or repossessed goods) and documentation or
title evidencing the shipment or storage of any goods relating to any sale
giving rise to such Receivable;
(b) all other Liens and property subject thereto from time to time, if any,
purporting to secure payment of such Receivable, whether pursuant to the related
Contract or otherwise, together with all financing statements and other filings
authorized by an Obligor relating thereto;
(c) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;
(d) all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable;
(e) all Collections with respect to such Receivable and all of the SPV’s or the
applicable Originator’s right, title and interest in and to any deposit or other
account (including the Blocked Accounts and the Collection Account) into which
such Collections may be deposited or received; and
(f) all proceeds of the foregoing.
“Reportable Event” means any event, transaction or circumstance which is
required to be reported with respect to any Pension Plan under Section 4043 of
ERISA and the applicable regulations thereunder.
“Reporting Date” is defined in Section 2.8.
“Required Downgrade Assignment Period” is defined in Section 3.2(a).
“Required Reserves” at any time means the product of (x) the Net Pool Balance
and (y) the sum of (a) the Yield Reserve, plus (b) the Servicing Fee Reserve,
plus (c) the greater of (i) the sum of the Loss Reserve Ratio and the Dilution
Reserve Percentage and (ii) the Minimum Percentage, each as in effect at such
time.
“Responsible Officer” means: (a) in the case of a corporation, its president,
senior vice president, executive vice president or treasurer, and, in any case
where two Responsible Officers are acting on behalf of such corporation, the
second such Responsible Officer may be a secretary or assistant secretary;
(b) in the case of a limited partnership, the Responsible Officer of the general
partner, acting on behalf of such general partner in its capacity as general
partner; and (c) in the case of a limited liability company, the chairman, chief
executive officer, president, chief operating officer, chief financial officer,
executive vice president or senior vice president of such limited liability
company or of the manager, managing member or sole member of such limited
liability company, acting on behalf of such manager, managing member or sole
member in its capacity as manager, managing member or sole member.

 

21



--------------------------------------------------------------------------------



 



“Restricted Payments” is defined in Section 6.2(l).
“Retained Receivable” has the meaning provided in the First Tier Agreement.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor that is a nationally recognized statistical
rating organization.
“Secured Parties” means the Investors, the Agent, each Managing Agent, each
Administrator and the Program Support Providers.
“Senior Credit Agreement” means:
(a) the Credit Agreement dated as of March 2, 2005 (as amended, restated,
supplemented or otherwise modified and in effect from time to time), by and
among Greif, Inc., Greif Spain Holdings, S.L., sociedad unipersonal, a private
limited liability company (sociedad de responsabilidad limitada), organized
under the laws of Spain, Greif Bros. Canada Inc., a corporation continued and
existing under the laws of Canada, Greif UK Ltd., a company organized under the
laws of England and Wales, Greif International Holding B.V., a private limited
liability company (besloten vennootschap met beperlite aansprakelijkheid)
organized under the laws of The Netherlands with statutory seat in Amstelveen,
The Netherlands, and Greif Australia PTY. Ltd., a corporation organized under
the laws of the Australian Capital Territory, the financial institutions party
thereto, including Deutsche Bank AG, New York Branch, in their capacities as
lenders thereunder and Deutsche Bank AG, New York Branch, as administrative
agent; or
(b) if the agreement referred to in paragraph (a) is terminated or cancelled,
any secured or unsecured revolving credit or term loan agreement between or
among Greif, Inc., as borrower, and any bank or banks or financial institutions,
as lenders(s), for borrowed monies to be used for general corporate purposes of
Greif, Inc. and/or its Subsidiaries, with an original term of not less than
3 years and an original aggregate loan commitment of at least U.S.$250,000,000
or the equivalent thereof in any other currency and, if there is more than one
such revolving credit or term loan agreement, then such agreement which involves
the greatest original aggregate loan commitment(s) and, as between agreements
having the same aggregate original loan commitment(s), then the one which has
the most recent date; or
(c) if the agreement referred to in paragraph (a) above and all agreements, if
any, which apply under paragraph (b) have been terminated or cancelled, then so
long as paragraph (b) does not apply as the result of one or more new agreements
being entered into, the agreement which is the last such agreement under
paragraph (a) or (b) to be so terminated or cancelled as in effect (for purposes
of this definition) pursuant to such paragraphs immediately prior to such
termination or cancellation.
“Servicer” is defined in the Preamble.
“Servicer Default” is defined in Section 7.5.


 

22



--------------------------------------------------------------------------------



 



“Servicer Indemnified Amounts” is defined in Section 9.2.
“Servicer Indemnified Parties” is defined in Section 9.2.
“Servicer Report” means a report, in substantially the form attached hereto as
Exhibit D or in such other form as is mutually agreed to by the SPV, the
Servicer and the Agent, furnished by the Servicer pursuant to Section 2.8.
“Servicing Fee” means the fees payable to the Servicer from Collections, in an
amount equal to either (i) at any time when the Servicer is an Affiliate of
Greif, Inc., 1.0% per annum on the weighted daily average of the aggregate
Unpaid Balances of the Receivables for the preceding calendar month, or (ii) at
any time when the Servicer is not an Affiliate of Greif, Inc., the amount
determined upon the agreement of the Servicer, and the Agent, payable in arrears
on each Settlement Date from Collections pursuant to, and subject to the
priority of payments set forth in, Section 2.12. With respect to any Portion of
Investment, the Servicing Fee allocable thereto shall be equal to the Servicing
Fee determined as set forth above, times a fraction, the numerator of which is
the amount of such Portion of Investment and the denominator of which is the Net
Investment.
“Servicing Fee Reserve” means, at any time, an amount equal to the sum of
(a) the current Servicing Fee rate, plus (b) the product of (i) a fraction, the
numerator of which is the Days Sales Outstanding and the denominator of which is
360 multiplied by (ii) the aggregate Unpaid Balance of all Receivables.
“Settlement Date” means (a) prior to the Termination Date, the 17th day of each
calendar month (or, if such day is not a Business Day, the immediately
succeeding Business Day) or such other day as agreed upon in writing by the SPV
and the Agent, after consultation with the Managing Agents, and (b) for any
Portion of Investment on and after the Termination Date, each day selected from
time to time by the Agent, after consultation with the Managing Agents (it being
understood that the Agent may select such Settlement Date to occur as frequently
as daily) or, in the absence of any such selection, the date which would be the
Settlement Date for such Portion of Investment pursuant to clause (a) of this
definition.
“Solvent” has the meaning provided in the First Tier Agreement.
“Stress Factor” means 2.25.
“SPV” is defined in the Preamble.
“Subsidiary” means, with respect to any Person, any corporation or other Person
(a) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person or
(b) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act of 1933.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

23



--------------------------------------------------------------------------------



 



bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” is defined in Section 9.4(a).
“Termination Date” means the earliest of (a) the Business Day designated by the
SPV to the Agent and the Managing Agents as the Termination Date at any time
following not less than five (5) days’ written notice to the Agent and the
Managing Agents, (b) the day upon which the Termination Date is declared or
automatically occurs pursuant to Section 8.2, (c) the day that is five
(5) Business Days prior to the Commitment Termination Date and (d) the Maturity
Date.
“Termination Event” is defined in Section 8.1.
“Termination and Payoff Letter” means that certain letter agreement, dated the
date hereof, among the SPV, the Originators, Fortis Bank S.A./N.V. and the
Agent, pursuant to which

 

24



--------------------------------------------------------------------------------



 



Fortis Bank S.A./N.V. acknowledges receipt of all monies outstanding pursuant
to, and agrees to terminate, the receivables purchase facility evidenced by that
certain Receivables Purchase Agreement, dated as of October 31, 2003, among the
SPV, the Originators, Scaldis Capital LLC and Fortis Bank S.A./N.V.
“Three-Month Default Ratio” means, for any Calculation Period, the average of
the Default Ratio for such Calculation Period and each of the two immediately
preceding Calculation Periods.
“Three-Month Delinquency Ratio” means, for any Calculation Period, the average
of the Delinquency Ratio for such Calculation Period and each of the two
immediately preceding Calculation Periods.
“Transaction Costs” is defined in Section 9.5(a).
“Transaction Documents” means, collectively, this Agreement, the First Tier
Agreement, the Fee Letters, the Blocked Account Agreements, Guaranty, each
Assignment and Assumption Agreement and all of the other instruments, documents
and other agreements executed and delivered by the Servicer, any Originator or
the SPV in connection with any of the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction or jurisdictions.
“Uncommitted Investor” means YC SUSI and any other Conduit Investor designated
as an “Uncommitted Investor” for any Investor Group and any of their respective
Conduit Assignees.
“Unpaid Balance” of any Receivable means at any time the unpaid principal amount
thereof.
“U.S.” or “United States” means the United States of America.
“YC SUSI” is defined in the Preamble.
“YC SUSI Administrator” means Bank of America or an Affiliate thereof, as
Administrative Trustee for YC SUSI, or Bank of America or an Affiliate thereof,
as administrator for any Conduit Assignee of YC SUSI.
“YC SUSI Committed Investors” means each financial institution party to this
Agreement as a YC SUSI Committed Investor.
“Yield” means:
(i) for any Portion of Investment during any Rate Period to the extent a Conduit
Investor funds such Portion of Investment through the issuance of Commercial
Paper (directly or indirectly through a related commercial paper issuer),

 

25



--------------------------------------------------------------------------------



 



(EQUATION) [c02186r9676123.gif]
(ii) for any Portion of Investment funded by a Committed Investor and for any
Portion of Investment to the extent a Conduit Investor will not be funding such
Portion of Investment through the issuance of Commercial Paper (directly or
indirectly through a related commercial paper issuer),
(EQUATION) [c02186r9676124.gif]
where:

         
AR
  =   the Alternate Rate for such Portion of Investment for such Rate Period,
 
       
CPR
  =   the CP Rate for such Conduit Investor for such Portion of Investment for
such Rate Period (as determined by the Administrator on or prior to the fifth
(5th) Business Day of the calendar month next following such Rate Period),
 
       
D
  =   the actual number of days during such Rate Period, and
 
       
I
  =   the weighted average of such Portion of Investment during such Rate
Period;

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that at all times after the declaration or automatic
occurrence of the Termination Date pursuant to Section 8.2, Yield for all
Portion of Investment shall be determined as provided in clause (ii) of this
definition; and provided further that notwithstanding the forgoing, all
computations of Yield based on the Base Rate shall be based on a year of 365 or
366 days, as applicable.
“Yield Reserve” means, as of any date of determination, an amount equal to
(a) the product of (i) the Stress Factor times (ii) the Days Sales Outstanding
in effect on such date times (iii) the sum of the Base Rate in effect on such
date (as determined by the Agent) plus 2%, divided by (b) 360, multiplied by
(c) the Net Pool Balance on such date.
SECTION 1.2 Other Terms. All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined herein, and
accounting terms partly defined herein to the extent not defined, shall have the
respective meanings given to them under, and shall be construed in accordance
with, GAAP; (b) terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day;

 

26



--------------------------------------------------------------------------------



 



(d) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement (or the certificate or other document in which they are
used) as a whole and not to any particular provision of this Agreement (or such
certificate or document); (e) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition; (f) the term “including” means “including without
limitation”; (g) references to any Law refer to that Law as amended from time to
time and include any successor Law; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms;
(i) references to any Person include that Person’s successors and permitted
assigns; and (j) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.
SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.
SECTION 1.4 Times of Day. Unless otherwise specified in this Agreement, time
references are to time in New York, New York.
ARTICLE II
PURCHASES AND SETTLEMENTS
SECTION 2.1 Transfer of Affected Assets; Intended Characterization. (a) Sale of
Asset Interest. In consideration of the payment by each Managing Agent (on
behalf of the applicable Investors in the related Investor Group as determined
pursuant to Section 2.3) of the amount of the applicable Investor Group
Percentage of the initial Investment on the Closing Date and each Managing
Agent’s agreement (on behalf of the applicable Investors as determined below) to
make payments to the SPV from time to time in accordance with Section 2.2,
effective upon the SPV’s (or its designee’s) receipt of payment for such
Investment on the Closing Date, the SPV hereby sells, conveys, transfers and
assigns to the Agent, on behalf of the Investors, (i) all Receivables existing
on the date of the initial Investment hereunder or thereafter arising or
acquired by the SPV from time to time prior to the Final Payout Date under the
First Tier Agreement, and (ii) all other Affected Assets, whether existing on
the Closing Date or thereafter arising at any time and acquired by the SPV under
the First Tier Agreement.
(b) Purchase of Asset Interest. Subject to the terms and conditions hereof, the
Agent (on behalf of the Investors) hereby purchases and accepts from the SPV the
Receivables and all other Affected Assets sold, assigned and transferred
pursuant to Section 2.1(a). The Agent’s right, title and interest in and to such
Receivables and all other Affected Assets (on behalf of the Investors) hereunder
is herein called the “Asset Interest”. Each Investment hereunder shall be made
by the Investor Groups pro rata according to their respective Investor

 

27



--------------------------------------------------------------------------------



 



Group Percentages. The Agent shall hold the Asset Interest on behalf of the
Investors in each Investor Group in accordance with the respective portions of
the Net Investment funded by that Investor Group from time to time. Within each
Investor Group, except as otherwise provided in Section 3.3(b), the Agent shall
hold the applicable Investor Group Percentage of the Asset Interest on behalf of
the Investors in that Investor Group in accordance with the respective
outstanding portions of the Net Investment funded by them.
(c) Obligations Not Assumed. The foregoing sale, assignment and transfer does
not constitute and is not intended to result in the creation, or an assumption
by the Agent, the Managing Agents or any Investor, of any obligation of the SPV,
any Originator, or any other Person under or in connection with the Receivables
or any other Affected Asset, all of which shall remain the obligations and
liabilities of the SPV and/or the Originators, as applicable.
(d) Intended Characterization; Grant of Security Interest.
(i) The SPV, the Agent, the Managing Agents and the Investors intend that the
sale, assignment and transfer of the Affected Assets to the Agent (on behalf of
the Investors) hereunder shall be treated as a sale for all purposes, other than
accounting and federal and state income tax purposes. If notwithstanding the
intent of the parties, the sale, assignment and transfer of the Affected Assets
to the Agent (on behalf of the Investors) is not treated as a sale for all
purposes, other than accounting and federal and state income tax purposes, the
sale, assignment and transfer of the Affected Assets shall be treated as the
grant of, and the SPV hereby does grant, a security interest in the Affected
Assets to secure the payment and performance of the SPV’s obligations to the
Agent (on behalf of the Investors) hereunder and under the other Transaction
Documents or as may be determined in connection therewith by applicable Law. The
SPV and Agent agree, and each Investor by acquiring an Investment or other
interest in the Affected Assets agrees, to treat and report such Investment or
other interests in the Affected Assets as indebtedness for U.S. federal and
state income tax purposes.
(ii) The SPV hereby grants to the Agent (on behalf of the Investors) a security
interest in the Accounts as additional collateral to secure the payment and
performance of the SPV’s obligations to the Agent (on behalf of the Investors)
hereunder and under the other Transaction Documents or as may be determined in
connection therewith by applicable Law.
(iii) Each of the parties hereto further expressly acknowledges and agrees that
the Commitments of the Committed Investors hereunder, regardless of the intended
true sale nature of the overall transaction, are financial accommodations
(within the meaning of Section 365(c)(2) of the Bankruptcy Code) to or for the
benefit of SPV.
SECTION 2.2 Purchase Price. Subject to the terms and conditions hereof,
including Article V, in consideration for the sale, assignment and transfer of
the Affected Assets by the SPV to the Agent (on behalf of the Investors)
hereunder:

 

28



--------------------------------------------------------------------------------



 



(a) Investments. On the Closing Date, and thereafter from time to time prior to
the Termination Date, on request of the SPV in accordance with Section 2.3, each
Managing Agent (on behalf of the applicable Investors as determined pursuant to
Section 2.3) shall pay to the SPV the applicable Investor Group Percentage of an
amount equal in each instance to the lesser of (i) the amount requested by the
SPV under Section 2.3(a), and (ii) the largest amount that will not cause
(A) the Net Investment to exceed the Maximum Net Investment and (B) the sum of
the Net Investment and Required Reserves to exceed the Net Pool Balance. Each
such payment is herein called an “Investment”.
(b) Reinvestments. On each Business Day during the Reinvestment Period, the
Servicer, on behalf of the Agent (on behalf of the Managing Agents and the
Investors), shall pay to the SPV, out of Collections, the amount available for
Reinvestment in accordance with Section 2.12(a)(iii). Each such payment is
hereinafter called a “Reinvestment”. All Reinvestments with respect to the
applicable Investor Group Percentage of the Asset Interest shall be made ratably
on behalf of the Investors in the relevant Investor Group in accordance with the
respective outstanding portions of the Net Investment funded by them.
(c) Deferred Purchase Price. On each Business Day on and after the Final Payout
Date, the Servicer, on behalf of the Agent, shall pay to the SPV an amount equal
to the Collections of Receivables received by the SPV less the accrued and
unpaid Servicing Fee (and the SPV (or the Servicer on its behalf) shall apply
such Collections in the manner described in Section 2.14).
(d) SPV Payments Limited to Collections. Notwithstanding any provision contained
in this Agreement to the contrary, no Managing Agent shall, nor shall be
obligated (whether on behalf of the applicable Uncommitted Investor or the
Committed Investors in such Managing Agent’s Investor Group), to pay any amount
to the SPV as the purchase price of Receivables pursuant to subsections (b) and
(c) above except to the extent of Collections on Receivables available for
distribution to the SPV in accordance with this Agreement (but without otherwise
limiting any obligations under Section 2.3). Any amount that any Managing Agent
(whether on behalf of the Uncommitted Investors or the Committed Investors in
such Managing Agent’s Investor Group) does not pay pursuant to the preceding
sentence shall not constitute a claim (as defined in § 101 of the Bankruptcy
Code) against or corporate obligation of such Managing Agent for any such
insufficiency unless and until such amount becomes available for distribution to
the SPV under Section 2.12.
SECTION 2.3 Investment Procedures.
(a) Notice. The SPV shall request an Investment hereunder, by request to the
Agent (which shall promptly provide a copy to each Managing Agent) given by
facsimile in the form of an Investment Request at least three (3) Business Days
prior to the proposed date of any Investment (including the initial Investment).
Each such Investment Request shall specify (i) the desired amount of such
Investment (which shall be at least $1,000,000 in the aggregate for all Investor
Groups or an integral aggregate multiple of $100,000 in excess thereof per
Investor Group or, to the extent that the then available unused portion of the
Maximum Net Investment is less than such amount, such lesser amount equal to
such available unused portion of the

 

29



--------------------------------------------------------------------------------



 



Maximum Net Investment), and (ii) the desired date of such Investment (the
“Investment Date”) which shall be a Business Day.
(b) Conduit Investor Acceptance or Rejection; Investment Request
Irrevocable.
(i) Each Managing Agent will promptly notify the Conduit Investors in its
Investor Group and their respective Administrators of the Managing Agent’s
receipt of any Investment Request. If the Investment Request is received prior
to the Conduit Investment Termination Date, each Conduit Investor shall instruct
its Administrator to cause its Managing Agent to accept or reject such
Investment Request by notice given to the SPV, its Managing Agent and the Agent
by telephone or facsimile by no later than the close of its business on the
Business Day following its receipt of any such Investment Request. Any rejection
by a Conduit Investor shall not relieve or terminate the obligations of any
Committed Investor hereunder to fund any Investment.
(ii) Each Investment Request shall be irrevocable and binding on the SPV, and
the SPV shall indemnify each Investor against any loss or expense incurred by
such Investor, either directly or indirectly (including, in the case of any
Conduit Investor, through a Program Support Agreement) as a result of any
failure by the SPV to complete such Investment, including any loss (including
loss of profit) or expense incurred by the Agent, any Managing Agent or any
Investor, either directly or indirectly (including, in the case of any Conduit
Investor, pursuant to a Program Support Agreement) by reason of the liquidation
or reemployment of funds acquired by such Investor (or the applicable Program
Support Provider(s)) (including funds obtained by issuing commercial paper or
promissory notes or obtaining deposits or loans from third parties) in order to
fund such Investment.
(c) Committed Investor’s Commitment. Subject to the satisfaction of the
conditions precedent set forth in Sections 5.1 and 5.2 and the other terms and
conditions hereof, each Committed Investor hereby agrees to make Investments
during the period from and including the Closing Date to but not including the
Commitment Termination Date in an aggregate amount up to but not exceeding the
Commitment of such Committed Investor as in effect from time to time. Subject to
Section 2.2(b) concerning Reinvestments, at no time will any Uncommitted
Investor have any obligation to fund an Investment or Reinvestment. At all times
on and after the Conduit Investment Termination Date with respect to a Conduit
Investor, all Investments and Reinvestments shall be made by the Managing Agent
on behalf of the Committed Investors in such Investor Group. At any time when
any Uncommitted Investor has rejected a request to fund its Investor Group
Percentage of an Investment, its Managing Agent shall so notify the Related
Committed Investors and such Related Committed Investors shall fund their
respective share of such Investment, on a pro rata basis, in accordance with
their respective Pro Rata Shares. Notwithstanding anything contained in this
Section 2.3(c) or elsewhere in this Agreement to the contrary, no Committed
Investor shall be obligated to provide its Managing Agent or the SPV with funds
in connection with an Investment in an amount that
would result in the portion of the Net Investment then funded by it exceeding
its Commitment

 

30



--------------------------------------------------------------------------------



 



then in effect (inclusive of any amounts funded by such Committed Investor under
the Program Support Agreement to which it is a party). The obligation of the
Committed Investors in each Investor Group to remit the applicable Investor
Group Percentage of any Investment shall be several from that of the other
Committed Investors in the other Investor Groups and within the each Investor
Group each Committed Investor’s obligation to fund its portion of the
Investments shall be several from the obligations of the other Investors. The
failure of any Committed Investor to so make such amount available to its
Managing Agent shall not relieve any other Committed Investor of its obligation
hereunder.
(d) Payment of Investment. On any Investment Date, each Uncommitted Investor or
each Committed Investor, as the case may be, shall remit its share of the
aggregate amount of such Investment (determined pursuant to Section 2.2(a)) to
the account of the Managing Agent specified therefor from time to time by the
Managing Agent by notice to such Persons by wire transfer of same day funds.
Following the Managing Agent’s receipt of funds from the Investors as aforesaid,
the Managing Agent shall remit such funds received to the SPV’s account at the
location indicated in Schedule 11.3, by wire transfer of same day funds.
(e) Managing Agent May Advance Funds. Unless a Managing Agent shall have
received notice from any Investor in its Investor Group that such Person will
not make its share of any Investment available on the applicable Investment Date
therefor, a Managing Agent may (but shall have no obligation to) make any such
Investor’s share of any such Investment available to the SPV in anticipation of
the receipt by the Managing Agent of such amount from the applicable Investor.
Subject to Section 2.3(c), to the extent any such Investor fails to remit any
such amount to its Managing Agent after any such advance by such Managing Agent
on such Investment Date, such Investor, and if such Investor does not, upon the
request of the applicable Managing Agent, the SPV, shall be required to pay such
amount to the Agent for payment to such Managing Agent for its own account,
together with interest thereon at a per annum rate equal to the Federal Funds
Rate, in the case of such Investor, or the Base Rate, in the case of the SPV, to
the Agent for payment to such Managing Agent (provided that a Conduit Investor
shall have no obligation to pay such interest amounts except to the extent that
it shall have sufficient funds to pay the face amount of its Commercial Paper in
full). Until such amount shall be repaid, such amount shall be deemed to be Net
Investment paid by the applicable Managing Agent and such Managing Agent shall
be deemed to be the owner of an interest in the Asset Interest hereunder to the
extent of such Investment. Upon the payment of such amount to the Agent for
payment to the applicable Managing Agent (i) by the SPV, the amount of the
aggregate Net Investment shall be reduced by such amount or (ii) by such
Investor, such payment shall constitute such Person’s payment of its share of
the applicable Investment.
SECTION 2.4 Determination of Yield and Rate Periods.
(a) From time to time, for purposes of determining the Rate Periods applicable
to the different portions of the Net Investment funded by its Investor Group and
of calculating Yield with respect thereto, each Managing Agent shall allocate
the Net Investment allocable to its Investor Group to one or more tranches (each
a “Portion of Investment”). At any time, each Portion of Investment shall have
only one Rate Period and one Rate Type.

 

31



--------------------------------------------------------------------------------



 



(b) Offshore Rate Protection; Illegality. (i) If any Managing Agent is unable to
obtain on a timely basis the information necessary to determine the Offshore
Rate for any proposed Rate Period, then:
(A) such Managing Agent shall forthwith notify its Conduit Investor or Committed
Investors, as applicable, and the SPV that the Offshore Rate cannot be
determined for such Rate Period, and
(B) while such circumstances exist, none of such Conduit Investor, such
Committed Investors or such Managing Agent shall allocate any Portion of
Investment with respect to Investments made during such period or reallocate any
Portion of Investment allocated to any then existing Rate Period ending during
such period, to a Rate Period with respect to which Yield is calculated by
reference to the Offshore Rate.
(i) If, with respect to any outstanding Rate Period, a Conduit Investor or any
Committed Investor on behalf of which a Managing Agent holds any Portion of
Investment notifies such Managing Agent that it is unable to obtain matching
deposits in the London interbank market to fund its purchase or maintenance of
such Portion of Investment or that the Offshore Rate applicable to such Portion
of Investment will not adequately reflect the cost to the Person of funding or
maintaining such Portion of Investment for such Rate Period, then (A) such
Managing Agent shall forthwith so notify the SPV and (B) upon such notice and
thereafter while such circumstances exist none of such Managing Agent, such
Conduit Investor or such Committed Investor, as applicable, shall allocate any
other Portion of Investment with respect to Investments made during such period
or reallocate any Portion of Investment allocated to any Rate Period ending
during such period, to a Rate Period with respect to which Yield is calculated
by reference to the Offshore Rate.
(ii) Notwithstanding any other provision of this Agreement, if a Conduit
Investor or any of the Committed Investors, as applicable, shall notify their
respective Managing Agent that such Person has determined (or has been notified
by any Program Support Provider) that the introduction after the Closing Date of
or any change in or in the interpretation of any Law makes it unlawful (either
for such Conduit Investor, such Committed Investor or such Program Support
Provider, as applicable), or any central bank or other Official Body asserts
that it is unlawful for such Conduit Investor, such Committed Investor or such
Program Support Provider, as applicable, to fund the purchases or maintenance of
any Portion of Investment accruing Yield calculated by reference to the Offshore
Rate, then (A) as of the effective date of such notice from such Person to its
Managing Agent, the obligation or ability of such Conduit Investor or such
Committed Investor, as applicable, to fund the making or maintenance of any
Portion of Investment accruing Yield calculated by reference to the Offshore
Rate shall be suspended until such Person notifies its Managing Agent that the
circumstances causing such suspension no longer exist and (B) each Portion of
Investment made or maintained by such Person shall either (1) if such Person may

 

32



--------------------------------------------------------------------------------



 



lawfully continue to maintain such Portion of Investment accruing Yield
calculated by reference to the Offshore Rate until the last day of the
applicable Rate Period, be reallocated on the last day of such Rate Period to
another Rate Period and shall accrue Yield calculated by reference to the Base
Rate or (2) if such Person shall determine that it may not lawfully continue to
maintain such Portion of Investment accruing Yield calculated by reference to
the Offshore Rate until the end of the applicable Rate Period, such Person’s
share of such Portion of Investment allocated to such Rate Period shall be
deemed to accrue Yield at the Base Rate from the effective date of such notice
until the end of such Rate Period.
SECTION 2.5 Yield, Fees and Other Costs and Expenses. Notwithstanding any
limitation on recourse herein, the SPV shall pay, as and when due in accordance
with this Agreement:
(a) to the Agent and each Managing Agent, all fees hereunder and under each Fee
Letter, all amounts payable pursuant to Article IX, if any, and the Servicing
Fees, if required pursuant to Section 2.12(b); and
(b) on each Settlement Date, to the extent not paid pursuant to Section 2.12 for
any reason, to the Agent, on behalf of the Conduit Investor or the Committed
Investors, as applicable, an amount equal to the accrued and unpaid Yield for
the related Rate Period.
Nothing in this Agreement shall limit in any way the obligations of the SPV to
pay the amounts set forth in this Section 2.5.
SECTION 2.6 Deemed Collections. (a) Dilutions. If on any day the Unpaid Balance
of an Eligible Receivable is reduced (but not cancelled) as a result of any
Dilution, the SPV shall be deemed to have received on such day a Collection of
such Receivable in the amount of such reduction. If on any day an Eligible
Receivable is canceled as a result of any Dilution, the SPV shall be deemed to
have received on such day a Collection of such Eligible Receivable in the amount
of the Unpaid Balance (as determined immediately prior to such Dilution) of such
Eligible Receivable. Any amount deemed to have been received under this
Section 2.6(a) shall constitute a “Deemed Collection”. Upon any such Deemed
Collection, the SPV shall, on the second Business Day following its knowledge of
such Dilution, pay to the Servicer an amount equal to such Deemed Collection and
such amount shall be applied by the Servicer as a Collection in accordance with
Section 2.12.
(b) Breach of Representation or Warranty. If on any day any representation or
warranty in Sections 4.1(d), (k), (t) or (u) with respect to any Eligible
Receivable (whether on or after the date of transfer thereof to the Agent, for
the benefit of the Investors, as contemplated hereunder) is determined to have
been incorrect at the time such representation or warranty was made or deemed
made, the SPV shall be deemed to have received on such day a Collection of such
Eligible Receivable equal to its Unpaid Balance. Any amount deemed to have been
received under this Section 2.6(b) shall constitute a “Deemed Collection”. Upon
any such Deemed Collection, the SPV shall, on the second Business Day following
its knowledge thereof, deposit into the Collection Account an amount equal to
such Deemed Collection and such amount shall be applied by the Servicer as a
Collection in accordance with Section 2.12.

 

33



--------------------------------------------------------------------------------



 



SECTION 2.7 Payments and Computations, Etc. All amounts to be paid or deposited
by the SPV or the Servicer hereunder shall be paid or deposited in accordance
with the terms hereof no later than 12:00 noon on the day when due in
immediately available funds; if such amounts are payable to the Agent or any
Managing Agent (whether on behalf of any Investor or otherwise) they shall be
paid or deposited in the account indicated under the heading “Payment
Information” in Section 11.3, until otherwise notified by the Agent or any
Managing Agent. The SPV shall, to the extent permitted by Law, pay to the Agent
or the applicable Managing Agent, for the benefit of the Investors, upon demand,
interest on all amounts not paid or deposited when due hereunder (subject to any
applicable grace period) at the Default Rate. All computations of per annum fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed. Any
computations made by the Agent or any Managing Agent of amounts payable by the
SPV hereunder shall be binding upon the SPV absent manifest error.
SECTION 2.8 Reports. By no later than 4:00 p.m. on the second Business Day prior
to each Settlement Date (and within four (4) Business Days after a request from
the Agent) (each, a “Reporting Date”), the Servicer shall prepare and forward to
the Agent and each Managing Agent a Servicer Report, certified by the Servicer.
SECTION 2.9 Collection Account. The Agent shall establish in its name on or
prior to the day of the initial Investment hereunder and shall maintain a
segregated account (the “Collection Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Agent, on behalf of the Secured Parties. The Agent shall have exclusive dominion
and control over the Collection Account and all monies, instruments and other
property from time to time in the Collection Account. The SPV and the Servicer
shall remit to the Collection Account on the dates specified in Section 2.12(b)
all amounts due and owing thereunder. At all other times, any Collections
received directly by the SPV, any of the Originators or the Servicer shall be
sent promptly (but in any event within two (2) Business Days of receipt) to a
Blocked Account. Funds on deposit in the Collection Account (other than
investment earnings) shall be invested by the Agent, in the name of the Agent,
in Eligible Investments that will mature so that such funds will be available so
as to permit amounts in the Collection Account to be paid and applied on the
next Settlement Date and otherwise in accordance with the provisions of
Section 2.12; provided that such funds shall not reduce the Net Investment or
accrued Yield hereunder until so applied under Section 2.12. On each Settlement
Date, all interest and earnings (net of losses and investment expenses) on funds
on deposit in the Collection Account shall be applied as Collections. On the
Final Payout Date, any and all funds remaining on deposit in the Collection
Account shall be paid to the SPV.
SECTION 2.10 Sharing of Payments, Etc. If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the portion of the Asset Interest owned by it (other than pursuant to
a Fee Letter, Section 3.3(b) or Article IX and other than as a result of the
differences in the timing of the applications of Collections pursuant to
Section 2.12 and other than a result of the different methods for calculating
Yield) in excess of its ratable share of payments on account of the Asset
Interest obtained by the Investors entitled thereto, such Recipient shall
forthwith purchase from the Investors entitled to a share of such amount
participations in the portions of the Asset Interest owned by such Persons as
shall be

 

34



--------------------------------------------------------------------------------



 



necessary to cause such Recipient to share the excess payment ratably with each
such other Person entitled thereto; provided that if all or any portion of such
excess payment is thereafter recovered from such Recipient, such purchase from
each such other Person shall be rescinded and each such other Person shall repay
to the Recipient the purchase price paid by such Recipient for such
participation to the extent of such recovery, together with an amount equal to
such other Person’s ratable share (according to the proportion of (a) the amount
of such other Person’s required payment to (b) the total amount so recovered
from the Recipient) of any interest or other amount paid or payable by the
Recipient in respect of the total amount so recovered.
SECTION 2.11 Right of Setoff. Without in any way limiting the provisions of
Section 2.10, each of the Agent, each Managing Agent and each Investor is hereby
authorized (in addition to any other rights it may have) at any time after the
occurrence of the Termination Date due to the occurrence and continuation of a
Termination Event, upon prior written notice to the SPV, to set-off, appropriate
and apply (without presentment, demand, protest or other notice which are hereby
expressly waived) any deposits and any other indebtedness held or owing by the
Agent, the Managing Agent or such Investor to, or for the account of, the SPV
against the amount of the Aggregate Unpaids owing by the SPV to such Person or
to the Agent or the Managing Agent on behalf of such Person (even if contingent
or unmatured).
SECTION 2.12 Settlement Procedures. (a) Daily Procedure. On each day, the
Servicer shall, out of the Collections received or deemed received by the SPV
and after return of any Excluded Amounts received in error, any of the
Originators or the Servicer (including in any Blocked Account) on such day:
(i) hold in trust for the benefit of the Managing Agents (on behalf of such
Managing Agents’ Investor Groups) an amount equal to the aggregate of the Yield
(which, in the case of Yield computed by reference to the CP Rate, shall be
determined for such purpose using the CP Rate most recently determined by the
applicable Administrator, multiplied by the Fluctuation Factor) and the Program
Fee, in each case for the related Rate Period accrued through such day for all
Portions of Investment, the Facility Fee and the Servicing Fee accrued through
such day, and any other Aggregate Unpaids (other than Net Investment not then
due and owing) accrued through such day and not previously held in trust (and
which are then due);
(ii) hold in trust for the benefit of the Managing Agents (on behalf of such
Managing Agents’ Investor Groups) an amount equal to the excess, if any, of:

  (A)  
the greatest of:

  (1)  
if the SPV shall have elected to reduce the Net Investment under Section 2.13,
the amount of the proposed reduction,

  (2)  
the amount, if any, by which the sum of the Net Investment and Required Reserves
shall exceed the Net Pool Balance,

 

35



--------------------------------------------------------------------------------



 



     
together with the amount, if any, by which the Net Investment shall exceed the
Maximum Net Investment, and
    (3)  
if such day is on or after the Termination Date, the Net Investment; over

(B) the aggregate of the amounts theretofore set aside and then so held for the
benefit of the Managing Agents (on behalf of such Managing Agents’ Investor
Groups) pursuant to this clause (ii); and
(iii) pay the remainder, if any, of such Collections to the SPV for application
to Reinvestment, for the benefit of the Agent (for the benefit of the Investor),
in the Receivables and other Affected Assets in accordance with Section 2.2(b).
To the extent and for so long as such Collections may not be reinvested pursuant
to Section 2.2(b), the Servicer shall hold such Collections in trust for the
benefit of the Agent (for the benefit of the Investors).
(b) Settlement Procedures.
(i) The Servicer shall deposit into the Collection Account, on each Business Day
selected by the SPV for a reduction of the Net Investment under Section 2.13 the
amount of Collections held for the Agent pursuant to Section 2.12(a)(ii)(A)(1).
(ii) On any date on or prior to the Termination Date, if the sum of the Net
Investment and Required Reserves exceeds the Net Pool Balance, the Servicer
shall immediately pay to the Collection Account from amounts set aside pursuant
to Section 2.12(a)(ii)(A)(2) an amount equal to such excess.
(iii) On each Settlement Date, the Servicer shall deposit to the Collection
Account out of the amount, if any, held in trust pursuant to Section 2.12(a)(i)
and (to the extent not theretofore reinvested) Section 2.12(a)(iii) and not
theretofore deposited to the Collection Account pursuant to this
Section 2.12(b), an amount equal to the lesser of such amount and the Net
Investment;
provided, that if the Agent gives its consent (which consent may be revoked at
any time during the continuation of a Termination Event or a Potential
Termination Event), the Servicer may retain amounts which would otherwise be
deposited in respect of the accrued and unpaid Servicing Fee, in which case no
distribution shall be made in respect of such Servicing Fee under clause (c)
below. Any amounts set aside pursuant to Section 2.12(a) in excess of the amount
required to be deposited in the Collection Account pursuant to this subsection
(b) shall continue to be set aside and held in trust by the Servicer for
application on the next succeeding Settlement Date, and provided, further, that
if (i) the Servicer makes a deposit into the Collection Account in respect of a
Collection of a Receivable and such Collection was received by the Servicer in
the form of a check that is not honored for any reason, (ii) the Servicer makes
a mistake with respect to the amount of any Collection and deposits an amount
that is less than or more than the actual amount of such Collection or (iii) the
deposit was made in error and

 

36



--------------------------------------------------------------------------------



 



constitutes an Excluded Amount, the Servicer shall appropriately adjust the
amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any payment in respect of which a dishonored check
is received shall be deemed not to have been paid.
(c) Order of Application. Upon receipt by the Agent of funds deposited to the
Collection Account pursuant to Section 2.12(b), the Agent shall distribute them
to the Persons, for the purposes and in the order of priority set forth below:
(i) to each Managing Agent, pro rata based on the amount of accrued and unpaid
Yield owing to such Managing Agent’s Investor Group, in payment of the accrued
and unpaid Yield and Program Fee on all Portions of Investment and for the
related Rate Period and the Facility Fee then due and owing;
(ii) if an Originator or any Affiliate of an Originator is not then the
Servicer, to the Servicer, in payment of the accrued and unpaid Servicing Fee
then due and owing on such Settlement Date;
(iii) to each Managing Agent (A) prior to the Termination Date, pro rata based
upon the Net Investment attributable to such Managing Agent’s Investor Group in
reduction of the outstanding Net Investment, an amount equal to the sum of
(x) the positive difference (if any) of (I) the sum of the Net Investment plus
the Required Reserves minus (II) the Net Pool Balance and (y) the amount of any
optional reduction of the Net Investment specified by the SPV in accordance with
Section 2.13, and (B) on or after the Termination Date, pro rata based upon the
Net Investment attributable to such Managing Agent’s Investor Group in reduction
of the outstanding Net Investment, an amount equal to the outstanding Net
Investment;
(iv) to the Agent and each other Secured Party as may be entitled to such
payment, pro rata based on the amounts due and owing to each of them, in payment
of any other Aggregate Unpaids (other than Net Investment not then due and
owing) then due and owing by the SPV hereunder to such Person (in each case,
without duplication);
(v) if an Originator or any Affiliate of an Originator is the Servicer, to the
Servicer in payment of the accrued Servicing Fee then due and owing on such
Settlement Date, to the extent not paid pursuant to clause (ii) above or
retained pursuant to Section 2.12(b) above; and
(vi) to the SPV, any remaining amounts.
SECTION 2.13 Optional Reduction of Net Investment. The SPV may at any time elect
to cause the reduction of the Net Investment as follows:
(a) the SPV shall instruct the Servicer to (and the Servicer shall) set aside
Collections and hold them in trust for the Managing Agents (on behalf of such
Managing

 

37



--------------------------------------------------------------------------------



 



Agents’ Investor Groups) under Section 2.12(a)(ii)(A)(1) until the amount so set
aside shall equal the desired amount of reduction;
(b) the SPV shall give the Agent and the Managing Agents at least two
(2) Business Days’ prior written notice (or at least four (4) Business Days’
prior written notice in the case of any reduction of the Net Investment by more
than $20,000,000) of the amount of such reduction and the date on which such
reduction will occur; and
(c) on any Business Day occurring at least two (2) Business Days after the date
of the SPV’s notice, the Servicer shall pay to each applicable Managing Agent
(on a pro rata basis based on the Net Investment attributed to such Managing
Agents’ Investor Group), in reduction of the Net Investment, the amount of such
Collections so held or, if less, the Net Investment (it being understood that
the Net Investment shall not be deemed reduced by any amount set aside or held
pursuant to this Section 2.13 unless and until, and then only to the extent
that, such amount is finally paid to the applicable Managing Agents as
aforesaid); provided that the amount of any such reduction shall be not less
than $1,000,000.
SECTION 2.14 Application of Collections Distributable to SPV. The Servicer shall
allocate and apply, on behalf of the SPV, Collections distributable to the SPV
hereunder pursuant to Section 2.12(c)(vi), in accordance with the instructions
of the SPV, provided that the SPV shall instruct the Servicer to allocate and
apply such Collections so that the operating expenses and other contractual
obligations of the SPV are timely paid when due.
SECTION 2.15 Collections Held in Trust. So long as the SPV or the Servicer shall
hold any Collections or Deemed Collections then or thereafter required to be
paid by the SPV to the Servicer or by the SPV or the Servicer to the Agent, it
shall hold such Collections in trust, and shall deposit such Collections into a
Blocked Account or the Collection Account at such times otherwise required by
this Agreement. The Net Investment shall not be deemed reduced by any amount
held in trust or in the Collection Account pursuant to Sections 2.12 or 2.13
unless and until, and then only to the extent that, such amount is finally paid
to the Agent or the applicable Managing Agent in accordance with Sections 2.12
or 2.13.
SECTION 2.16 Reduction of Facility Limit. The SPV may, upon at least ten (10)
Business Days’ written notice to the Agent and each Managing Agent, terminate
the facility provided in this Article II in whole or, from time to time,
irrevocably reduce in part the unused portion of the Facility Limit; provided
that each partial reduction shall be in the amount of at least $5,000,000, or an
integral multiple of $1,000,000 in excess thereof, and that, unless terminated
in whole, the Facility Limit shall in no event be reduced below $50,000,000; and
provided further that (in addition to and without limiting any other
requirements for termination or prepayment hereunder) no such termination in
whole shall be effective unless and until all Aggregate Unpaids have been paid
in full. The Agent shall advise the Managing Agents of any notice it receives
pursuant to this Section 2.16.

 

38



--------------------------------------------------------------------------------



 



ARTICLE III
ADDITIONAL COMMITTED INVESTOR PROVISIONS
SECTION 3.1 Assignment to Committed Investors.
(a) Assignment Amounts. At any time on or prior to the Commitment Termination
Date for the applicable Conduit Investor, if the related Administrator on behalf
of such Conduit Investor in such Investor Group so elects, by written notice to
the Agent, the SPV hereby irrevocably requests and directs that such Conduit
Investor assign, and such Conduit Investor does hereby assign effective on the
Assignment Date referred to below all or such portions as may be elected by the
Conduit Investor of its interest in the Net Investment and the Asset Interest at
such time to the Committed Investors in its Investor Group pursuant to this
Section 3.1 and the SPV hereby agrees to pay the amounts described in
Section 3.1(b); provided that unless such assignment is an assignment of all of
such Conduit Investor’s interest in the Net Investment and the Asset Interest in
whole on or after such Conduit Investment Termination Date, no such assignment
shall take place pursuant to this Section 3.1 if a Termination Event described
in Section 8.1(g) shall then exist; and provided further that no such assignment
shall take place pursuant to this Section 3.1 at a time when an Event of
Bankruptcy with respect to such Conduit Investor exists. No further
documentation or action on the part of such Conduit Investor or the SPV shall be
required to exercise the rights set forth in the immediately preceding sentence,
other than the giving of the notice by the related Administrator on behalf of
such Conduit Investor referred to in such sentence and the delivery by the
related Administrator of a copy of such notice to each Committed Investor in its
Investor Group (the date of the receipt by such Administrator of any such notice
being the “Assignment Date”). Each Committed Investor hereby agrees,
unconditionally and irrevocably and under all circumstances, without setoff,
counterclaim or defense of any kind, to pay the full amount of its Assignment
Amount on such Assignment Date to the applicable Conduit Investor in immediately
available funds to an account designated by the related Administrator. Upon
payment of its Assignment Amount, each related Committed Investor shall acquire
an interest in the Asset Interest and the Net Investment equal to its pro rata
share (based on the outstanding portions of the Net Investment funded by it) of
the assigned portion of the Net Investment. Upon any assignment in whole by a
Conduit Investor to the Committed Investors in its Investor Group on or after
the Conduit Investment Termination Date as contemplated hereunder, such Conduit
Investor shall cease to make any additional Investments or Reinvestments
hereunder. At all times prior to the Conduit Investment Termination Date,
nothing herein shall prevent the Conduit Investor from making a subsequent
Investment or Reinvestment hereunder, in its sole discretion, following any
assignment pursuant to this Section 3.1 or from making more than one assignment
pursuant to this Section 3.1.
(b) SPV’s Obligation to Pay Certain Amounts; Additional Assignment Amount. The
SPV shall pay to the applicable Administrator, for the account of the applicable
Uncommitted Investor, in connection with any assignment by such Uncommitted
Investor to the Committed Investors in its Investor Group pursuant to this
Section 3.1, an aggregate amount equal to all Yield to accrue through the end of
the current Rate Period to the extent attributable to the portion of the Net
Investment so assigned to the Committed Investors (which Yield shall be
determined for such purpose using the CP Rate most recently determined by the
applicable Administrator) (as determined immediately prior to giving effect to
such assignment), plus all

 

39



--------------------------------------------------------------------------------



 



other Aggregate Unpaids then owing to such Uncommitted Investor (other than the
Net Investment and other than any Yield not described above) related to the
portion of the Net Investment so assigned to the Committed Investors in its
Investor Group. If the SPV fails to make payment of such amounts at or prior to
the time of assignment by the Uncommitted Investor to the Committed Investors,
such amount shall be paid by the Committed Investors (in accordance with their
respective Pro Rata Shares) to the Uncommitted Investor as additional
consideration for the interests assigned to the Committed Investors and the
amount of the “Net Investment” hereunder held by the Committed Investors shall
be increased by an amount equal to the additional amount so paid by the
Committed Investors.
(c) Administration of Agreement after Assignment from Conduit Investor to
Committed Investors following the Conduit Investment Termination Date. After any
assignment in whole by a Conduit Investor to the Committed Investors in its
Investor Group pursuant to this Section 3.1 at any time on or after the related
Conduit Investment Termination Date (and the payment of all amounts owing to the
Conduit Investor in connection therewith), all rights of the applicable
Administrator set forth herein shall be given to the Managing Agent on behalf of
the applicable Committed Investors instead of the Administrator.
(d) Payments to Agent’s Account. After any assignment in whole by a Conduit
Investor to the Committed Investors in its Investor Group pursuant to this
Section 3.1 at any time on or after the related Conduit Investment Termination
Date, all payments to be made hereunder by the SPV or the Servicer to such
Conduit Investor shall be made to the applicable Managing Agent’s account as
such account shall have been notified to the SPV and the Servicer.
(e) Recovery of Net Investment. In the event that the aggregate of the
Assignment Amounts paid by the Committed Investors pursuant to this Section 3.1
on any Assignment Date occurring on or after the Conduit Investment Termination
Date is less than the Net Investment of the Conduit Investor on such Assignment
Date, then to the extent Collections thereafter received by its Managing Agent
hereunder in respect of the Net Investment exceed the aggregate of the
unrecovered Assignment Amounts and Net Investment funded by such Committed
Investors, such excess shall be remitted by such Managing Agent to the Conduit
Investor (or to the applicable Administrator on its behalf) for the account of
the Conduit Investor.
SECTION 3.2 Downgrade of Committed Investor. (a) Downgrades Generally. If at any
time on or prior to the Commitment Termination Date for a Conduit Investor, the
short term debt rating of any Committed Investor in such Conduit Investor’s
Investor Group shall be “A-2” or “P-2” from S&P or Moody’s, respectively, with
negative credit implications, such Committed Investor, upon request of its
Managing Agent, shall, within thirty (30) days of such request, assign its
rights and obligations hereunder to another financial institution in accordance
with Section 11.8 (which institution’s short term debt shall be rated at least
“A-2” or “P-2” from S&P or Moody’s, respectively, and which shall not be so
rated with negative credit implications and which is acceptable to the Conduit
Investor and its Managing Agent). If the short term debt rating of a Committed
Investor shall be “A-3” or “P-3”, or lower, from S&P or Moody’s, respectively
(or such rating shall have been withdrawn by S&P or Moody’s), such Committed
Investor, upon request of its Managing Agent, shall, within five (5) Business
Days of such request, assign its rights and obligations hereunder to another
financial institution (which institution’s short term debt shall be rated at
least “A-2” or “P-2”, from S&P or Moody’s,

 

40



--------------------------------------------------------------------------------



 



respectively, and which shall not be so rated with negative credit implications
and which is acceptable to the applicable Conduit Investor and its Managing
Agent). In either such case, if any such Committed Investor shall not have
assigned its rights and obligations under this Agreement within the applicable
time period described above (in either such case, the “Required Downgrade
Assignment Period”), its Managing Agent on behalf of the applicable Conduit
Investor shall have the right to require such Committed Investor to pay upon one
(1) Business Day’s notice at any time after the Required Downgrade Assignment
Period (and each such Committed Investor hereby agrees in such event to pay
within such time) to such Managing Agent an amount equal to such Committed
Investor’s unused Commitment (a “Downgrade Draw”) for deposit by such Managing
Agent into an account, in the name of such Managing Agent (a “Downgrade
Collateral Account”), which shall be in satisfaction of such Committed
Investor’s obligations to make Investments and to pay its Assignment Amount upon
an assignment from a Conduit Investor in accordance with Section 3.1; provided
that if, during the Required Downgrade Assignment Period, such Committed
Investor delivers a written notice to such Managing Agent of its intent to
deliver a direct pay irrevocable letter of credit pursuant to this proviso in
lieu of the payment required to fund the Downgrade Draw, then such Committed
Investor will not be required to fund such Downgrade Draw. If any Committed
Investor gives its Managing Agent such notice, then such Committed Investor
shall, within one (1) Business Day after the Required Downgrade Assignment
Period, deliver to such Managing Agent a direct pay irrevocable letter of credit
in favor of such Managing Agent in an amount equal to the unused portion of such
Committed Investor’s Commitment, which letter of credit shall be issued through
an United States office of a bank or other financial institution (i) whose
short-term debt ratings by S&P and Moody’s are at least equal to the ratings
assigned by such statistical rating organization to the Commercial Paper of its
related Conduit Investor and (ii) that is acceptable to the applicable Conduit
Investor and its Managing Agent. Such letter of credit shall provide that the
Managing Agent may draw thereon for payment of any Investment or Assignment
Amount payable by such Committed Investor which is not paid hereunder when
required, shall expire no earlier than the related Commitment Termination Date
and shall otherwise be in form and substance acceptable to the Managing Agent.
(b) Application of Funds in Downgrade Collateral Account. If any Committed
Investor shall be required pursuant to Section 3.2(a) to fund a Downgrade Draw,
then its Managing Agent shall apply the monies in the Downgrade Collateral
Account applicable to such Committed Investor’s share of Investments required to
be made by the Committed Investors and to any Assignment Amount payable by such
Committed Investor pursuant to Section 3.1 at the times, in the manner and
subject to the conditions precedent set forth in this Agreement. The deposit of
monies in such Downgrade Collateral Account by any Committed Investor shall not
constitute an Investment or the payment of any Assignment Amount (and such
Committed Investor shall not be entitled to interest on such monies except as
provided below in this Section 3.2(b), unless and until (and then only to the
extent that) such monies are used to fund Investments or to pay any Assignment
Amount. The amount on deposit in such Downgrade Collateral Account shall be
invested by the applicable Managing Agent in Eligible Investments and such
Eligible Investments shall be selected by the applicable Managing Agent in its
sole discretion. The Agent shall remit to such Committed Investor, on the last
Business Day of each month, the income actually received thereon. Unless
required to be released as provided below in this subsection, Collections
received by the Agent in respect of such Committed Investor’s portion of the Net
Investment shall be deposited in the Downgrade Collateral Account for such

 

41



--------------------------------------------------------------------------------



 



Committed Investor. Amounts on deposit in such Downgrade Collateral Account
shall be released to such Committed Investor (or the stated amount of the letter
of credit delivered by such Committed Investor pursuant to subsection (a) above
may be reduced) within one (1) Business Day after each Settlement Date following
the Termination Date to the extent that, after giving effect to the
distributions made and received by the Investors on such Settlement Date, the
amount on deposit in such Downgrade Collateral Account would exceed such
Committed Investor’s pro rata share (determined as of the day prior to the
Termination Date) of the sum of all Portions of Investment then funded by the
applicable Conduit Investor, plus the Interest Component. All amounts remaining
in such Downgrade Collateral Account shall be released to such Committed
Investor no later than the Business Day immediately following the earliest of
(i) the effective date of any replacement of such Committed Investor or removal
of such Committed Investor as a party to this Agreement, (ii) the date on which
such Committed Investor shall furnish its Managing Agent with confirmation that
such Committed Investor shall have short-term debt ratings of at least “A-2” or
“P-2” from S&P and Moody’s, respectively, without negative credit implications,
and (iii) the Commitment Termination Date (or if earlier, the Commitment
Termination Date in effect prior to any renewal pursuant to Section 3.3 to which
such Committed Investor does not consent. Nothing in this Section 3.2 shall
affect or diminish in any way any such downgraded Committed Investor’s
Commitment to the SPV or the applicable Conduit Investor or such downgraded
Committed Investor’s other obligations and liabilities hereunder and under the
other Transaction Documents.
(c) Program Support Agreement Downgrade Provisions. Notwithstanding the other
provisions of this Section 3.2, a Committed Investor shall not be required to
make a Downgrade Draw (or provide for the issuance of a letter of credit in lieu
thereof) pursuant to Section 3.2(a) at a time when such Committed Investor has a
downgrade collateral account (or letter of credit in lieu thereof) established
pursuant to the Program Support Agreement relating to the transactions
contemplated by this Agreement to which it is a party in an amount at least
equal to its unused Commitment, and its Managing Agent may apply monies in such
downgrade collateral account in the manner described in Section 3.2(b) as if
such downgrade collateral account were a Downgrade Collateral Account.
SECTION 3.3 Extension of Commitment Termination Date/Non-Renewing Committed
Investors. Not more than ninety (90) days or less than sixty (60) days prior to
the then current Commitment Termination Date, the SPV may request an extension
thereof for an additional period not to exceed 364 days. Each Committed Investor
will inform the SPV at least forty-five (45) days prior to the then current
Commitment Termination Date whether it consents to such extension (which
election is in the sole discretion of each Committed Investor.) If at any time
the SPV requests that the Committed Investors renew their Commitments hereunder
and some but less than all the Committed Investors consent to such renewal, the
SPV may arrange for an assignment, and such non-consenting Committed Investors
shall agree to assign, to one or more financial institutions acceptable to the
related Conduit Investor and the SPV of all the rights and obligations hereunder
of each such non-consenting Committed Investor in accordance with Section 11.8.
Any such assignment shall become effective on the then-current Commitment
Termination Date. Each Committed Investor which does not so consent to any
renewal shall cooperate fully with the SPV in effectuating any such assignment.
If none or less than all the Commitments of the non-renewing Committed Investors
are so assigned as provided above, then the Commitment Termination Date shall
not be renewed.

 

42



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1 Representations and Warranties of the SPV and the Initial Servicer.
Each of the SPV and the initial Servicer represents and warrants to the Agent,
each Managing Agent, the Administrators, the Investors and the other Secured
Parties, as to itself only, that, on the Closing Date, on each Investment Date
and on each date of Reinvestment:
(a) Corporate Existence and Power. It (i) is validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) with respect to
the SPV, was duly organized, (iii) with respect to the Servicer, was duly
incorporated, (iv) has all corporate or limited liability company power and all
licenses, authorizations, consents and approvals of all Official Bodies required
to carry on its business in each jurisdiction in which its business is now and
proposed to be conducted (except where the failure to have any such licenses,
authorizations, consents and approvals would not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect) and (v) is
duly qualified to do business and is in good standing in every other
jurisdiction in which the nature of its business requires it to be so qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect.
(b) Authorization; No Contravention. The execution, delivery and performance by
it of this Agreement and the other Transaction Documents to which it is a party
(i) are within its corporate or limited liability company powers, (ii) have been
duly authorized by all necessary corporate or limited liability company action,
(iii) require no action by or in respect of, or filing with, any Official Body
or official thereof (except as contemplated by this Agreement, all of which have
been (or as of the Closing Date will have been) duly made and in full force and
effect), (iv) do not contravene or constitute a default under (A) its
organizational documents, (B) any Law applicable to it, (C) any contractual
restriction binding on or affecting it or its property or (D) any order, writ,
judgment, award, injunction, decree or other instrument binding on or affecting
it or its property or (v) result in the creation or imposition of any Adverse
Claim upon or with respect to its property (except as contemplated hereby).
(c) Binding Effect. Each of this Agreement and the other Transaction Documents
to which it is a party has been duly executed and delivered and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally (whether at law or
equity).
(d) Perfection. In the case of the SPV, the representations and warranties set
forth on Schedule 4.1(d) hereto are true and correct.
(e) Accuracy of Information. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the SPV, the
Servicer, the Originator or Greif, Inc. or any of their Subsidiaries or
Affiliates in writing to any Investor, Managing Agent or the Agent (including,
without limitation, all information contained in the Transaction Documents) for
purposes of or in connection with this Agreement or any transaction

 

43



--------------------------------------------------------------------------------



 



contemplated herein is, and all other such factual information (taken as a
whole) hereafter furnished by or on behalf of the SPV, the Servicer, the
Originator or Greif, Inc. or any of their Subsidiaries or Affiliates in writing
to any Investor, Managing Agent or the Agent for purposes of or in connection
with this Agreement or any transaction contemplated herein, when taken as a
whole, do not contain as of the date furnished any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not misleading. The SPV, the Servicer, the Originator and Greif, Inc. and
any of their Subsidiaries or Affiliates have disclosed to each Investor, each
Managing Agent and the Agent (a) all agreements, instruments and corporate or
other restrictions to which SPV, the Servicer, the Originator or Greif, Inc. or
any of their Subsidiaries or Affiliates is subject, and (b) all other matters
known to any of them, that individually or in the aggregate with respect to
(a) and (b) above, would reasonably be expected to result in a Material Adverse
Effect.
(f) Tax Status. It has (i) timely filed all material tax returns (federal, state
and local) required to be filed and (ii) paid or made adequate provision for the
payment of all taxes, assessments and other governmental charges, except
(a) taxes, assessments and other governmental charges that are being contested
in good faith by appropriate proceedings and for which adequate reserves have
been set aside on the books and records, or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.
(g) Action, Suits. It is not in violation of any order of any Official Body.
Except as set forth in Schedule 4.1(g), there are no actions, suits or
proceedings pending or, to the best knowledge of the SPV, threatened (i) against
the SPV, the Servicer, any Originator or Greif, Inc. or any of their
Subsidiaries or Affiliates challenging the validity or enforceability of any
material provision of any Transaction Document, or (ii) that would reasonably be
expected to have a Material Adverse Effect.
(h) Use of Proceeds. In the case of the SPV, no proceeds of any Investment or
Reinvestment will be used by it (i) to acquire any security in any transaction
which is subject to Section 13 or 14 of the Securities Exchange Act of 1934,
(ii) to acquire any equity security of a class which is registered pursuant to
Section 12 of such act or (iii) for any other purpose that violates applicable
Law, including Regulation U of the Federal Reserve Board.
(i) Principal Place of Business; Chief Executive Office; Location of Records.
Its principal place of business, chief executive office and the offices where it
keeps all its Records, are located at the address(es) described on
Schedule 4.1(i) or such other locations notified to each Managing Agent in
accordance with Section 7.7 in jurisdictions where all action required by
Section 7.7 has been taken and completed.
(j) Subsidiaries; Tradenames, Etc. In the case of the SPV, as of the Closing
Date: (i) it has no Subsidiaries; and (ii) it has not, within the last five
(5) years, operated under any tradename other than its legal name, and, within
the last five (5) years, it has not changed its name, merged with or into or
consolidated with any other Person or been the subject of any proceeding under
the Bankruptcy Code. Schedule 4.1(j) lists the correct Federal Employer
Identification Number of the SPV.

 

44



--------------------------------------------------------------------------------



 



(k) Good Title. In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.
(l) Nature of Receivables. Each Receivable (i) represented by it to be an
Eligible Receivable in any Servicer Report or (ii) included in the calculation
of the Net Pool Balance in such Servicer Report in fact satisfies at the time of
such calculation the definition of “Eligible Receivable” set forth herein. On
the date of the applicable initial Investment therein by the Investors
hereunder, it has no knowledge of any fact (including any defaults by the
Obligor thereunder on any other Receivable) that would cause it or should have
caused it to expect any payments on such Eligible Receivable not to be paid in
full when due.
(m) Coverage Requirement. In the case of the SPV, the sum of the Net Investment
plus the Required Reserves does not exceed the Net Pool Balance.
(n) Credit and Collection Policy. It has at all times complied in all material
respects with the Credit and Collection Policy with regard to each Eligible
Receivable.
(o) Material Adverse Effect. On and since the Closing Date, there has been no
Material Adverse Effect.
(p) No Termination Event or Potential Termination Event. In the case of the SPV,
no event has occurred and is continuing and no condition exists which
constitutes a Termination Event or a Potential Termination Event.
(q) Not an Investment Company or Holding Company. It is not, and is not
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, or is exempt from all provisions of such act.
(r) ERISA. Except as, in the aggregate, would not reasonably be expected to have
a Material Adverse Effect, no steps have been taken by any Person to terminate
any Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities (as determined under Title IV of ERISA), no contribution
failure has occurred or is expected to occur with respect to any Pension Plan
sufficient to give rise to a lien under Section 302(f) of ERISA, and each
Pension Plan has been administered in all material respects in compliance with
its terms and applicable provision of ERISA and the Code.
(s) Blocked Accounts. The names and addresses of all the Blocked Account Banks,
together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule 4.1(s) (or at such other Blocked
Account Banks and/or with such other Blocked Accounts as have been notified to
each Managing Agent and for which Blocked Account Agreements have been executed
in accordance with Section 7.3 and delivered to the Servicer and the Agent). All
Blocked Accounts are subject to Blocked Account Agreements. All Obligors have
been instructed to make payment to a Blocked Account; provided that if cash or
cash proceeds other than Collections on Receivables are deposited into a Blocked
Account (the “Excluded Amounts”), such Excluded Amounts shall not constitute

 

45



--------------------------------------------------------------------------------



 



Related Security, and the Agent shall have no right, title or interest in any
such Excluded Amounts.
(t) Bulk Sales. In the case of the SPV, no transaction contemplated hereby or by
the First Tier Agreement requires compliance with any bulk sales act or similar
law.
(u) Transfers Under First Tier Agreement. In the case of the SPV, each
Receivable has been purchased or otherwise acquired by it from the applicable
Originator pursuant to, and in accordance with, the terms of the First Tier
Agreement.
(v) Preference; Voidability. In the case of the SPV, it shall have given
reasonably equivalent value to each Originator in consideration for the transfer
to it of the Affected Assets from such Originator, and each such transfer shall
not have been made for or on account of an antecedent debt owed by any
Originator to it and no such transfer is or may be voidable under any section of
the Bankruptcy Code.
(w) Compliance with Applicable Laws; Licenses, etc. (i) Each of the SPV and
Servicer is in compliance in all material respects with the requirements of all
applicable laws, rules, regulations, and orders of all Official Bodies
(including the Federal Consumer Credit Protection Act, as amended, Regulation Z
of the Board of Governors of the Federal Reserve System, as amended, laws, rules
and regulations relating to usury, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and all other consumer laws, rules and regulations applicable to the
Receivables), a breach of any of which, individually or in the aggregate, would
be reasonably likely to have a Material Adverse Effect; and
(ii) it has not failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business (including any registration requirements or other
actions as may be necessary in any applicable jurisdiction in connection with
the ownership of the Contracts or the Receivables and other related assets),
which violation or failure to obtain would be reasonably likely to have a
Material Adverse Effect.
(x) Nonconsolidation. The SPV is operated in such a manner that the separate
corporate existence of the SPV, on the one hand, and the Servicer and each
Originator or any Affiliate thereof, on the other, would not be disregarded in
the event of the bankruptcy or insolvency of the Servicer, such Originator or
any Affiliate thereof and, without limiting the generality of the foregoing:
(i) the SPV is a limited purpose entity whose activities are restricted in its
organizational documents to activities related to purchasing or otherwise
acquiring receivables (including the Receivables) and related assets and rights
and conducting any related or incidental business or activities it deems
necessary or appropriate to carry out its primary purpose, including entering
into the Transaction Documents;
(ii) the SPV has not engaged, and does not presently engage, in any activity
other than those activities expressly permitted hereunder and under the

 

46



--------------------------------------------------------------------------------



 



other Transaction Documents, nor, after the execution of the Termination and
Payoff Letter, will the SPV be party to any agreement other than this Agreement,
the other Transaction Documents to which it is a party and a services agreement
with its independent manager, and with the prior written consent of the Agent,
any other agreement necessary to carry out more effectively the provisions and
purposes hereof or thereof;
(iii) (A) the SPV maintains its own deposit account or accounts, separate from
those of any of its Affiliates, with commercial banking institutions, (B) the
funds of the SPV are not and have not been diverted to any other Person or for
other than the corporate use of the SPV and (C) except as may be expressly
permitted by this Agreement, the funds of the SPV are not and have not been
commingled with those of any of its Affiliates;
(iv) to the extent that the SPV contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing are fairly allocated
to or among the SPV and such entities for whose benefit the goods and services
are provided, and each of the SPV and each such entity bears its fair share of
such costs; and all material transactions between the SPV and any of its
Affiliates shall be on an arm’s-length basis;
(v) the SPV maintains a principal executive and administrative office through
which its business is conducted and a telephone number and stationery through
which all business correspondence and communication are conducted, in each case
separate from those of any Originator and its Affiliates;
(vi) the SPV conducts its affairs strictly in accordance with its organizational
documents and observes all necessary, appropriate and customary limited
liability company formalities, including (A) holding all regular and special
directors’/managers’ meetings appropriate to authorize all limited liability
company action, (B) keeping separate and accurate minutes of such meetings, (C)
passing all resolutions or consents necessary to authorize actions taken or to
be taken, and (D) maintaining accurate and separate books, records and accounts,
including intercompany transaction accounts;
(vii) all decisions with respect to its business and daily operations are
independently made by the SPV (although the officer making any particular
decision may also be an employee, officer or director of an Affiliate of the
SPV) and are not dictated by any Affiliate of the SPV (it being understood that
the Servicer, which is an Affiliate of the SPV, will undertake and perform all
of the operations, functions and obligations of it set forth herein and it may
appoint Sub-Servicers, which may be Affiliates of the SPV, to perform certain of
such operations, functions and obligations);

 

47



--------------------------------------------------------------------------------



 



(viii) the SPV acts solely in its own name and through its own authorized
officers and agents, and no Affiliate of the SPV shall be appointed to act as
its agent, except as expressly contemplated by this Agreement;
(ix) no Affiliate of the SPV advances funds to the SPV, other than as is
otherwise provided herein or in the other Transaction Documents, and no
Affiliate of the SPV otherwise supplies funds to, or guaranties debts of, the
SPV; provided that an Affiliate of the SPV may provide funds to the SPV in
connection with the capitalization of the SPV;
(x) other than organizational expenses and as expressly provided herein, the SPV
pays all expenses, Indebtedness and other obligations incurred by it;
(xi) the SPV does not guarantee, and is not otherwise liable, with respect to
any obligation of any of its Affiliates;
(xii) any financial reports required of the SPV comply with GAAP and are issued
separately from, but may be consolidated with, any reports prepared for any of
its Affiliates;
(xiii) at all times the SPV is adequately capitalized to engage in the
transactions contemplated in its organizational documents;
(xiv) the financial statements and books and records of the SPV and the
Originators reflect the separate limited liability company existence of the SPV;
(xv) the SPV does not act as agent for any of the Originators or any Affiliate
thereof, but instead presents itself to the public as a entity separate from
each such Person and independently engaged in the business of purchasing and
financing Receivables;
(xvi) the SPV maintains a five-person board of managers, including at least one
independent manager, who has never been, and shall at no time be a equity owned,
director, officer, employee or associate, or any relative of the foregoing, of
any Originator or any Affiliate thereof (other than the SPV and any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
Originator or any Affiliate thereof), all as provided in its organizational
documents, and is otherwise reasonably acceptable to the Agent;
(xvii) the organizational documents of the SPV require the affirmative vote of
the independent manager before a voluntary petition under Section 301 of the
Bankruptcy Code may be filed by the SPV;
(xviii) the SPV complies with (and causes to be true and correct) each of the
facts and assumptions relating to it contained in the opinion(s) of Vorys,
Sater, Seymour and Pease LLP, delivered pursuant to Section 5.1(m); and

 

48



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the SPV was party to a certain receivables
purchase facility with Fortis Bank S.A./N.V., which was terminated and paid off
on the date hereof in accordance with the Termination and Payoff Letter, and as
to which certain Continuing Fortis Obligations exist.
(y) Other Debt. Except as provided herein, the SPV has not created, incurred,
assumed or suffered to exist any Indebtedness whether current or funded, or any
other liability other than (i) Indebtedness of the SPV representing fees,
expenses and indemnities arising hereunder or under the First Tier Agreement for
the purchase price of the Receivables and other Affected Assets under the First
Tier Agreement, (ii) indebtedness to one or more Originators for the Deferred
Purchase Price, (iii) other outstanding Indebtedness incurred in the ordinary
course of its business in an amount that does not exceed $10,000, and
(iv) Continuing Fortis Obligations.
(z) Representations and Warranties in other Related Documents. Each of the
representations and warranties made by it contained in the Transaction Documents
is true, complete and correct in all material respects (except any
representation or warranty qualified by materiality or by reference to a
material adverse effect, which is true, complete and correct in all respects)
and it hereby makes each such representation and warranty to, and for the
benefit of, the Agent, each Managing Agent, the Administrators, the Investors
and the other Secured Parties as if the same were set forth in full herein.
(aa) No Servicer Default. In the case of the Servicer, no event has occurred and
is continuing and no condition exists which constitutes or may reasonably be
expected to constitute a Servicer Default.
ARTICLE V
CONDITIONS PRECEDENT
SECTION 5.1 Conditions Precedent to Closing. The occurrence of the Closing Date
and the effectiveness of the Commitments hereunder shall be subject to the
conditions precedent that (i) the SPV or the Originators shall have paid in full
(A) all amounts required to be paid by each of them on or prior to the Closing
Date pursuant to the Fee Letters and (B) the fees and expenses described in
clause (i) of Section 9.4(a) and invoiced prior to the Closing Date,
(ii) satisfactory completion by the Agent of its due diligence process, and
(iii) each Managing Agent shall have received, for itself and each of the
Investors in its Investor Group, an original (unless otherwise indicated) of
each of the following documents, each in form and substance satisfactory to each
Managing Agent:
(a) A duly executed counterpart of this Agreement, the First Tier Agreement, the
Guaranty, the Fee Letters, the Termination and Payoff Letter and each of the
other Transaction Documents executed by the Originators, the SPV or the
Servicer, as applicable.
(b) A certificate, substantially in the form of Exhibit E, of the secretary or
assistant secretary of the SPV, certifying and attaching as exhibits thereto,
among other things:
(i) the organizational documents;

 

49



--------------------------------------------------------------------------------



 



(ii) resolutions of the board of managers or other governing body of the SPV
authorizing the execution, delivery and performance by the SPV of this
Agreement, the First Tier Agreement and the other Transaction Documents to be
delivered by the SPV hereunder or thereunder and all other documents evidencing
necessary limited liability company action and government approvals, if any; and
(iii) the incumbency, authority and signature of each officer of the SPV
executing the Transaction Documents or any certificates or other documents
delivered hereunder or thereunder on behalf of the SPV.
(c) A certificate, substantially in the form of Exhibit F, of the secretary or
assistant secretary of each Originator and the Servicer certifying and attaching
as exhibits thereto, among other things:
(i) the articles of incorporation or other organizing document of each
Originator and the Servicer (certified by the Secretary of State or other
similar official of its jurisdiction of incorporation or organization, as
applicable, as of a recent date);
(ii) the by-laws of each Originator and the Servicer;
(iii) resolutions of the board of directors or other governing body of each
Originator and the Servicer authorizing the execution, delivery and performance
by it of this Agreement, the First Tier Agreement and the other Transaction
Documents to be delivered by it hereunder or thereunder and all other documents
evidencing necessary corporate action (including shareholder consents) and
government approvals, if any; and
(iv) the incumbency, authority and signature of each officer of each of the
Originators and the Servicer executing the Transaction Documents or any
certificates or other documents delivered hereunder or thereunder on its behalf.
(d) A good standing certificate for the SPV issued by the Secretary of State or
a similar official of the SPV’s jurisdiction of formation, dated as of a recent
date.
(e) A good standing certificate for each of the Originators and the Servicer
issued by the Secretary of State or a similar official of its jurisdiction of
incorporation or organization, as applicable, dated as of a recent date.
(f) Acknowledgment copies or other evidence of filing acceptable to the Agent of
proper financing statements (Form UCC-1) naming the SPV, as debtor, in favor of
the Agent, as secured party, for the benefit of the Secured Parties or other
similar instruments or documents as may be necessary or in the reasonable
opinion of the Agent desirable under the UCC of all appropriate jurisdictions or
any comparable law to perfect the Agent’s ownership or security interest in all
Receivables and the other Affected Assets.
(g) Acknowledgment copies or other evidence of filing acceptable to the Agent of
proper financing statements (Form UCC-1), naming each Originator, as the debtor,
in

 

50



--------------------------------------------------------------------------------



 



favor of the SPV, as assignor secured party, and the Agent, for the benefit of
the Secured Parties, as assignee secured party, or other similar instruments or
documents as may be necessary or in the reasonable opinion of the Agent
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the SPV’s ownership interest in all Receivables and the other
Affected Assets.
(h) Copies of proper financing statements (Form UCC-3) necessary to terminate
all security interests and other rights of any Person in Receivables or the
other Affected Assets previously granted by each Originator and the SPV.
(i) Certified copies of requests for information or copies (Form UCC-11) (or a
similar search report certified by parties acceptable to the Agent) dated a date
reasonably near the Closing Date listing all effective financing statements
which name the SPV or each Originator as debtor and which are filed in
jurisdictions in which the filings were made pursuant to clauses (f) or (g)
above and such other jurisdictions where the Agent may reasonably request,
together with copies of such financing statements, and similar search reports
with respect to federal tax liens and liens of the Pension Benefit Guaranty
Corporation in such jurisdictions.
(j) Executed copies of the Blocked Account Agreements relating to each of the
Blocked Accounts.
(k) A favorable opinion of Gary R. Martz, General Counsel of Greif, Inc.,
covering certain corporate matters with respect to the Servicer and the SPV in
for and substance satisfactory to the Agent and Agent’s counsel.
(l) A favorable opinion of Vorys, Sater, Seymour and Pease LLP, special counsel
to the SPV, the Servicer and the Originators, covering certain corporate and UCC
matters in form and substance satisfactory to the Agent and Agent’s counsel.
(m) A favorable opinion of Vorys, Sater, Seymour and Pease LLP, special counsel
to the SPV and the Originators, covering certain bankruptcy and insolvency
matters in form and substance satisfactory to the Agent and Agent’s counsel.
(n) An electronic file identifying all Receivables and the Unpaid Balances
thereon and such other information with respect to the Receivables as any
Managing Agent may reasonably request.
(o) Satisfactory results of a review and audit of the SPV’s and the Originators’
collection, operating and reporting systems, Credit and Collection Policy,
historical receivables data and accounts, including satisfactory results of a
review of the Originators’ operating location(s) and satisfactory review and
approval of the Eligible Receivables in existence on the date of the initial
purchase under the First Tier Agreement and a written outside audit report of a
nationally-recognized accounting firm as to such matters.
(p) A Servicer Report as of October 31, 2008.
(q) Evidence that the Collection Account has been established.

 

51



--------------------------------------------------------------------------------



 



(r) Such other approvals, documents, instruments, certificates and opinions as
the Agent, any Managing Agent, any Administrator or any Investor may reasonably
request.
SECTION 5.2 Conditions Precedent to All Investments and Reinvestments. Each
Investment hereunder (including the initial Investment) and each Reinvestment
hereunder shall be subject to the conditions precedent that (i) the Closing Date
shall have occurred, and (ii) on the date of such Investment or Reinvestment, as
the case may be, the following statements shall be true (and the SPV by
accepting the amount of such Investment or Reinvestment shall be deemed to have
certified that):
(a) The representations and warranties contained in Section 4.1 are true and
correct in all material respects (except those representations and warranties
qualified by materiality or by reference to a material adverse effect, which are
true and correct in all respects) on and as of such day as though made on and as
of such day and shall be deemed to have been made on such day (unless such
representations and warranties specifically refer to a previous day, in which
case, they shall be complete and correct in all material respects (or, with
respect to such representations or warranties qualified by materiality or by
reference to a material adverse effect, complete and correct in all respects) on
and as of such previous day); provided that no such representation, warranty, or
certification hereunder shall be deemed to be incorrect or violated to the
extent any affected Receivable is subject to a Deemed Collection and all
required amounts with respect to which have been deposited into a Blocked
Account or the Collection Account.
(b) In the case of an Investment, each Managing Agent shall have received an
Investment Request, appropriately completed, within the time period required by
Section 2.3.
(c) In the case of an Investment, the Agent and each Managing Agent shall have
received a Servicer Report dated no more than 30 days prior to the proposed
Investment Date, and the information set forth therein shall be true, complete
and correct in all material respects.
(d) The Termination Date has not occurred.
(e) In the case of an Investment, the amount of such Investment will not exceed
the amount available therefor under Section 2.2 and, after giving effect
thereto, the sum of the Net Investment and the Required Reserves will not exceed
the Net Pool Balance.
ARTICLE VI
COVENANTS
SECTION 6.1 Affirmative Covenants of the SPV and Servicer. At all times from the
date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:
(a) Reporting Requirements. The SPV shall furnish to the Agent (with a copy to
each Managing Agent):

 

52



--------------------------------------------------------------------------------



 



(i) Annual Reporting. Within ninety (90) days after the close of Greif, Inc.’s
fiscal year, (A) audited financial statements, prepared by a
nationally-recognized accounting firm in accordance with GAAP on a consolidated
basis for Greif, Inc. and its Subsidiaries (which shall include the SPV),
including balance sheets as of the end of such period, related statements of
operations, shareholder’s equity and cash flows, accompanied by an unqualified
audit report certified by independent certified public accountants, acceptable
to each Managing Agent, prepared in accordance with GAAP and any management
letter prepared by said accountants and a certificate of said accountants that,
in the course of the foregoing, they have obtained no knowledge of any
Termination Event or Potential Termination Event, or if, in the opinion of such
accountants, any Termination Event or Potential Termination Event shall exist,
stating the nature and status thereof, and (B) a report covering such fiscal
year to the effect that such accounting firm has applied certain agreed-upon
procedures (a copy of which procedures are attached hereto as Schedule 6.1(a),
it being understood that the Servicer and the Agent will provide an updated
Schedule 6.1(a) reflecting any further amendments to such Schedule 6.1(a) prior
to the issuance of the first such agreed-upon procedures report, a copy of which
shall replace the then existing Schedule 6.1(a)) to certain documents and
records relating to the Collateral under any Transaction Document, compared the
information contained in the Servicer Reports delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that such
servicing was not conducted in compliance with this Article VI, except for such
exceptions as such accountants shall believe to be immaterial and such other
exceptions as shall be set forth in such statement.
(ii) Quarterly Reporting. Within forty-five (45) days after the close of the
first three quarterly periods of Greif, Inc.’s fiscal year, for Greif, Inc. and
its other Subsidiaries (which shall include the SPV), in each case, consolidated
balance sheets as at the close of each such period and consolidated related
statements of operations, shareholder’s equity and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its chief financial officer or treasurer.
(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate signed by Greif, Inc.’s chief financial
officer or treasurer stating that (A) the attached financial statements have
been prepared in accordance with GAAP and accurately reflect the financial
condition of the SPV or the Originators and their respective Subsidiaries, as
applicable, and (B) to the best of such Person’s knowledge, no Termination Event
or Potential Termination Event exists, or if any Termination Event or Potential
Termination Event exists, stating the nature and status thereof and showing the
computation of, and showing compliance with, each of the financial triggers set
forth in Sections 7.5(g) and (h) and Sections 8.1(h), (i), (j) and (k) hereof.
(iv) Notices. Promptly after receipt thereof, copies of all notices received by
the SPV from any Originator.

 

53



--------------------------------------------------------------------------------



 



(v) SEC Filings. So long as they include the information set forth in subclauses
(i) and (ii), the timely filings by Greif, Inc. of its form 10-K and form 10-Q,
respectively, will satisfy the delivery requirements set forth in such clauses.
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports and all special shareholder
reports and proxy statements, if any, which any Originator or any Subsidiary
thereof files with the Securities and Exchange Commission; provided that, so
long as such reports are publicly available on the SEC’s EDGAR website or any
successor thereto, physical delivery of such documents shall not be required.
(vi) Notice of Termination Events or Potential Termination Events; Etc. (A) As
soon as possible and in any event within two (2) Business Days after it obtains
knowledge of the occurrence of each Termination Event or Potential Termination
Event, a statement of its chief financial officer or chief accounting officer
setting forth details of such Termination Event or Potential Termination Event
and the action which it proposes to take with respect thereto, which information
shall be updated promptly from time to time upon the request of the Agent;
(B) promptly after it obtains knowledge thereof, notice of any litigation,
investigation or proceeding that may exist at any time between it and any
Person, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected to
have a Material Adverse Effect or any litigation or proceeding relating to any
Transaction Document; and (C) promptly after knowledge of the occurrence
thereof, notice of a Material Adverse Effect.
(vii) Change in Credit and Collection Policy. At least ten (10) Business Days
prior to the date any material change in or amendment to the Credit and
Collection Policy is made, a copy of the Credit and Collection Policy then in
effect indicating such change or amendment.
(viii) Credit and Collection Policy. If so requested by the Agent, within ninety
(90) days after the close of each of the Originator’s and the SPV’s fiscal
years, a complete copy of the Credit and Collection Policy then in effect, if
requested by any Managing Agent in writing.
(ix) ERISA. Promptly after the filing, giving or receiving thereof, copies of
all reports and notices with respect to any Reportable Event pertaining to any
Pension Plan and copies of any notice by any Person of its intent to terminate
any Pension Plan, and promptly upon the occurrence thereof, written notice of
any contribution failure with respect to any Pension Plan sufficient to give
rise to a lien under Section 302(f) of ERISA, in each case if it is reasonably
likely that such occurrence would have a Material Adverse Effect.
(x) Change in Accountants or Accounting Policy. Promptly after the occurrence
thereof, notice of any change in the accountants of the SPV or any of the
Originators.

 

54



--------------------------------------------------------------------------------



 



(xi) Other Information. Such other information (including non-financial
information) as the Agent, any Managing Agent or the Administrators may from
time to time reasonably request with respect to any Originator, the SPV or the
Servicer.
(b) Conduct of Business; Ownership. Each of the SPV and the Servicer shall
continue to engage in business of the same general types as now conducted by
them (including businesses reasonably related or incidental thereto) as it is
presently conducted and do all things necessary to remain duly organized,
validly existing and in good standing in its jurisdiction of formation and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted. The SPV shall at all times be a wholly-owned
direct or indirect Subsidiary of Greif, Inc.
(c) Compliance with Laws, Etc. Each of the SPV and the Servicer shall comply in
all material respects with all Laws to which it or its respective properties may
be subject and preserve and maintain its corporate or limited liability company
existence, rights, franchises, qualifications and privileges, except to the
extent any non-compliance would not reasonably be expected to have a Material
Adverse Effect.
(d) Furnishing of Information and Inspection of Records. Each of the SPV and the
Servicer shall furnish to the Agent and each Managing Agent from time to time
such information with respect to the Affected Assets as the Agent or a Managing
Agent may reasonably request, including listings identifying the Obligor and the
Unpaid Balance for each Receivable. Each of the SPV and the Servicer shall, at
any time and from time to time during regular business hours upon reasonable
notice (which shall be at least two (2) Business Days), as requested by the
Agent or a Managing Agent, permit the Agent or Managing Agent, or its agents or
representatives, (i) to examine and make copies of and take abstracts from all
books, records and documents (including computer tapes and disks) relating to
the Receivables or other Affected Assets, including the related Contracts and
(ii) to visit the offices and properties of the SPV, each Originator or the
Servicer, as applicable, for the purpose of examining such materials described
in clause (i), and to discuss matters relating to the Affected Assets or the
SPV’s, each Originator’s or the Servicer’s performance hereunder, under the
Contracts and under the other Transaction Documents to which such Person is a
party with any of the officers, directors, employees or independent public
accountants of the SPV (but only in the presence of an officer of the SPV), each
Originator or the Servicer, as applicable, having knowledge of such matters;
provided that unless a Termination Event or Potential Termination Event shall
have occurred and be continuing, the SPV and the Servicer shall not be required
to reimburse the reasonable expenses of more than one (1) such visit in the
aggregate among the SPV and the Servicer per calendar year.
(e) Keeping of Records and Books of Account. Each of the SPV and the Servicer
shall maintain and implement administrative and operating procedures (including
an ability to recreate records evidencing Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, computer tapes, disks, records and other information,
reasonably necessary or advisable for the collection of all Receivables
(including records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
Each of the SPV

 

55



--------------------------------------------------------------------------------



 



and the Servicer shall give the Agent and each Managing Agent prompt notice of
any material change in its administrative and operating procedures referred to
in the previous sentence.
(f) Performance and Compliance with Receivables, Contracts and Credit and
Collection Policy. Each of the SPV and the Servicer shall, (i) at its own
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables in accordance with the Credit and Collection Policy;
and (ii) timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Eligible Receivable and the related
Contract.
(g) Notice of Agent’s Interest. In the event that the SPV shall sell or
otherwise transfer any interest in accounts receivable or any other financial
assets (other than as contemplated by the Transaction Documents), any computer
tapes or files or other documents or instruments provided by the Servicer in
connection with any such sale or transfer shall disclose the SPV’s ownership of
the Receivables and the Agent’s interest therein.
(h) Collections. The SPV and the Servicer have instructed, or shall instruct,
all Obligors to cause all Collections to be deposited directly to a Blocked
Account or to post office boxes to which only Blocked Account Banks have access
and shall instruct the Blocked Account Banks to cause all items and amounts
relating to such Collections received in such post office boxes to be removed
and deposited into a Blocked Account on a daily basis.
(i) Collections Received. Each of the SPV and the Servicer shall hold in trust,
and deposit, promptly, but in any event not later than two (2) Business Days
following its receipt thereof, to a Blocked Account or, if required by
Section 2.9, to the Collection Account, all Collections received by it from time
to time.
(j) Blocked Accounts. Each Blocked Account shall at all times be subject to a
Blocked Account Agreement.
(k) Sale Treatment. The SPV shall not (i) treat, the transactions contemplated
by the First Tier Agreement in any manner other than as a sale or contribution
(as applicable) of Receivables by the Originators to the SPV, except to the
extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with GAAP or are disregarded for tax purposes
or (ii) treat (other than for tax and accounting purposes) the transactions
contemplated hereby in any manner other than as a sale of the Asset Interest by
the SPV to the Agent on behalf of the Investors. In addition, the SPV shall
disclose (in a footnote or otherwise) in all of its financial statements
(including any such financial statements consolidated with any other Person’s
financial statements) the existence and nature of the transaction contemplated
hereby and by the First Tier Agreement and the interest of the SPV (in the case
of an Originator’s financial statements) and the Agent, on behalf of the
Investors, in the Affected Assets.
(l) Separate Business; Nonconsolidation. The SPV shall not (i) engage in any
business not permitted by its organizational documents or (ii) conduct its
business or act in any other manner which is inconsistent with Section 4.1(w).

 

56



--------------------------------------------------------------------------------



 



(m) Corporate Documents. The SPV shall only amend, alter, change or repeal its
organizational documents with the prior written consent of the Agent.
(n) Ownership Interest, Etc. The SPV shall, at its expense, take all action
necessary or desirable to establish and maintain a valid and enforceable
ownership or security interest in the Receivables, the Related Security and
proceeds with respect thereto, and a first priority perfected security interest
in the Affected Assets, in each case free and clear of any Adverse Claim, in
favor of the Agent for the benefit of the Secured Parties, including taking such
action to perfect, protect or more fully evidence the interest of the Agent, as
any Managing Agent may request.
(o) Enforcement of First Tier Agreement. The SPV, on its own behalf and, during
the continuation of a Termination Event or Potential Termination Event, on
behalf of the Agent, each Managing Agent and each Secured Party, shall promptly
enforce all covenants and obligations of the Originators contained in the First
Tier Agreement. During the continuation of a Termination Event or Potential
Termination Event, the SPV shall deliver consents, approvals, directions,
notices, waivers and take other actions under the First Tier Agreement as may be
directed by any Managing Agent consistent with the SPV’s rights thereunder.
(p) Perfection Covenants. The SPV shall comply with each of the covenants set
forth in the Schedule 4.1(d) which are incorporated herein by reference.
(q) Solvency of SPV. The fair value of the assets of the SPV, at a fair
valuation, will, at all times prior to the Final Payout Date, exceed its debts
and liabilities, subordinated, contingent or otherwise. The present fair
saleable value of the property of the SPV, at all times prior to the Final
Payout Date, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured.
The SPV will, at all times prior to the Final Payout Date, be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured. The SPV will not, at any time prior to
the Final Payout Date, have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.
(r) Good Title. In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Eligible Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.
SECTION 6.2 Negative Covenants of the SPV and Servicer. At all times from the
date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:
(a) No Sales, Liens, Etc. (i) Except as otherwise provided herein and in the
First Tier Agreement, neither the SPV nor the Servicer shall sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon (or the filing of any financing statement) or with
respect to (A) any of the Affected Assets, or (B) any

 

57



--------------------------------------------------------------------------------



 



proceeds of inventory or goods, the sale of which may give rise to a Receivable,
or assign any right to receive income in respect thereof and (ii) the SPV shall
not issue any security to, or sell, transfer or otherwise dispose of any of its
property or other assets (including the property sold to it by an Originator
under Section 2.1 of the First Tier Agreement) to, any Person other than an
Affiliate (which Affiliate is not a special purpose entity organized for the
sole purpose of issuing asset backed securities) or as otherwise expressly
provided for in the Transaction Documents.
(b) No Extension or Amendment of Receivables. Except as otherwise permitted in
Section 7.2, neither the SPV nor the Servicer shall extend, amend or otherwise
modify the terms of any Receivable, or amend, modify or waive any term or
condition of any Contract related thereto.
(c) No Change in Business or Credit and Collection Policy. Neither the SPV nor
the Servicer shall make any change in the character of its business or in the
Credit and Collection Policy, which change would, in either case, materially
impair the collectibility of any Eligible Receivable or reasonably be expected
to have a Material Adverse Effect.
(d) No Subsidiaries, Mergers, Etc. Neither the SPV nor the Servicer shall
consolidate or merge with or into, or sell, lease or transfer all or
substantially all of its assets to, any other Person, unless in the case of any
such action by the Servicer (i) no Termination Event or Material Adverse Effect
would occur or be reasonably likely to occur as a result of such transaction and
(ii) such Person executes and delivers to the Agent and each Managing Agent an
agreement by which such Person assumes the obligations of the Servicer hereunder
and under the other Transaction Documents to which it is a party, or confirms
that such obligations remain enforceable against it, together with such
certificates and opinions of counsel as any Managing Agent may reasonably
request. The SPV shall not form or create any Subsidiary.
(e) Change in Payment Instructions to Obligors. Neither the SPV nor the Servicer
shall add or terminate any bank as a Blocked Account Bank or any account as a
Blocked Account to or from those listed in Schedule 4.1(s) or make any change in
its instructions to Obligors regarding payments to be made to any Blocked
Account, unless (i) such instructions are to deposit such payments to another
existing Blocked Account or to the Collection Account or (ii) the Agent shall
have received written notice of such addition, termination or change at least
thirty (30) days prior thereto and the Agent shall have received a Blocked
Account Agreement executed by each new Blocked Account Bank or an existing
Blocked Account Bank with respect to each new Blocked Account, as applicable.
(f) Deposits to Lock-Box Accounts. Neither the SPV nor the Servicer shall
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Blocked Account or the Collection Account cash or cash proceeds other
than Collections. If such funds are accidentally or mistakenly deposited into
any Blocked Account, the SPV will (or will cause the Servicer to) promptly
identify such funds for segregation. The SPV will not, and will not permit the
Servicer, any Originator or other Person to, commingle Collections or other
funds to which the Agent or any other Secured Party is entitled with any other
funds.
(g) Change of Name, Etc. The SPV shall not change its name, identity or
structure (including a merger) or the location of its jurisdiction of formation
or any other change

 

58



--------------------------------------------------------------------------------



 



which could render any UCC financing statement filed in connection with this
Agreement or any other Transaction Document to become “seriously misleading”
under the UCC, unless at least thirty (30) days prior to the effective date of
any such change the SPV delivers to each Managing Agent (i) such documents,
instruments or agreements, executed by the SPV as are necessary to reflect such
change and to continue the perfection of the Agent’s ownership interests or
security interests in the Affected Assets and (ii) new or revised Blocked
Account Agreements executed by the Blocked Account Banks which reflect such
change and enable the Agent to continue to exercise its rights contained in
Section 7.3.
(h) Amendment to First Tier Agreement. The SPV shall not amend, modify, or
supplement the First Tier Agreement or waive any provision thereof, in each case
except with the prior written consent of the Majority Investors; nor shall the
SPV take, or permit any Originator to take, any other action under the First
Tier Agreement that would reasonably be expected to result in a material adverse
effect on the Agent, any Managing Agent or any Investor or which is inconsistent
in any material manner with the terms of this Agreement.
(i) Amendment to Organizational Documents. The SPV will not amend its Articles
of Organization filed with the Secretary of the State of Delaware or any
provision of the LLC Agreement without the consent of the Agent.
(j) Other Debt. Except as provided herein and the Continuing Fortis Obligations,
after the date hereof, the SPV shall not create, incur, assume or suffer to
exist any Indebtedness whether current or funded, or any other liability other
than (i) Indebtedness of the SPV representing fees, expenses and indemnities
arising hereunder or under the First Tier Agreement for the purchase price of
the Receivables and other Affected Assets under the First Tier Agreement,
(ii) the Deferred Purchase Price payable in respect of the Receivables acquired
pursuant to the First Tier Agreement and (iii) other Indebtedness incurred in
the ordinary course of its business in an amount not to exceed $10,000 at any
time outstanding.
(k) Payment to the Originators. The SPV shall not acquire any Receivable other
than through, under, and pursuant to the terms of the First Tier Agreement,
through the payment by the SPV either in cash or by increase of the capital
contribution of the Originators pursuant to the First Tier Agreement, by
increase in the Deferred Purchase Price, in an amount equal to the unpaid
purchase price for such Receivable as required by the terms of the First Tier
Agreement.
(l) Restricted Payments. The SPV shall not (A) purchase or redeem any equity
interest in the SPV, (B) prepay, purchase or redeem any Indebtedness, (C) lend
or advance any funds or (D) repay any loans or advances to, for or from any of
its Affiliates (the amounts described in clauses (A) through (D) being referred
to as “Restricted Payments”), except that the SPV may (1) make Restricted
Payments out of funds received pursuant to Section 2.2 and (2) may make other
Restricted Payments (including the payment of dividends or distributions, and
payments of the Deferred Purchase Price) if, after giving effect thereto, no
Termination Event or Potential Termination Event shall have occurred and be
continuing.

 

59



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION AND COLLECTIONS
SECTION 7.1 Appointment of Servicer.
(a) The servicing, administering and collection of the Receivables shall be
conducted by the Person (the “Servicer”) so designated from time to time as
Servicer in accordance with this Section 7.1. Each of the SPV, the Managing
Agents and the Investors hereby appoints as its agent the Servicer, from time to
time designated pursuant to this Section, to enforce its respective rights and
interests in and under the Affected Assets. To the extent permitted by
applicable law, each of the SPV and the Originators (to the extent not then
acting as Servicer hereunder and only to the extent consistent with its
obligations under the First Tier Agreement) hereby grants to any Servicer
appointed hereunder an irrevocable power of attorney to take any and all steps
in the SPV’s and/or such Originator’s name and on behalf of the SPV or such
Originator as necessary or desirable, in the reasonable determination of the
Servicer, to collect all amounts due under any and all Receivables, including
endorsing the SPV’s and/or such Originator’s name on checks and other
instruments representing Collections and enforcing such Receivables and the
related Contracts and to take all such other actions set forth in this
Article VII. Until the Agent gives notice to the existing Servicer (in
accordance with this Section 7.1) of the designation of a new Servicer, the
existing Servicer is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. At any
time following the occurrence and during the continuation of a Servicer Default,
the Agent may upon the direction of the Majority Investors, designate as
Servicer any Person (including the Agent) to succeed the initial Servicer or any
successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.
(b) Upon the designation of a successor Servicer as set forth above, the
existing Servicer agrees that it will terminate its activities as Servicer
hereunder in a manner which the Agent determines will facilitate the transition
of the performance of such activities to the new Servicer, and the existing
Servicer shall cooperate with and assist such new Servicer. Such cooperation
shall include access to and transfer of records and use by the new Servicer of
all records, licenses, hardware or software necessary or desirable to collect
the Receivables and the Related Security.
(c) The existing Servicer acknowledges that the SPV, the Agent, each Managing
Agent and the Investors have relied on the existing Servicer’s agreement to act
as Servicer hereunder in making their decision to execute and deliver this
Agreement. Accordingly, the existing Servicer agrees that it will not
voluntarily resign as Servicer.
(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each, a “Sub-Servicer”); provided that, in each such delegation,
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable to the SPV, the Agent, the Managing Agents and the
Investors for the performance of the duties and obligations so delegated,
(iii) the SPV and the Majority Investors shall consent in writing to any
material

 

60



--------------------------------------------------------------------------------



 



delegation of servicing duties different in scope or nature than those
delegations typically made by the Servicer as of the Closing Date and (iv) the
terms of any agreement with any Sub-Servicer shall provide that the Agent may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to such Sub-Servicer).
SECTION 7.2 Duties of Servicer. (a) The Servicer shall take or cause to be taken
all reasonable action as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with this Agreement and all
applicable Law, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. The Servicer shall set aside (and, if applicable,
segregate) and hold in trust for the accounts of the SPV, the Agent and each
Managing Agent the amount of the Collections to which each is entitled in
accordance with Article II. So long as no Termination Event or Potential
Termination Event shall have occurred and be continuing, the Servicer may, in
accordance with the Credit and Collection Policy, extend the maturity or adjust
the Unpaid Balance of any Receivable, including any Defaulted Receivable, or
amend, modify or waive any term or condition of any Contract related thereto, in
each case, as the Servicer may determine to be appropriate to maximize
Collections thereof; provided that (i) such extension, adjustment or
modification shall not alter the status of such Receivable as a Defaulted
Receivable or limit the rights of the SPV or any Secured Party under this
Agreement and (ii) if a Termination Event is continuing, then the Servicer may
make such extension, adjustment or modification only with the approval of the
Agent. The SPV shall deliver to the Servicer and the Servicer shall hold in
trust for the SPV and the Agent, on behalf of the Investors, in accordance with
their respective interests, all Records which evidence or relate to any Affected
Asset. Notwithstanding anything to the contrary contained herein, at any time
when a Termination Event is continuing, the Agent shall have the right to direct
the Servicer to commence or settle any legal action to enforce collection of any
Receivable or to foreclose upon or repossess any Affected Asset. The Servicer
shall not make the Administrator, the Agent, any Managing Agent or any other
Secured Party a party to any litigation without the prior written consent of
such Person. At any time when a Termination Event exists and is continuing, the
Agent may notify any Obligor of its interest in the Receivables and the other
Affected Assets.
(b) The Servicer shall, as soon as practicable following receipt thereof, turn
over to the SPV all collections from any Person of indebtedness of such Person
which are not on account of a Receivable. Notwithstanding anything to the
contrary contained in this Article VII, the Servicer, if not the SPV, an
Originator or any Affiliate of the SPV or an Originator, shall have no
obligation to collect, enforce or take any other action described in this
Article VII with respect to any indebtedness that is not included in the Asset
Interest other than to deliver to the SPV the Collections and documents with
respect to any such indebtedness as described above in this Section 7.2(b).
(c) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator shall, except as otherwise specified by such Obligor, required by
contract or law or clearly indicated by facts or circumstances (including by way
of example an equivalence of a payment and the amount of a particular invoice),
and unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other indebtedness of such Obligor.

 

61



--------------------------------------------------------------------------------



 



SECTION 7.3 Blocked Account Arrangements. Prior to the Closing Date the Servicer
and SPV shall enter into Blocked Account Agreements with all of the Blocked
Account Banks, and deliver original counterparts thereof to the Agent. The Agent
may at any time after the occurrence and during the continuation of a
Termination Event or Potential Termination Event give notice to each Blocked
Account Bank that the Agent is exercising its rights under the Blocked Account
Agreements to do any or all of the following: (i) to have the exclusive control
of the Blocked Accounts transferred to the Agent and to exercise exclusive
dominion and control over the funds deposited therein, (ii) to have the proceeds
that are sent to the respective Blocked Accounts be redirected pursuant to its
instructions rather than deposited in the applicable Blocked Account, and
(iii) to take any or all other actions permitted under the applicable Blocked
Account Agreement; provided that the Agent shall have no right, title or
interest in any Excluded Amounts deposited into Blocked Accounts and shall cause
such Excluded Amounts to be transferred to the applicable Originator at its
direction. Each of the Servicer and SPV hereby agrees that if the Agent, at any
time, takes any action set forth in the preceding sentence, the Agent shall have
exclusive control of the proceeds (including Collections) of all Receivables and
each of the Servicer and SPV hereby further agrees to take any other action that
the Agent may reasonably request to transfer such control. Except as provided in
Section 2.9, any proceeds of Receivables received by any of the Originators, the
Servicer or the SPV thereafter shall be sent promptly (but in any event within
two (2) Business Days of receipt) to a Blocked Account. The parties hereto
hereby acknowledge that if at any time the Agent takes control of any Blocked
Account, the Agent shall distribute or cause to be distributed such funds in
accordance with Section 7.2(b) and Article II (in each case as if such funds
were held by the Servicer thereunder). The Servicer and the SPV further agree
that at any time after the occurrence and during the continuation of a
Termination Event or Potential Termination Event, they will not withdraw or
transfer any amounts from a Blocked Account, except: (i) to another Blocked
Account, (ii) to the Collection Account as and when required hereunder, or
(iii) otherwise with the written consent of the Agent.
SECTION 7.4 Enforcement Rights. (a) At any time following the occurrence and
during the continuation of a Termination Event:
(i) the Agent may direct the Obligors that payment of all amounts payable under
any Receivable be made directly to the Agent or its designee;
(ii) the SPV shall, at the Agent’s request and at the SPV’s expense, give notice
of the Agent’s, the SPV’s, and/or the Investors’ ownership of the Receivables
and (in the case of the Agent) interest in the Asset Interest to each Obligor
and direct that payments be made directly to the Agent or its designee, except
that if the SPV fails to so notify each obligor, the Agent may so notify the
Obligors; and
(iii) the SPV shall, at the Agent’s request, (A) assemble all of the Records and
shall make the same available to the Agent or its designee at a place selected
by the Agent or its designee, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner acceptable to the Agent and shall, promptly upon receipt, remit all such
cash,

 

62



--------------------------------------------------------------------------------



 



checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Agent or its designee.
(b) Each of the SPV and the Originators hereby authorizes the Agent, and
irrevocably appoints the Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the SPV or the
Originators, as applicable, which appointment is coupled with an interest, to
take any and all steps in the name of the SPV or the Originators, as applicable,
and on behalf of the SPV or the Originators, as applicable, necessary or
desirable, in the determination of the Agent, to collect any and all amounts or
portions thereof due under any and all Receivables or Related Security,
including endorsing the name of the applicable Originator on checks and other
instruments representing Collections and enforcing such Receivables, Related
Security and the related Contracts. Notwithstanding anything to the contrary
contained in this subsection (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action taken by it shall prove to
be inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever, in each case, other than actions
resulting from the gross negligence or willful misconduct of such
attorney-in-fact. The Agent hereby agrees only to use such power of attorney
following the occurrence and during the continuation of a Termination Event.
SECTION 7.5 Servicer Default. The occurrence of any one or more of the following
events shall constitute a “Servicer Default”:
(a) The Servicer (i) shall fail to make any payment or deposit required to be
made by it hereunder when due and such failure continues for one (1) Business
Day or the Servicer shall fail to observe or perform any term, covenant or
agreement on the Servicer’s part to be performed under Sections 6.1(b) (conduct
of business, ownership), 6.1(f) (performance and compliance with receivables,
contracts and credit and collection policy), 6.1(h) (obligor payments), 6.1(i)
(handling collections), 6.2(a) (no sales or liens), 6.2(c) (no change in
business or credit and collection policy), 6.2(d) (no subsidiaries, mergers,
etc.), 6.2(e) (change in payment instructions to obligors), or 6.2(f) (deposits
to lock-box accounts) (any of the preceding parenthetical phrases in this clause
(i) are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof) and such failure continues
for two (2) Business Days, or (ii) shall fail to observe or perform any other
term, covenant or agreement to be observed or performed by it under
Sections 2.8, 2.9, 2.12 or 2.15 and such failure continues for two (2) Business
Days, or (iii) shall fail to observe or perform in any material respect any
other term, covenant or agreement hereunder or under any of the other
Transaction Documents to which such Person is a party or by which such Person is
bound, and such failure shall remain unremedied for thirty (30) days after the
earlier to occur of (i) receipt of notice thereof from any Managing Agent, any
Investor or the Agent or (ii) actual knowledge thereof by a Responsible Officer;
or
(b) any representation, warranty, certification or statement made by the
Servicer in this Agreement or in any of the other Transaction Documents or in
any certificate or report delivered by it pursuant to any of the foregoing shall
prove to have been incorrect in any material respect when made or deemed made
(except any representation or warranty qualified by materiality or by reference
to a material adverse effect, which shall prove to have been incorrect

 

63



--------------------------------------------------------------------------------



 



in any respect) when made or confirmed and such circumstance shall remain
uncured for thirty (30) days after the earlier to occur of (i) receipt of notice
thereof from any Managing Agent, any Investor or the Agent or (ii) actual
knowledge thereof by a Responsible Officer; provided that no such
representation, warranty, or certification hereunder shall be deemed to be
incorrect or violated to the extent any affected Receivable is subject to a
Deemed Collection and all required amounts with respect to such Receivable have
been deposited into a Blocked Account or the Collection Account; or
(c) failure of the Servicer or any of its Subsidiaries (other than the SPV) to
pay when due any amounts due under any agreement under which any Indebtedness
greater than $30,000,000 (or such other amount as may from time to time be set
forth in the Senior Credit Agreement) is governed; or the default by the
Servicer or any of its Subsidiaries in the performance of any term, provision or
condition contained in any agreement under which any Indebtedness greater than
$30,000,000 (or such other amount as may from time to time be set forth in the
Senior Credit Agreement) was created or is governed, regardless of whether such
event is an “event of default” or “default” under any such agreement; or any
Indebtedness of the Servicer or any of its Subsidiaries (other than the SPV)
greater than $30,000,000 (or such other amount as may from time to time be set
forth in the Senior Credit Agreement) shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the scheduled date of maturity thereof; or
(d) there is entered against the Servicer or any Subsidiary thereof (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $30,000,000 (or such other
amount as may from time to time be set forth in the Senior Credit Agreement) (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
(e) [Reserved]; or
(f) any Event of Bankruptcy shall occur with respect to the Servicer or any of
its Material Subsidiaries; or
(g) the Interest Coverage Ratio of the last day of any fiscal quarter of the
Servicer is less than 3.00 to 1.00 (or such other threshold as may from time to
time be set forth in the Senior Credit Agreement); or
(h) the Leverage Ratio as of the last day of any fiscal quarter of the Servicer
is greater than 3.50 to 1.00 (or such other threshold as may from time to time
be set forth in the Senior Credit Agreement); or

 

64



--------------------------------------------------------------------------------



 



(i) an “Event of Default” under the Senior Credit Agreement has occurred and is
continuing.
SECTION 7.6 Servicing Fee. The Servicer shall be paid a Servicing Fee in
accordance with 2.12 and subject to the priorities therein.
SECTION 7.7 Protection of Ownership Interest of the Investors. Each of the
Originators and the SPV agrees that it shall, from time to time, at its expense,
promptly execute and deliver all instruments and documents and take all actions
as may be necessary or as the Agent may reasonably request in order to perfect
or protect the Asset Interest or to enable the Agent, each Managing Agent or the
Investors to exercise or enforce any of their respective rights hereunder.
Without limiting the foregoing, each of the Originators and the SPV shall, upon
the request of the Agent, any Managing Agent or any of the Investors, in order
to accurately reflect the transactions evidenced by the Transaction Documents,
(i) execute and file such financing or continuation statements or amendments
thereto or assignments thereof (as otherwise permitted to be executed and filed
pursuant hereto) as may be requested by the Agent, any Managing Agent or any of
the Investors and (ii) mark its respective master data processing records and
other documents with a legend describing the conveyance to the Agent, for the
benefit of the Secured Parties, of the Asset Interest. Each of the Originators
and the SPV shall, upon request of the Agent, any Managing Agent or any of the
Investors, obtain such additional search reports as the Agent, any Managing
Agent or any of the Investors shall request. To the fullest extent permitted by
applicable law, the Agent is hereby authorized to sign and file continuation
statements and amendments thereto and assignments thereof without the SPV’s or
any Originator’s signature. Carbon, photographic or other reproduction of this
Agreement or any financing statement shall be sufficient as a financing
statement. The SPV shall not change its name, identity or corporate (or limited
liability company) structure nor change its jurisdiction of formation unless it
shall have: (A) given the Agent at least thirty (30) days prior notice thereof
and (B) prepared at the SPV’s expense and delivered to the Agent all financing
statements, instruments and other documents necessary to preserve and protect
the Asset Interest or requested by the Agent in connection with such change. Any
filings under the UCC or otherwise that are occasioned by such change shall be
made at the expense of the SPV.
ARTICLE VIII
TERMINATION EVENTS
SECTION 8.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event”:
(a) the SPV or any Originator shall fail to make any payment or deposit to be
made by it hereunder or under any other Transaction Document when due hereunder
or thereunder and such failure shall continue for two (2) Business Day; or
(b) any representation, warranty, certification or statement made or deemed made
by the SPV or any Originator in this Agreement, any other Transaction Document
to which it is a party or in any other information, report or document delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect (except any representation or warranty

 

65



--------------------------------------------------------------------------------



 



qualified by materiality or by reference to a material adverse effect, which
shall prove to have been incorrect in any respect) when made or confirmed and
such circumstance shall remain uncured for thirty (30) days after the earlier to
occur of (i) receipt of notice thereof from any Managing Agent, any Investor or
the Agent or (ii) actual knowledge thereof by a Responsible Officer; provided
that no such representation, warranty, or certification hereunder shall be
deemed to be incorrect or violated to the extent any affected Receivable is
subject to a Deemed Collection and all required amounts with respect to such
Receivable have been deposited into a Blocked Account or the Collection Account;
or
(c) the SPV or any Originator (i) shall fail to perform or observe in any
material respect any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed and any such failure remains
unremedied for 10 days or (ii) shall fail to perform the covenant listed in
Section 6.1(a)(iv) and such failure remains unremedied for 30 days after written
notice thereof has been given to the SPV or any Originator by the Agent; or
(d) any Event of Bankruptcy shall occur with respect to the SPV, Greif, Inc.,
any Originator, or any Material Subsidiary.
(e) the Agent, on behalf of the Secured Parties, shall for any reason (other
than as a result of the actions of the Agent or any of the other Secured
Parties) fail or cease to have a valid and enforceable perfected first priority
ownership or security interest in the Affected Assets, free and clear of any
Adverse Claim (it being understood that the forgoing shall not apply to any
Receivable subject to a Deemed Collection and all required amounts with respect
to which have been deposited into a Blocked Account or the Collection Account);
or
(f) a Servicer Default shall have occurred and be continuing; or
(g) the Net Investment (as determined after giving effect to all distributions
pursuant to this Agreement on such date) plus the Required Reserves shall exceed
the Net Pool Balance for one (1) Business Day; or
(h) the Delinquency Ratio is greater than 4.75%; or
(i) the Dilution Ratio is greater than 3.50%; or
(j) the Three-Month Default Ratio is greater than 1.50%; or
(k) the Three-Month Delinquency Ratio is greater than 4.00%; or
(l) the corporate family rating of Greif, Inc. is below “Ba3” by Moody’s or
“BB-” by S&P; or
(m) failure of the SPV or any Originator to pay when due any amounts due under
any agreement to which any such Person is a party and under which any
Indebtedness greater than $10,000 in the case of the SPV, or $30,000,000 (or
such other amount as may from time to time be set forth in the Senior Credit
Agreement), in the case of any Originator; or the default by the SPV or any
Originator in the performance of any term, provision or condition

 

66



--------------------------------------------------------------------------------



 



contained in any agreement to which any such Person is a party and under which
any Indebtedness owing by the SPV or any Originator greater than such respective
amounts was created or is governed, regardless of whether such event is an
“event of default” or “default” under any such agreement if the effect of such
default is to cause, or to permit the holder of such Indebtedness to cause, such
Indebtedness to become due and payable prior to its stated maturity; or any
Indebtedness owing by the SPV or any Originator greater than such respective
amounts shall be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to the date of maturity thereof; or
(n) the SPV is not Solvent and the Originator ceases selling Receivables to the
SPV under the Sale Agreement; or
(o) there shall be a Change of Control with respect to the SPV or the
Originators or the Servicer; or
(p) any Person shall institute steps to terminate any Pension Plan if the assets
of such Pension Plan are insufficient to satisfy all of its benefit liabilities
(as determined under Title IV of ERISA), or a contribution failure occurs with
respect to any Pension Plan which is sufficient to give rise to a lien under
Section 302(f) of ERISA if as of the date thereof or any subsequent date, the
sum of each of Greif, Inc.’s and its Subsidiaries’ various liabilities as a
result of such events listed in this clause exceeds $30,000,000 (or such other
amount as may from time to time be set forth in the Senior Credit Agreement) in
the aggregate; or
(q) any material provision of this Agreement or any other Transaction Document
to which an Originator, the Servicer or the SPV is a party shall cease to be in
full force and effect or such Originator, the Servicer or the SPV shall so state
in writing; or
(r) there is entered against any Originator or any Subsidiary thereof (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $30,000,000 (or such other
amount as may from time to time be set forth in the Senior Credit Agreement) (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect.
SECTION 8.2 Termination. During the continuation of any Termination Event, the
Agent may, or at the direction of the Majority Investors shall, by notice to the
SPV and the Servicer, declare the Termination Date to have occurred; provided
that in the case of any event described in Section 8.1(d), the Termination Date
shall be deemed to have occurred automatically upon the occurrence of such
event. Upon any such declaration or automatic occurrence, the Agent shall have,
in addition to all other rights and remedies under this Agreement or otherwise,
all other rights and remedies provided under the UCC of the applicable
jurisdiction and other applicable laws, all of which rights shall be cumulative.

 

67



--------------------------------------------------------------------------------



 



ARTICLE IX
INDEMNIFICATION; EXPENSES; RELATED MATTERS
SECTION 9.1 Indemnities by the SPV. Without limiting any other rights which the
Indemnified Parties may have hereunder or under applicable Law, the SPV hereby
agrees to indemnify the Investors, the Agent, each Managing Agent, each
Administrator, the Program Support Providers and their respective officers,
directors, employees, counsel and other agents (collectively, “Indemnified
Parties”) from and against any and all damages, losses, claims, liabilities,
costs and expenses, including reasonable attorneys’ fees (which attorneys may be
employees of the Indemnified Parties) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them in any action or proceeding between the SPV or any
Originator (including any Originator in its capacity as the Servicer or any
Affiliate of an Originator acting as Servicer) and any of the Indemnified
Parties or between any of the Indemnified Parties and any third party, in each
case arising out of or as a result of this Agreement, the other Transaction
Documents, the ownership or maintenance, either directly or indirectly, by the
Agent, any Managing Agent or any Investor of the Asset Interest or any of the
other transactions contemplated hereby or thereby, excluding, however,
(i) Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, as finally determined by a
court of competent jurisdiction, (ii) recourse for uncollectible Receivables or
(iii) any Taxes which are covered by Section 9.4 or any Excluded Taxes. Without
limiting the generality of the foregoing, the SPV shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:
(a) any representation or warranty made by the SPV, any Originator (including
any Affiliate of any Originator in its capacity as the Servicer) or any officers
of the SPV, any Originator (including, in its capacity as the Servicer or any
Affiliate of an Originator acting as Servicer) under or in connection with this
Agreement, the First Tier Agreement, any of the other Transaction Documents, any
Servicer Report or any other information or report delivered by the SPV, the
Servicer or any Originator pursuant hereto, or pursuant to any of the other
Transaction Documents which shall have been incomplete, false or incorrect in
any respect when made or deemed made;
(b) the failure by the SPV or any Originator (including, in its capacity as the
Servicer or any Affiliate of an Originator acting as Servicer) to comply with
any applicable Law with respect to any Receivable or the related Contract, or
the nonconformity of any Receivable or the related Contract with any such
applicable Law;
(c) the failure (i) to vest and maintain vested in the Agent, on behalf of the
Secured Parties, a first priority, perfected ownership interest in the Asset
Interest free and clear of any Adverse Claim or (ii) to create or maintain a
valid and perfected first priority security interest in favor of the Agent, for
the benefit of the Secured Parties, in the Affected Assets, free and clear of
any Adverse Claim, in each case, other than as a result of actions of the Agent
or any other Secured Creditor;
(d) at the request of the Agent, the failure by the SPV, any Originator or the
Servicer to file, or any delay in filing, financing statements, continuation
statements, or other

 

68



--------------------------------------------------------------------------------



 



similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any of the Affected Assets;
(e) any dispute, claim, offset or defense (other than discharge in bankruptcy or
uncollectibility of a Receivable from the related Obligor) of the Obligor to the
payment of any Receivable (including a defense based on such Receivable or the
related Contract not being the legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of merchandise or services related to such Receivable or
the furnishing or failure to furnish such merchandise or services, or from any
breach or alleged breach of any provision of the Receivables or the related
Contracts restricting assignment of any Receivables;
(f) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions hereof;
(g) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Receivable;
(h) the failure by the SPV or any of the Originators to comply with any term,
provision or covenant contained in this Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties or obligations under the Receivables or related Contracts;
(i) the Net Investment plus the Required Reserves exceeding the Net Pool Balance
at any time (other than as a result of the uncollectibility of any Receivable);
(j) the failure of the SPV or any Originator to pay when due any sales, excise
or personal property taxes payable in connection with any of the Receivables;
(k) any repayment by any Indemnified Party of any amount previously distributed
in reduction of Net Investment which such Indemnified Party believes in good
faith is required to be made;
(l) the commingling by the SPV, any Originator or the Servicer of Collections at
any time with any other funds;
(m) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of Investments by the
SPV or any Originator, the ownership of the Asset Interest, or any Affected
Asset;
(n) failure of any Blocked Account Bank to remit any amounts held in the Blocked
Accounts or any related lock-boxes pursuant to the instructions of the Servicer,
the SPV, any Originator or the Agent (to the extent such Person is entitled to
give such instructions in accordance with the terms hereof and of any applicable
Blocked Account Agreement) whether by reason of the exercise of set-off rights
or otherwise;

 

69



--------------------------------------------------------------------------------



 



(o) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the SPV, the Servicer or any Originator to qualify to do
business or file any notice of business activity report or any similar report;
(p) any attempt by any Person to void, rescind or set-aside any transfer by any
Originator to the SPV of any Receivable or Related Security under statutory
provisions or common law or equitable action, including any provision of the
Bankruptcy Code or other insolvency law;
(q) any action taken by the SPV, any Originator, or the Servicer (if the
Servicer is an Originator or any Affiliate or designee of an Originator) in the
enforcement or collection of any Receivable (unless such action is directed by
the Agent or the Investors in bad faith or with gross negligence or willful
misconduct); or
(r) the use of the proceeds of any Investment or Reinvestment.
SECTION 9.2 Indemnities by the Servicer. Without limiting any other rights which
the Servicer Indemnified Parties may have hereunder or under applicable Law, the
Servicer hereby agrees, to indemnify the Indemnified Parties and their
successors, transferees and assigns and all officers, directors, shareholders,
controlling persons, employees, counsel and other agents of any of the foregoing
(collectively, “Servicer Indemnified Parties”) from and against any and all
damages, losses, claims, liabilities, costs and expenses, including reasonable
attorneys’ fees (which attorneys may be employees of any Servicer Indemnified
Party) and disbursements (all of the foregoing being collectively referred to as
“Servicer Indemnified Amounts”) awarded against or incurred by any of them in
any action or proceeding between the Servicer and any of the Servicer
Indemnified Parties or between any of the Servicer Indemnified Parties and any
third party arising out of the following clauses (a) through (i), excluding
however, (i) Servicer Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Servicer Indemnified Party,
as finally determined by a court of competent jurisdiction, (ii) recourse for
uncollectible Receivables or (iii) any Taxes which are covered by Section 9.4 or
any Excluded Taxes. The Servicer shall indemnify each Servicer Indemnified Party
for Servicer Indemnified Amounts relating to or resulting from:
(a) any representation or warranty made by the Servicer or any of its officers
under or in connection with this Agreement, any of the other Transaction
Documents, any Servicer Report or any other information or report delivered by
the Servicer pursuant hereto, or pursuant to any of the other Transaction
Documents which shall have been incomplete, false or incorrect in any respect
when made or confirmed;
(b) the failure by the Servicer to comply with any applicable Law with respect
to any Receivable or the related Contract;
(c) the failure by the Servicer to file, or any delay in filing, financing
statements, continuation statements, or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any of the Affected Assets, if such filings were previously requested
in writing to be filed by the Agent;

 

70



--------------------------------------------------------------------------------



 



(d) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions hereof;
(e) the failure by the Servicer to comply with any term, provision or covenant
contained in this Agreement or any of the other Transaction Documents to which
it is a party or to perform any of its servicing duties or obligations under the
Receivables or related Contracts;
(f) the commingling by the Servicer of Collections at any time with any other
funds;
(g) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Servicer to qualify to do business or file any notice of
business activity report or any similar report;
(h) any dispute, claim, offset or defense of an Obligor to the payment of any
Receivable resulting from or related to the collection activities of the
Servicer in respect of such Receivable (unless such action is directed by the
Agent or Investors in bad faith or with gross negligence or willful misconduct);
or
(i) any action taken by the Servicer in the enforcement or collection of any
Receivable (unless such action is directed by the Agent or Investors in bad
faith or with gross negligence or willful misconduct).
SECTION 9.3 Indemnity for Taxes, Reserves and Expenses. (a) If after the Closing
Date, the adoption of any Law or bank regulatory guideline or any amendment or
change in the administration, interpretation or application of any existing or
future Law or bank regulatory guideline by any Official Body charged with the
administration, interpretation or application thereof, or the compliance with
any directive of any Official Body (in the case of any bank regulatory
guideline, whether or not having the force of Law) (a “Change in Law”):
(i) shall subject any Indemnified Party (or its applicable lending office) to
any Taxes, duty or other charge (other than Taxes which are covered by
Section 9.4 or Excluded Taxes) with respect to this Agreement, the other
Transaction Documents, the ownership, maintenance or financing of the Asset
Interest, or payments of amounts due hereunder, or shall change the basis of
taxation of payments to any Indemnified Party of amounts payable in respect of
this Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder or its
obligation to advance funds hereunder, under a Program Support Agreement or the
credit or liquidity support furnished by a Program Support Provider or otherwise
in respect of this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest (except for Taxes which are
covered by Section 9.4, and the imposition or changes in the rate of any
Excluded Tax imposed on such Indemnified Party);
(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the

 

71



--------------------------------------------------------------------------------



 



Board of Governors of the Federal Reserve System) against assets of, deposits
with or for the account of, or credit extended by, any Indemnified Party or
shall impose on any Indemnified Party or on the United States market for
certificates of deposit or the London interbank market any other condition
affecting this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest, or payments of amounts due
hereunder or its obligation to advance funds hereunder, under a Program Support
Agreement or the credit or liquidity support provided by a Program Support
Provider or otherwise in respect of this Agreement, the other Transaction
Documents, or the ownership, maintenance or financing of the Asset Interest
(other than reserves already taken into account in calculating the Eurodollar
Reserve Percentage); or
(iii) shall impose upon any Indemnified Party any other condition or expense
(including any loss of margin, reasonable attorneys’ fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing, but excluding Taxes and Excluded Taxes) with respect to this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder or its
obligation to advance funds hereunder or under a Program Support Agreement or
the credit or liquidity support furnished by a Program Support Provider or
otherwise in respect of this Agreement, the other Transaction Documents, or the
ownership, maintenance or financing of the Asset Interests,
and the result of any of the foregoing is to increase the cost to, or to reduce
the amount of any sum received or receivable by, such Indemnified Party with
respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest, the Receivables, the obligations
hereunder, the funding of any Investments hereunder or under a Program Support
Agreement, by an amount deemed by such Indemnified Party to be material, then,
on the Settlement Date occurring at least ten (10) days after the demand by such
Indemnified Party through the applicable Managing Agent, the SPV shall pay to
the applicable Managing Agent, for the benefit of such Indemnified Party, such
additional amount or amounts as will compensate such Indemnified Party for such
increased cost or reduction.
(b) If any Indemnified Party shall have determined that after the date hereof,
the adoption of any applicable Law, bank regulatory guideline regarding capital
adequacy, or generally accepted accounting standard, or any change therein, or
any change in the interpretation or administration thereof by any Official Body,
or any request or directive regarding capital adequacy (in the case of any bank
regulatory guideline, whether or not having the force of law) of any such
Official Body, or the implementation of any such change, has or would have the
effect of reducing the rate of return on capital of such Indemnified Party (or
its parent) as a consequence of such Indemnified Party’s obligations hereunder
or with respect hereto to a level below that which such Indemnified Party (or
its parent) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Indemnified Party to be material, then on
the Settlement Date occurring at least ten (10) days after demand, in the form
of a notice as set forth in clause (c) below, by such Indemnified Party through
the Agent or the applicable Managing Agent, the SPV shall pay to the applicable
Managing Agent, for the benefit of such Indemnified

 

72



--------------------------------------------------------------------------------



 



Party, such additional amount or amounts as will compensate such Indemnified
Party (or its parent) for such reduction. For the avoidance of doubt, any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board (including Interpretation No. 46: Consolidation of
Variable Interest Entities (or any future statement or interpretation issued by
the Financial Accounting Standards Board or any successor thereto)) shall
constitute an adoption, change, request or directive, and any implementation
thereof shall be, subject to this Section 9.3(b).
(c) Each Indemnified Party shall promptly notify the SPV in writing of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Indemnified Party to compensation pursuant to this Section 9.3; provided
that no failure to give or any delay in giving such notice shall affect the
Indemnified Party’s right to receive such compensation. A notice by the Agent or
a Managing Agent on behalf of the applicable Indemnified Party claiming
compensation under this Section 9.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Agent or any applicable
Indemnified Party may use any reasonable averaging and attributing methods. Any
demand for compensation under this Section 9.3 shall be accompanied by a
certificate as to the amount requested which shall set forth a reasonably
detailed calculation for such requested amount. Notwithstanding anything in this
Agreement to the contrary, the SPV shall not be obligated to make any payment to
any Indemnified Party under this Section 9.3 for any period more than one
hundred eighty (180) days prior to the date on which such Indemnified Party
gives written notice to the SPV of its intent to request such payment under this
Section 9.3.
(d) Notwithstanding anything herein to the contrary, any indemnity payable under
this Section 9.3 shall be payable by the SPV in accordance with the priority of
payments in Section 2.12.
SECTION 9.4 Taxes.
All payments and distributions made hereunder by the SPV, the Originators or the
Servicer (each, a “payor”) to any Investor, any Managing Agent or any other
Secured Party (each, a “recipient”) shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
any other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority on any recipient (or any assignee of
such parties) but excluding Excluded Taxes (such non-excluded items being called
“Taxes”). In the event that any withholding or deduction from any payment made
by the payor hereunder is required in respect of any Taxes, then such payor
shall:
(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
(ii) promptly forward to the applicable Managing Agent an official receipt or
other documentation satisfactory to such Managing Agent evidencing such payment
to such authority; and

 

73



--------------------------------------------------------------------------------



 



(iii) pay to the recipient such additional amount or amounts as is necessary to
ensure that the net amount actually received by the recipient will equal the
full amount such recipient would have received had no such withholding or
deduction been required.
Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient may pay such
Taxes and the payor will promptly pay, after written demand therefor by the
recipient, such additional amounts (including any penalties interest or
expenses, other than those arising from the gross negligence or willful
misconduct of the Agent or the recipient) as shall be necessary in order that
the net amount received by the recipient after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
recipient would have received had such Taxes not been asserted. Any demand for
compensation under this Section 9.4 shall be accompanied by a certificate as to
the amount requested which shall set forth a reasonably detailed calculation for
such requested amount. Any demand by a recipient under this Section 9.4 shall be
made no later than 360 days after the earlier of (i) the date on which the
recipient pays such Taxes or (ii) the date on which the relevant taxing
authority makes written demand for payment of such Taxes by the recipient.
If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.
SECTION 9.5 Status of Investors. Any Foreign Investor that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the SPV is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Transaction Document shall deliver to the SPV (with a copy to the Agent), at the
time or times prescribed by applicable law or reasonably requested by the payor
or the Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Foreign Investor, if requested
by the SPV or the Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the SPV or the Agent as will enable
the SPV or the Agent to determine whether or not such Investor is subject to
backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the SPV is
resident for tax purposes in the United States, any Foreign Investor shall
deliver to the SPV and the Agent (in such number of copies as shall be
requested) on or prior to the date on which such Foreign Investor becomes an
Investor under this Agreement, whichever of the following is applicable:
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

 

74



--------------------------------------------------------------------------------



 



(iii) in the case of a Foreign Investor claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
signed under penalties of perjury, in a form reasonably satisfactory to the
payor, to the effect that such Foreign Investor is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the payor within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN; or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the payor to determine the withholding or deduction
required to be made.
In addition, each such Foreign Investor shall deliver such forms and
certificates promptly upon the obsolescence, expiration, or invalidity of any
form or certificate previously delivered by the Foreign Investor. Each such
Foreign Investor shall promptly notify the payor and the Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the payor and the Agent (or any other form of
certification adopted by the United States taxing authorities for such purpose).
Notwithstanding any other provision of this Section 9.5, a Foreign Investor
shall not be required to deliver any documentation pursuant to this Section 9.5
that such Foreign Investor is not legally able to deliver.
SECTION 9.6 Other Costs and Expenses; Breakage Costs. (a) The SPV agrees, upon
receipt of a written invoice, to pay or cause to be paid, and to hold the
Investors, the Agent, each Managing Agent and each Administrator harmless
against liability for the payment of, all reasonable and documented
out-of-pocket expenses (including Mayer Brown LLP’s, or any other single law
firm’s, accountants’ and other third parties’ fees and expenses, any filing fees
and expenses incurred by officers or employees of any Investor, the Agent, each
Managing Agent or any Administrator) or intangible, documentary or recording
taxes incurred by or on behalf of any Investor, the Agent, any Managing Agent or
any Administrator (i) in connection with the preparation, negotiation, execution
and delivery of this Agreement, the other Transaction Documents and any
documents or instruments delivered pursuant hereto and thereto and the
transactions contemplated hereby or thereby (including the perfection or
protection of the Asset Interest) and (ii) from time to time (A) relating to any
amendments, waivers or consents under this Agreement and the other Transaction
Documents, (B) arising in connection with the Agent’s, any Investor’s or any
Managing Agent’s enforcement or preservation of rights (including the perfection
and protection of the Asset Interest under this Agreement), or (C) arising in
connection with any audit, dispute, disagreement, litigation or preparation for
litigation involving this Agreement or any of the other Transaction Documents
(all of such amounts, collectively, “Transaction Costs”).
(b) The SPV shall pay the Managing Agents for the account of the Investors, as
applicable, on demand, such amount or amounts as shall compensate the Investors
for any loss (including loss of profit), cost or expense incurred by the
Investors (as reasonably determined by its Managing Agent) as a result of any
reduction of any Portion of Investment other than on the

 

75



--------------------------------------------------------------------------------



 



maturity date of the Commercial Paper (or other financing source) funding such
Portion of Investment, such compensation to be (i) limited to an amount equal to
any loss or expense suffered by the Investors during the period from the date of
receipt of such repayment to (but excluding) the maturity date of such
Commercial Paper (or other financing source) and (ii) net of the income, if any,
received by the recipient of such reductions from investing the proceeds of such
reductions of such Portion of Investment. The determination by any Managing
Agent of the amount of any such loss or expense shall be set forth in a written
notice to the SPV in reasonable detail and shall be conclusive, absent manifest
error.
SECTION 9.7 Mitigation Obligations. If any Investor requests compensation under
Section 9.3, or a payor is required to pay any additional amount to any Investor
(or any Official Body for the account of any Investor) pursuant to Section 9.4,
then such Investor shall use reasonable efforts to designate a different Funding
Office for funding or booking its Investment hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Investor, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 9.3 or 9.4, as the case
may be, in the future, and (ii) in each case, would not subject such Investor to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Investor. The SPV hereby agrees to pay all reasonable costs and expenses
incurred by any Investor in connection with any such designation or assignment.
Notwithstanding anything in this Section 9.7 to the contrary, under no condition
will any U.S. Investor in the Bank of America Investor Group be required to
designate a different Funding Office or make any assignment pursuant to this
Section 9.7 if its Funding Office is in Charlotte, North Carolina or New York,
New York.
ARTICLE X
THE AGENT
SECTION 10.1 Appointment and Authorization of Agent. Each Secured Party hereby
irrevocably appoints, designates and authorizes the Agent and its applicable
Managing Agent to take such action on its behalf under the provisions of this
Agreement and each other Transaction Document and to exercise such powers and
perform such duties as are expressly delegated to such Agent or Managing Agent,
as applicable, by the terms of this Agreement and any other Transaction
Document, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Transaction Document, no Agent or Managing Agent shall
have any duties or responsibilities except those expressly set forth in this
Agreement, nor shall the Agent or any Managing Agent have or be deemed to have
any fiduciary relationship with any Investor or other Secured Party, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against any Agent or Managing Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to any Agent or Managing Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

76



--------------------------------------------------------------------------------



 



SECTION 10.2 Delegation of Duties. The Agent and each Managing Agent may execute
any of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Neither the Agent
nor any Managing Agent shall be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects with reasonable care.
SECTION 10.3 Liability of Agents and Managing Agents. No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Transaction Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any Secured Party
for any recital, statement, representation or warranty made by the SPV, any
Originator or the Servicer, or any officer thereof, contained in this Agreement
or in any other Transaction Document, or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agent or
such Managing Agent under or in connection with, this Agreement or any other
Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of the SPV, any Originator, the Servicer or any
other party to any Transaction Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Secured
Party to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the SPV,
any Originator, the Servicer or any of their respective Affiliates.
SECTION 10.4 Reliance by Agent. (a) The Agent and each Managing Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the SPV, any Originator
and the Servicer), independent accountants and other experts selected by the
Agent or such Managing Agent. The Agent and each Managing Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Managing Agents or the Investors in its Investor Group, as
applicable, as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Investors against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent and each Managing Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or consent of the
Managing Agents or the Investors in its Investor Group, as applicable, or, if
required hereunder, all Investors and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Investors.
(b) For purposes of determining compliance with the conditions specified in
Article V on the Closing Date, each Investor that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Agent or the Managing
Agent to such Investor for consent, approval,

 

77



--------------------------------------------------------------------------------



 



acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to such Investor.
SECTION 10.5 Notice of Termination Event, Potential Termination Event or
Servicer Default. Neither the Agent nor any Managing Agent shall be deemed to
have knowledge or notice of the occurrence of a Potential Termination Event, a
Termination Event or a Servicer Default, unless it has received written notice
from an Investor or the SPV referring to this Agreement, describing such
Potential Termination Event, Termination Event or Servicer Default and stating
that such notice is a “Notice of Termination Event or Potential Termination
Event” or “Notice of Servicer Default,” as applicable. Each Managing Agent will
notify the Investors in its Investor Group of its receipt of any such notice.
The Agent and each Managing Agent shall (subject to Section 10.4) take such
action with respect to such Potential Termination Event, Termination Event or
Servicer Default as may be requested by the Managing Agents (or its Investors in
its Investor Group), provided that, unless and until the Agent shall have
received any such request, the Agent (or Managing Agent) may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Potential Termination Event, Termination Event or Servicer Default as it
shall deem advisable or in the best interest of the Secured Parties or
Investors, as applicable.
SECTION 10.6 Credit Decision; Disclosure of Information by the Agent. Each
Secured Party acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent or any Managing
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the SPV, the Servicer, the Originators or
any of their respective Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Secured Party as
to any matter, including whether the Agent-Related Persons have disclosed
material information in their possession. Each Secured Party, including any
Investor by assignment, represents to the Agent and its Managing Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the SPV, the
Servicer, each Originator or their respective Affiliates, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the SPV
hereunder. Each Secured Party also represents that it shall, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Transaction Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the SPV, the Servicer or the Originators. Except for
notices, reports and other documents expressly herein required to be furnished
to the Security Parties by the Agent or any Managing Agent herein, neither the
Agent nor any Managing Agent shall have any duty or responsibility to provide
any Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the SPV, the Servicer, any Originator or their respective
Affiliates which may come into the possession of any of the Agent-Related
Persons.

 

78



--------------------------------------------------------------------------------



 



SECTION 10.7 Indemnification of the Agent. Whether or not the transactions
contemplated hereby are consummated, the Committed Investors (or the Committed
Investors in the applicable Investor Group) shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of the SPV
and without limiting the obligation of the SPV to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Amounts incurred by it; provided that no Committed Investor shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Amounts resulting from such Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction; provided that no action
taken by Agent (or any Managing Agent) in accordance with the directions of the
Managing Agents (or the Investors in its Investor Group) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Investor shall reimburse its Managing
Agent and the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney’s fees) incurred in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document, or any document contemplated by or referred to
herein, to the extent that the Agent or such Managing Agent is not reimbursed
for such expenses by or on behalf of the SPV. The undertaking in this Section
shall survive payment on the Final Payout Date and the resignation or
replacement of the Agent or such Managing Agent.
SECTION 10.8 Agent in Individual Capacity. The Agent and each Managing Agent
(and any successor thereto in such capacity) and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the SPV, the
Originators, the Servicer, or any of their Subsidiaries or Affiliates as though
it were not the Agent, a Managing Agent or an Investor hereunder, as applicable,
and without notice to or consent of the Secured Parties. The Secured Parties
acknowledge that, pursuant to such activities, any such Person or its Affiliates
may receive information regarding the SPV, the Originators, the Servicer or
their respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them. With
respect to its Commitment, the Agent and each Managing Agent (and any successor
thereto in such capacity) in its capacity as a Committed Investor hereunder
shall have the same rights and powers under this Agreement as any other
Committed Investor and may exercise the same as though it were not the Agent, a
Managing Agent or a Committed Investor, as applicable, and the term “Committed
Investor” or “Committed Investors” shall, unless the context otherwise
indicates, include the Agent and each Managing Agent in its individual capacity.
SECTION 10.9 Resignation of Agents. The Agent or any Managing Agent may resign
upon thirty (30) days’ notice to the applicable Investors. If the Agent resigns
under this Agreement, the Majority Investors shall (with the consent of the SPV
prior to a Termination Event) appoint from among the Committed Investors a
successor agent for the Secured Parties. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Investors and, prior to a Termination Event,
the SPV, a successor agent from among the Committed Investors. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights,

 

79



--------------------------------------------------------------------------------



 



powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 10.9 and Sections 10.3 and 10.7 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Agent under this Agreement. If no successor agent has accepted appointment
as Agent by the date which is thirty (30) days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Committed Investors shall perform all of the
duties of the Agent hereunder until such time, if any, as the Majority Investors
appoint a successor agent as provided for above. If a Managing Agent resigns
under this Agreement, the Investors in such Investor Group shall appoint a
successor agent.
SECTION 10.10 Payments by the Agent. Unless specifically allocated to a
Committed Investor pursuant to the terms of this Agreement, all amounts received
by the Agent or a Managing Agent on behalf of the Investors shall be paid to the
applicable Managing Agent or Investors pro rata in accordance with amounts then
due on the Business Day received, unless such amounts are received after 12:00
noon on such Business Day, in which case the applicable agent shall use its
reasonable efforts to pay such amounts on such Business Day, but, in any event,
shall pay such amounts not later than the following Business Day.
ARTICLE XI
MISCELLANEOUS
SECTION 11.1 Term of Agreement. This Agreement shall terminate on the Final
Payout Date; provided that (i) the rights and remedies of the Agent, the
Managing Agents, the Investors, the Administrators and the other Secured Parties
with respect to any representation and warranty made or deemed to be made by the
SPV, the Originators or the Servicer pursuant to this Agreement, (ii) the
indemnification and payment provisions of Article IX, (iii) the provisions of
Section 10.7 and (iv) the agreements set forth in Sections 11.11 and 11.12,
shall be continuing and shall survive any termination of this Agreement.
SECTION 11.2 Waivers; Amendments. (a) No failure or delay on the part of the
Agent, any Managing Agent, the Investors, any Administrator or any Committed
Investor in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.
(b) Any provision of this Agreement or any other Transaction Document may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the SPV, the Originators, the Servicer (but only with respect to the
provisions applicable to it), the Agent and the Majority Investors; provided
that no such amendment or waiver shall, unless signed by each Committed Investor
directly affected thereby, (i) increase the Commitment of such Committed
Investor, (ii) reduce the Net Investment or rate of Yield to accrue thereon or
any fees or other amounts payable hereunder, (iii) postpone any date fixed for
the payment of any scheduled distribution in respect of the Net Investment or
Yield with respect thereto or any fees

 

80



--------------------------------------------------------------------------------



 



or other amounts payable hereunder or for termination of any Commitment,
(iv) change the percentage of the Commitments of Committed Investors which shall
be required for the Committed Investors or any of them to take any action under
this Section or any other provision of this Agreement, (v) release all or
substantially all of the property with respect to which a security or ownership
interest therein has been granted hereunder to the Agent or the Committed
Investors or (vi) extend or permit the extension of the Commitment Termination
Date (it being understood that a waiver of a Termination Event shall not
constitute an extension or increase in the Commitment of any Committed
Investor); and provided further that the signature of the SPV and the
Originators shall not be required for the effectiveness of any amendment which
modifies the representations, warranties, covenants or responsibilities of the
Servicer at any time when the Servicer is not an Originator or any Affiliate of
an Originator or a successor Servicer is designated pursuant to Section 7.1.
SECTION 11.3 Notices; Payment Information. Except as provided below, all
communications and notices provided for hereunder shall be in writing (including
facsimile or electronic transmission or similar writing) and shall be given to
the other party at its address or facsimile number set forth in Schedule 11.3 or
at such other address or facsimile number as such party may hereafter specify
for the purposes of notice to such party. Each such notice or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this Section 11.3 and
confirmation is received, (ii) if given by mail, three (3) Business Days
following such posting, if postage prepaid, and if sent via U.S. certified or
registered mail, (iii) if given by overnight courier, one (1) Business Day after
deposit thereof with a national overnight courier service, or (iv) if given by
any other means, when received at the address specified in this Section 11.3,
provided that an Investment Request shall only be effective upon receipt by the
Managing Agents. However, anything in this Section 11.3 to the contrary
notwithstanding, the SPV hereby authorizes the Agent and the Managing Agents to
make investments in Eligible Investments and to make Investments based on
telephonic notices made by any Person which the Agent or the Managing Agents in
good faith believe to be acting on behalf of the SPV. The SPV agrees to deliver
promptly to the Agent or the Managing Agents a written confirmation of each
telephonic notice signed by an authorized officer of SPV. However, the absence
of such confirmation shall not affect the validity of such notice. If the
written confirmation differs in any material respect from the action taken by
the Agent or the Investors, the records of the Agent or the Managing Agents
shall govern.
SECTION 11.4 Governing Law; Submission to Jurisdiction; Appointment of Service
Agent.
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW). EACH OF THE SPV, THE ORIGINATORS, THE SERVICER, THE AGENT AND THE
INVESTORS HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR
THE

 

81



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE SPV, THE SERVICER, THE
ORIGINATORS, THE AGENT AND THE INVESTORS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS SECTION 11.4 SHALL AFFECT THE
RIGHT OF THE SECURED PARTIES TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF
THE SPV, THE ORIGINATOR OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN
THE COURTS OF OTHER JURISDICTIONS.
(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.
SECTION 11.5 Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
SECTION 11.6 Severability of Provisions. If any one or more of the provisions of
this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.
SECTION 11.7 Counterparts; Facsimile Delivery. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.
SECTION 11.8 Successors and Assigns; Binding Effect. (a) This Agreement shall be
binding on the parties hereto and their respective successors and assigns;
provided that none of the SPV, the Servicer or the Originators may assign any of
its rights or delegate any of its duties hereunder or under the First Tier
Agreement or under any of the other Transaction Documents to which it is a party
without the prior written consent of each Managing Agent. Except as provided in
clause (b) below, no provision of this Agreement shall in any manner restrict
the ability of any Investor to assign, participate, grant security interests in,
or otherwise transfer any portion of the Asset Interest.
(b) Any Committed Investor may assign all or any portion of its Commitment and
its interest in the Net Investment, the Asset Interest and its other rights and
obligations hereunder to any Person with the written approval of the applicable
Administrator, on behalf of

 

82



--------------------------------------------------------------------------------



 



its Conduit Investor, and the applicable Managing Agent and, if no Termination
Event is continuing, with the consent of the SPV (such consent not to be
unreasonably withheld). In connection with any such assignment, the assignor
shall deliver to the assignee(s) an Assignment and Assumption Agreement, duly
executed, assigning to such assignee a pro rata interest in such assignor’s
Commitment and other obligations hereunder and in the Net Investment, the Asset
Interest and other rights hereunder, and such assignor shall promptly execute
and deliver all further instruments and documents, and take all further action,
that the assignee may reasonably request, in order to protect, or more fully
evidence, the assignee’s right, title and interest in and to such interest and
to enable the Agent, on behalf of such assignee, to exercise or enforce any
rights hereunder and under the other Transaction Documents to which such
assignor is or, immediately prior to such assignment, was a party. Upon any such
assignment, (i) the assignee shall have all of the rights and obligations of the
assignor hereunder and under the other Transaction Documents to which such
assignor is or, immediately prior to such assignment, was a party with respect
to such assignor’s Commitment and interest in the Net Investment and the Asset
Interest for all purposes of this Agreement and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party (provided that no assignee (including an assignee that is already an
Investor hereunder at the time of the assignment) shall be entitled to receive
any greater amount pursuant to Section 9.4 than that to which the assignor would
have been entitled had no such assignment occurred) and (ii) the assignor shall
have no further obligations with respect to the portion of its Commitment which
has been assigned and shall relinquish its rights with respect to the portion of
its interest in the Net Investment and the Asset Interest which has been
assigned for all purposes of this Agreement and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party. No such assignment shall be effective unless a fully executed copy
of the related Assignment and Assumption Agreement shall be delivered to the
Agent and the SPV. In addition, if the assignee is not already an Investor, such
assignee shall deliver to the Agent, the SPV and the Servicer, all applicable
tax documentation (whether pursuant to Section 9.5 or otherwise) requested by
the Agent, the SPV or the Servicer. All costs and expenses of the Agent incurred
in connection with any assignment hereunder shall be borne by the assignee. No
Committed Investor shall assign any portion of its Commitment hereunder without
also simultaneously assigning an equal portion of its interest in the Program
Support Agreement to which it is a party or under which it has acquired a
participation.
(c) By executing and delivering an Assignment and Assumption Agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Assumption Agreement, the assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value or this Agreement, the other Transaction
Documents or any such other instrument or document; (ii) the assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the SPV, any Originator or the Servicer or the
performance or observance by the SPV, any Originator or the Servicer of any of
their respective obligations under this Agreement, the First Tier Agreement, the
other Transaction Documents or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, the First Tier Agreement, each other Transaction Document and
such other

 

83



--------------------------------------------------------------------------------



 



instruments, documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption
Agreement and to purchase such interest; (iv) such assignee will, independently
and without reliance upon the Agent, any Managing Agent, any Investor or any of
their Affiliates, or the assignor and based on such agreements, documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Transaction Documents; (v) such assignee appoints and authorizes the Agent
and its Managing Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement, the other Transaction Documents and
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agent or its Managing Agent, as applicable, by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto and
to enforce its respective rights and interests in and under this Agreement, the
other Transaction Documents and the Affected Assets; (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement and the other Transaction Documents are required
to be performed by it as the assignee of the assignor; and (vii) such assignee
agrees that it will not institute against any Conduit Investor any proceeding of
the type referred to in Section 11.11 prior to the date which is one (1) year
and one (1) day after the payment in full of all Commercial Paper of such
Conduit Investor.
(d) Without limiting the foregoing, a Conduit Investor may, from time to time,
with prior or concurrent notice to the SPV and the Servicer, in one transaction
or a series of transactions, assign all or a portion of the Net Investment and
its rights and obligations under this Agreement and any other Transaction
Documents to which it is a party to a Conduit Assignee. Upon and to the extent
of such assignment by a Conduit Investor to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the assigned portion of the Net Investment,
(ii) the related Administrator for such Conduit Assignee will act as the
Administrator for such Conduit Assignee, with all corresponding rights and
powers, express or implied, granted to the Administrator hereunder or under the
other Transaction Documents, (iii) such Conduit Assignee (and any related
commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) and their respective liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to the Conduit Investor and its Program Support
Provider(s) herein and in the other Transaction Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of the Conduit
Investor’s obligations, if any, hereunder or any other Transaction Document, and
the Conduit Investor shall be released from such obligations, in each case to
the extent of such assignment, and the obligations of the Conduit Investor and
such Conduit Assignee shall be several and not joint, (v) all distributions in
respect of the Net Investment shall be made to the applicable Managing Agent or
the related Administrator, as applicable, on behalf of the Conduit Investor and
such Conduit Assignee on a pro rata basis according to their respective
interests, (vi) the definition of the term “CP Rate” with respect to the portion
of the Net Investment funded with commercial paper issued by the Conduit
Investor from time to time shall be determined in the manner set forth in the
definition of “CP Rate” applicable to the Conduit Investor on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (or the related commercial paper issuer, if

 

84



--------------------------------------------------------------------------------



 



such Conduit Assignee does not itself issue commercial paper) rather than the
Conduit Investor, (vii) the defined terms and other terms and provisions of this
Agreement and the other Transaction Documents shall be interpreted in accordance
with the foregoing, (viii) the Conduit Assignee, if it shall not be an Investor
already, shall deliver to the Agent, the SPV and the Servicer, all applicable
tax documentation reasonably requested by the Agent, the SPV or the Servicer and
(ix) if requested by the related Managing Agent or the related Administrator
with respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the related
Managing Agent or such Administrator may reasonably request to evidence and give
effect to the foregoing. No assignment by a Conduit Investor to a Conduit
Assignee of all or any portion of the Net Investment shall in any way diminish
the related Committed Investors’ obligations under Section 2.3 to fund any
Investment not funded by the related Conduit Investor or such Conduit Assignee
or to acquire from the Conduit Investor or such Conduit Assignee all or any
portion of the Net Investment pursuant to Section 3.1.
(e) In the event that a Conduit Investor makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the Related Committed Investors:
(i) if requested by the related Administrator, shall terminate their
participation in the applicable Program Support Agreement to the extent of such
assignment, (ii) if requested by the related Administrator, shall execute
(either directly or through a participation agreement, as determined by such
Administrator) the program support agreement related to such Conduit Assignee,
to the extent of such assignment, the terms of which shall be substantially
similar to those of the participation or other agreement entered into by such
Committed Investor with respect to the applicable Program Support Agreement (or
which shall be otherwise reasonably satisfactory to the Administrator and the
Related Committed Investors), (iii) if requested by the related Conduit
Investor, shall enter into such agreements as requested by such Conduit Investor
pursuant to which they shall be obligated to provide funding to the Conduit
Assignee on substantially the same terms and conditions as is provided for in
this Agreement in respect of such Conduit Investor (or which agreements shall be
otherwise reasonably satisfactory to such Conduit Investor and the Committed
Investors), and (iv) shall take such actions as the Agent shall reasonably
request in connection therewith.
(f) Each of the SPV, the Servicer and the Originators hereby agrees and consents
to the assignment by any Conduit Investor from time to time pursuant to this
Section 11.8 of all or any part of its rights under, interest in and title to
this Agreement and the Asset Interest to any Program Support Provider.
(g) The Agent shall, on behalf of the SPV, maintain at its address referred to
in Section 11.3 a copy of each Assignment and Assumption Agreement delivered to
it and a register (the “Register”) on or in which it will record the names and
addresses of the Investors and assignees, and the Commitments of, and interest
in the Net Investment of each Investor and assignee from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the SPV, the Agent, and the Secured Parties shall treat each person whose
name is recorded in the Register as the owner of the interest in the Net
Investment recorded therein for all purposes of this Agreement. Any assignment
of any Commitment and interest in the Net Investment and Asset Interest shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Agent will make the Register available to the

 

85



--------------------------------------------------------------------------------



 



SPV and any Investor (with respect to any entry relating to such Investor) at
any reasonable time and from time to time upon reasonable prior notice.
SECTION 11.9 Waiver of Confidentiality. Each of the SPV, the Servicer and the
Originators hereby consents to the disclosure of any non-public information with
respect to it received by the Agent, any Managing Agent, any Investor or any
Administrator to any other Investor or potential Investor, any Managing Agent,
any nationally recognized statistical rating organization rating a Conduit
Investor’s Commercial Paper, any dealer or placement agent of or depositary for
the Conduit Investor’s Commercial Paper, any Administrator, any Program Support
Provider, any credit/financing provider to any Conduit Investor or any of such
Person’s counsel or accountants in relation to this Agreement or any other
Transaction Document if they agree to hold it confidential pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the SPV. Subject to the forgoing, the Agent, the Managing Agents, the Investors,
the Program Support Providers and the Administrators hereby agree to maintain
the confidentiality of any non-public information.
SECTION 11.10 Confidentiality Agreement. Each of the SPV, the Servicer and the
Originators hereby agrees that it will not disclose the contents of this
Agreement or any other Transaction Document or any other proprietary or
confidential information of or with respect to any Investor, the Agent, any
Managing Agent, any Administrator or any Program Support Provider to any other
Person except (a) its auditors and attorneys, employees or financial advisors
(other than any commercial bank) and any nationally recognized statistical
rating organization, provided such auditors, attorneys, employees, financial
advisors or rating agencies are informed of the highly confidential nature of
such information and agree to use such information solely in connection with
their evaluation of, or relationship with, the SPV, the Servicer, the and its
affiliates, (b) as otherwise required by applicable law or order of a court of
competent jurisdiction or (c) as disclosed in any public filing.
SECTION 11.11 No Bankruptcy Petition Against the Conduit Investor. Each of the
SPV, the Servicer and the Originators hereby covenants and agrees that, prior to
the date which is one (1) year and one (1) day after the payment in full of all
outstanding Commercial Paper or other rated indebtedness of any Conduit Investor
(or its related commercial paper issuer), it will not institute against, or join
any other Person in instituting against, such Conduit Investor any proceeding of
a type referred to in the definition of Event of Bankruptcy.
SECTION 11.12 No Recourse.
(a) Notwithstanding anything to the contrary contained in this Agreement, the
obligations of any Conduit Investor under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Conduit
Investor and shall be payable solely to the extent of funds received from the
SPV in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof are in excess of funds necessary to pay its
matured and maturing Commercial Paper.
(b) Any amounts which such Conduit Investors does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the

 

86



--------------------------------------------------------------------------------



 



Bankruptcy Code) against or corporate obligation of such Conduit Investors for
any such insufficiency unless and until such Conduit Investors satisfies the
provisions above.
(c) This Section 11.12 shall survive termination of this Agreement.
SECTION 11.13 No Proceedings; Limitations on Payments.
(a) Each of the parties hereto, by entering into this Agreement, hereby
covenants and agrees that it will not at any time institute against the SPV, or
join in any institution against the SPV of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or State bankruptcy or similar law in connection with
any of the SPV’s obligations under this Agreement or other Transaction
Documents.
(b) Notwithstanding any provisions contained in this Agreement to the contrary,
the parties hereto acknowledge and agree that (i) all amounts payable by the SPV
hereunder and under the other Transaction Documents shall be paid in accordance
with the priorities set forth in Section 2.12 and (ii) the SPV shall only be
required to pay amounts payable by the SPV hereunder and under the other
Transaction Documents from funds of the SPV other than the proceeds of the
Affected Assets to the extent it has such funds. Any amounts which the SPV does
not pay pursuant to the operation of clause (ii) of the preceding sentence shall
not constitute a claim (as defined in §101 of the Bankruptcy Code) against or
corporate obligation of the SPV for any such insufficiency unless and until the
SPV satisfies the provisions of clause (ii) above.
(c) This Section 11.13 shall survive termination of this Agreement.
[SIGNATURES FOLLOW]

 

87



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed and delivered this
Agreement as of the date first written above.

            GREIF RECEIVABLES FUNDING LLC
      By:   /s/ [ILLEGIBLE]         Name:         Title:         GREIF PACKAGING
LLC,
Individually, as an Originator and as the Servicer
      By:   /s/ [ILLEGIBLE]         Name:         Title:      

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Transfer and Administration Agreement

 

S-1



--------------------------------------------------------------------------------



 



            YC SUSI TRUST,
as a Conduit Investor and an Uncommitted Investor
      By:   Bank of America, National Association,         as Administrative
Trustee              By:   /s/ Steven Maysonet         Name:   Steven Maysonet 
      Title:   Vice President     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Transfer and Administration Agreement

 

S-2



--------------------------------------------------------------------------------



 



          Commitment:
$137,700,000 BANK OF AMERICA, NATIONAL ASSOCIATION,
as Agent, as a Managing Agent,
Administrator and Committed Investor for
the Bank of America Investor Group
      By:   /s/ Steven Maysonet         Name:   Steven Maysonet        Title:  
Vice President   

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Transfer and Administration Agreement

 

S-3



--------------------------------------------------------------------------------



 



Schedule 1.01
AGRICULTURAL RECEIVABLES ELIGIBLE OBLIGORS
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

 

Schedule 1.01



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(d)
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in this
Agreement, the SPV hereby represents, warrants, and covenants as follows:
General
1. The Transfer and Administration Agreement creates a valid and continuing
security interest (as defined in UCC Section 9-102) in the Affected Assets in
favor of the Agent (for the benefit of the Secured Parties), which security
interest is prior to all other Adverse Claims, and is enforceable as such as
against creditors of and purchasers from the SPV.
2. The Eligible Receivables constitute “accounts” within the meaning of UCC
Section 9-102. The rights of the SPV under the First Tier Agreement constitute
“general intangibles” within the meaning of UCC Section 9-102.
3. The SPV has taken all steps necessary to perfect its security interest
against the Obligor in the Related Security (if any) securing the Eligible
Receivables.
4. The Collection Account constitutes a securities account.
Creation
5. Immediately prior to (or concurrent with) the transfer and assignment herein
contemplated, the SPV had good title to each Eligible Receivable and its rights
under the First Tier Agreement, and was the sole owner thereof, free and clear
of all Adverse Claims and, upon the transfer thereof, the Agent shall have good
title to each such Receivable, and will (i) be the sole owner thereof, free and
clear of all Liens, or (ii) have a first priority security interest in such
Eligible Receivables, and the transfer or security interest will be perfected
under the UCC. Immediately prior to the sale, assignment, and transfer thereof,
each Eligible Receivable was secured by a valid and enforceable perfected
security interest in the related Related Security (if any) in favor of the SPV
as secured party, and such security interest is prior to all other Adverse
Claims in such Related Security. The SPV has not taken any action to convey any
right to any Person that would result in such Person having a right to payments
due under the Receivables (other than with respect to servicing of Receivables
by the Servicer or Sub-Servicer as permitted by this Agreement).
Perfection
6. At the request of the Agent, the SPV has caused or will have caused, within
ten days after the effective date of the Transfer and Administration Agreement,
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
sale of, or security interest in, the Receivables and the rights of the SPV
under the First Tier Agreement from SPV to the Agent.

 

Schedule 4.1(d)-1



--------------------------------------------------------------------------------



 



7. With respect to the Collection Account either: (i) the SPV has delivered to
the Agent a fully executed agreement pursuant to which the securities
intermediary has agreed to comply with all instructions originated by the Agent
relating to each of the Collection Account without further consent by the SPV;
or (ii) the SPV has taken all steps necessary to cause the securities
intermediary to identify in its records the Agent as the person having a
security entitlement against the securities intermediary in each of the
Collection Account.
Priority
8. Other than the transfer of the Receivables under the First Tier Agreement and
to the Agent under the Transfer and Administration Agreement, none of the
Originators nor the SPV has pledged, assigned, sold, granted a security interest
in, or otherwise conveyed any of the Receivables or the other Affected Assets.
None of the Originators nor the SPV has authorized the filing of, or is aware
of, any financing statements against the SPV that include a description of
collateral covering the Receivables or the other Affected Assets other than any
financing statement relating to the transfers under the First Tier Agreement and
to the Agent under the Transfer and Administration Agreement or that has been
terminated.
9. None of the Originators nor the SPV has any knowledge of any judgment, ERISA
or tax lien filings against it which would reasonably be expected to have a
Material Adverse Effect.
10. The Collection Account is not in the name of any person other than the
Agent. The SPV has not consented to the securities intermediary of the
Collection Account to comply with entitlement orders of any person other than
the Agent.
11. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the Perfection Representations contained in this Schedule
shall be continuing, and remain in full force and effect until such time as all
obligations under this Agreement have been finally and fully paid and performed.
12. The parties to the Transfer and Administration Agreement: (i) shall not,
without obtaining a confirmation of the then-current rating of the applicable
Commercial Paper, waive any of the Perfection Representations; and (ii) shall
provide S&P with prompt written notice of any breach of the Perfection
Representations, and shall not, without obtaining a confirmation of the
then-current rating of the applicable Commercial Paper (as determined after any
adjustment or withdrawal of the ratings following notice of such breach) waive a
breach of any of the Perfection Representations.
13. In order to evidence the interests of the Agent under the Transfer and
Administration Agreement, the Servicer shall, from time to time, take such
action, or execute and deliver such instruments (other than filing financing
statements) as may be necessary (including such actions as are requested in
writing by any Managing Agent) to maintain the Agent’s ownership interest and to
maintain and to perfect, as a first-priority interest, the Agent’s security
interest in the Receivables and the other Affected Assets. At the request of the
Agent, the Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Agent for the Agent’s
authorization and approval all financing statements,

 

Schedule 4.1(d)-2



--------------------------------------------------------------------------------



 



amendments, continuations or other filings necessary to continue, maintain and
perfect as a first-priority interest the Agent’s interest in the Receivables and
other Affected Assets. The Agent’s approval of such filings shall authorize the
Servicer to file such financing statements under the UCC. Notwithstanding
anything else in the Transaction Documents to the contrary, the Servicer shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of each Managing Agent.


 

Schedule 4.1(d)-3



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(g)
Lists of Actions and Suits
None.

 

Schedule 4.1(i)-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(i)
Location of Certain Offices and Records

     
Principal Place of Business:
  SPV:


 
  366 Greif Parkway
 
  Delaware, OH 43015
 
   
 
  Initial Servicer:
 
   
 
  425 Greif Parkway
 
  Delaware, OH 43015
 
   
Chief Executive Office:
  SPV:


 
  366 Greif Parkway
 
  Delaware, OH 43015
 
   
 
  Initial Servicer:


 
  425 Winter Road
 
  Delaware, OH 43015
 
   
Location of Records:
  SPV:


 
  366 Greif Parkway
 
  Delaware, OH 43015
 
   
 
  Initial Servicer:


 
  425 Winter Road
 
  Delaware, OH 43015

 

Schedule 4.1(i)-2



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(j)

     
Federal Employer
   
Identification Number:
  [***]

 

Schedule 4.1(j)-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(s)
List of Blocked Account Banks and Blocked Accounts

              Bank Name & Address   Type of Account   Account / ABA Nos.  
Lockbox Address (PO Box & Street)
[***]
  [***]   Acct # [***]   Greif
[***]
      LBX # [***]   [***]
[***]
      ABA # [***]   [***]
[***]
  [***]   Acct # [***]   Greif
[***]
      LBX # [***]   [***]
[***]
      ABA # [***]   [***]
[***]
  [***]   Acct # [***]   Greif
[***]
      LBX # [***]   [***]
[***]
      LBX # [***]   [***]
 
      ABA # [***]    
 
           
 
          Greif
 
          [***]
 
          [***]
[***]
  [***]   Acct # [***]   Greif
[***]
      LBX # [***]   [***]
[***]
      LBX # [***]   [***]
 
      ABA # [***]    
 
           
 
          Greif
 
          [***]
 
          [***]
[***]
  Concentration   Acct # [***]    
[***]
      ABA # [***]    
[***]
           

 

Schedule 4.1(s)-1



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(a)
Agreed-Upon Procedures
[See Attached]

 

Schedule 6.1(a)-2



--------------------------------------------------------------------------------



 



      Greif     Scope of the Procedures to be Performed   October [24], 2008

Scope of Services
Exhibit A to Statement of Work Dated                     
between Protiviti Inc.
and
Bank of America, N.A.
Company: Greif Incorporated
(“Greif” or the “Company”)
Time Periods to be tested:
September 2008 — tie in monthly reports
October 2007 — tie in monthly reports & detailed testing
(Note: All samples are judgmentally selected)
Describe and document the following as it relates to the Company’s policies and
procedures (through inquiry and observation, except where testing is noted):
The following are the procedures to be completed by the consultants:

1.  
Monthly Servicer Report (Information Package)

Obtain the Monthly Servicer reports for the time periods to be tested. Test the
accuracy of the Servicer reports submitted by performing the following
procedures:

  A.  
Test the calculation of the accounts receivable rollforward, aging spreads,
eligible collateral and concentrations reported on the existing Monthly Servicer
Report for the periods subject to testing. Calculate additional ineligibles for
the selected time period, as applicable, as required in the Sale and
Contribution Agreement dated October 8, 2003 (Note that testing of reserves,
ratios and financial covenants is not included in the scope of the procedures to
be performed.)
    B.  
Trace and agree line items to supporting documentation (including the general
ledger and aged trial balance, if applicable). Recalculate line items. Explain
the type of supporting documentation.
    C.  
Prepare a chart of the line items analyzed and a comparison of the Company
prepared figures to recomputed amounts.
    D.  
Discuss other potential forms of non-cash offsets with appropriate management
personnel. Also, scan the general ledger for any general ledger accounts that
disclose non-cash credits and/or potential offsets to receivables. Explain any
such accounts that are noted that have not been previously identified and
included in the rollforward.
    E.  
Obtain a reconciliation of receivables per the aged trial balance(s) to the
general ledger for the most recent month subject to testing. Report frequency of
(monthly, weekly, daily) and procedures used in reconciling via discussions with
Servicer personnel, and note any significant discrepancies (resolved or
unresolved). Compare to summary aging balances, noting whether the

Confidential

 

1



--------------------------------------------------------------------------------



 



      Greif     Scope of the Procedures to be Performed   October [24], 2008

     
appropriate reconciled amount was included. Prepare summary aging charts for
each and attach the charts to your report.

2.  
Obligor Concentration

  A.  
Obtain a listing of the ten largest obligors as of the most recent period
subject to testing and test the accuracy of this information by tracing amounts
to the receivable trial balance.
    B.  
Scan the trial balance noting any unidentified obligor concentrations. Document
if the Company is properly aggregating exposure among affiliated obligors and,
if more than one entity is originating the receivables, exposure among the
various related entities. Note the process by which this aggregation is
accomplished. Include a listing of the largest obligors with the report.

3.  
Credit File Review

  A.  
Select a judgmental sample of 5 obligors and obtain the credit files. For the
sample selected, test that the credit limit was appropriately authorized (as per
the Company’s authorization matrix), a current review was completed, and that
relevant documentation is on file per the Company’s policy.

4.  
Invoice Testing and Receivable Aging

  A.  
Document through inquiry the company’s aging methodology (i.e., invoice/contract
date versus due date, etc.) Include a description of the aging methodology in
the report.
    B.  
Judgmentally (from each division being tested) select 15 accounts/invoices from
among the eligible aging categories on the selected aging report and perform the
following procedures:

  1)  
Test whether the accounts are being properly aged in accordance with the terms
and methodology. Note any accounts that may be aged in a non-conforming manner.

  2)  
Document any invoices noted which contain terms, such as terms of payment that
would make the invoice ineligible to be included in the borrowing base. If so,
document if the Company is properly excluding such invoices from the borrowing
base.

  3)  
For the invoices selected above, obtain the related documentation pertaining to
purchase order, proof of shipment of goods or performance of services and
payment/resolution. Document whether the invoices were issued either coincident
with or subsequent to the shipment of goods or performance of services.

  4)  
Prepare a listing of the accounts analyzed with an indication of the aging
accuracy, the payment terms and reason for delinquency, if any.

5.  
Invoice Resolution

  A.  
For the same 15 invoices selected in step 2 trace the amount owing through to
final resolution (billing, aging, cash receipt and application against the
invoice or write off/collection efforts).

Confidential

 

2



--------------------------------------------------------------------------------



 



      Greif     Scope of the Procedures to be Performed   October [24], 2008

6.  
Delinquent Obligors

  A.  
Obtain form Management a listing of the top 15 invoices aged greater than
60 days from original due date and report the reason for non-payment and action
taken, if such information is available in the credit file, or report that such
information was not available.

7.  
Write-Offs

  A.  
Obtain an understanding of the method used to write-off uncollectible accounts
(i.e. direct method or allowance method).
    B.  
Obtain a list of the write-offs in the time periods subject to testing and
present a reconciliation to the write-offs per the respective AR rollforwards
and the general ledger.
    C.  
Obtain a list of the 10 largest write offs in the 12 months prior to September
2008. The results of testing should be documented in a table which lists the
following items: Customer name, invoice number, invoice amount, invoice date,
date of write-off, average age of the receivables at the time of write-off and
reason for write-off, if available. Also report compliance with the Servicer’s
procedures, including proper authorization per the Company’s policy and
procedures.

8.  
Dilutions

  A.  
Judgmentally select a sample of 30 recent credit memos for the time periods
subject to testing and prepare a table outlining the nature of the credit memos.
    B.  
For each credit memo selected in the sample, record the related invoice date,
credit memo issuance date and rebill date (as applicable). Describe the method
by which credits are aged in the AR.
    C.  
Calculate and report the simple and weighted average (weighted by dollar value)
dilution horizons. The dilution horizon is defined as the number of days between
the original invoice date and credit memo issuance date.
    D.  
Document the Servicer’s procedures for identifying non-cash credits to AR for
purposes of the monthly accounts receivable rollforward, and test the adequacy
of such procedures using the Analysis Report tested in the procedures outlined
above.
    E.  
Document how rebills are reflected in the AR rollforward and whether rebills
result in the reaging of receivables.

9.  
Rebates

  A.  
Discuss with management the existence of any rebate programs. Obtain evidence of
any current accruals for rebate programs and calculate the aggregate amount of
such accruals. Inquire how rebates are paid (e.g. by separate payments or by
offsetting against accounts receivable). Document any discussions.

Confidential

 

3



--------------------------------------------------------------------------------



 



      Greif     Scope of the Procedures to be Performed   October [24], 2008

10.  
Contras

  A.  
Discuss with management any offset practices and document your findings.
Specifically discuss any obligors that are also vendors, and document the
treatment of respective payable amounts for the purposes of the securitization
program.

11.  
Collection Methodology & Cash Application

  A.  
Document how partially paid, unapplied and unidentified cash is processed by and
whether such procedures result in reaging accounts receivable.
    B.  
Obtain a current listing of the lockbox account(s) and concentration/depository
account(s) into which collections on purchased receivables are deposited. Attach
this listing as an exhibit to the report.
    C.  
For the time periods subject to testing, obtain from Management a table
summarizing collections by method of receipt, in a format similar to the one
shown below:

                  METHOD OF RECEIPT   [MONTH]     %       ($000’s)        
Obligor mailed/sent payment directly to a lockbox
  $            
Electronic payments (ACH/wire) to a account
               
Other (describe)
               
Total Deposits related to Collections per Bank Statement(s)
  $         100 %
Total Collections per Monthly Report
               
Difference (ask Management for an explanation of significant causes of the
difference, if any)
               

12.  
Daily Balances

  A.  
Obtain and attach, if available, daily accounts receivable balances for the most
recent month subject to testing. Otherwise, obtain and attach daily sales and
collection information for a recent month. Prepare a chart summarizing the data.

13.  
Internal Audit

  A.  
Provide a brief overview of the internal audit department including, number of
personnel / planned changes and co-sourcing relationships.
    B.  
Inquire if the internal auditors have performed any reviews of credit,
receivables, systems or other areas related to receivables in the 12 months
ended September 2008. Obtain a copy of the internal audit reports, as applicable
and document internal audit findings and Management responses.
    C.  
If no internal audits were completed in the last 12 months relating to credit,
receivables, systems or other areas related to receivables, inquire when such
internal audits are scheduled. If no internal audits are scheduled, inquire why.

Confidential

 

4



--------------------------------------------------------------------------------



 



SCHEDULE 11.3
Address and Payment Information

     
If to the Conduit Investors:
   
 
   
 
  YC SUSI Trust
 
  c/o Bank of America, National Association,
 
  as Administrative Trustee
 
  214 North Tryon Street, 19th Floor
NC1-027-19-01
 
  Charlotte, North Carolina 28255
 
  Telephone: (704) 386-7922
 
  Facsimile: (704) 386-9169
 
   
 
  (with a copy to the YC SUSI Administrator)
 
   
If to the SPV:
   
 
   
 
  Greif Receivables Funding LLC
 
  425 Winter Road
 
  Delaware, OH 43015
 
  Facsimile: 740 549-6102
 
  Attention: Treasurer
 
   
 
  Payment Information:
 
  [***]
 
  [***]
 
  [***]
 
  ABA: [***]
 
  Account: [***]
 
   
If to the Originators:
   
 
   
 
  Greif Packaging LLC
 
  425 Winter Road
 
  Delaware, OH 43015
 
  Telephone: 740 549-6053
 
  Facsimile: 740 549-6102
 
  Attention: Treasurer

 

Schedule 11.3-1



--------------------------------------------------------------------------------



 



     
If to the Servicer:
   
 
   
 
  Greif Packaging LLC
 
  425 Winter Road
 
  Delaware, OH 43015
 
  Telephone: 740 549-6053
 
  Facsimile: 740 549-6102
 
  Attention: Treasurer
 
   
 
  With a copy of any notices to the SPV, Originators sent to:
 
  Greif, Inc.
 
  425 Winter Road
 
  Delaware, OH 43015
 
  Attention: General Counsel
 
  Phone: 740 549-6188
 
   
Fax: 740 549-6101 If to the Agent:
   
 
   
 
  Bank of America, National Association,
 
  as Agent
 
  214 North Tryon Street, 19th Floor
 
  NC1-027-19-01
 
  Charlotte, North Carolina 28255
 
  Attention: ABCP Conduit Group
 
  Telephone: (704) 386-7922
 
  Facsimile: (704) 388-9169
 
   
If to the YC SUSI Administrator:
   
 
   
 
  Bank of America, National Association,
 
  as Administrator
 
  214 North Tryon Street, 19th Floor
 
  NC1-027-19-01
 
  Charlotte, North Carolina 28255
 
  Attention: ABCP Conduit Group
 
  Telephone: (704) 386-7922
 
  Facsimile: (704) 388-9169
 
   
Payment Information:
   
 
   
 
  [***]
 
  [***]
 
  ABA: [***]
 
  A/C #: [***]
 
  Ref: Greif [***]
 
  Attn: [***]

 

Schedule 11.3-2



--------------------------------------------------------------------------------



 



As provided to the SPV from time to time in writing.
If to the Managing Agent for the Bank of America Investor Group

     
 
  Bank of America, National Association,
 
  as Managing Agent
 
  214 North Tryon Street, 19th Floor
 
  NC1-027-19-01
 
  Charlotte, North Carolina 28255
 
  Attention: ABCP Conduit Group
 
  Telephone: (704) 386-7922
 
  Facsimile: (704) 388-9169
 
   
 
  Payment Information:
 
   
 
  Bank: [***]
 
  Benf: [***]
 
  ABA: [***]
 
  A/C #: [***]
 
  Ref: Greif / [Wire Description]
 
  Attn: [***]

 

Schedule 11.3-3



--------------------------------------------------------------------------------



 



Exhibit A
Form of Assignment and Assumption Agreement
Reference is made to the Transfer and Administration Agreement dated as of
December 8, 2008 as it may be amended or otherwise modified from time to time
(as so amended or modified, the “Agreement”) among Greif Receivables Funding
LLC, as transferor (in such capacity, the “SPV”), the persons from time to time
party thereto as “Originators” (each an “Originator” and collectively, the
“Originators”), Greif, Inc., as servicer (in such capacity, the “Servicer”),
Bank of America, National Association, as agent, and each of the Conduit
Investors, Committed Investors, Managing Agents and Administrators from time to
time parties thereto. Terms defined in the Agreement are used herein with the
same meaning.
[                                           ] (the “Assignor”) and [    
                                    ] (the “Assignee”) agree as follows:
1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation and warranty, and the Assignee hereby purchases and
assumes from the Assignor, an interest in and to all of the Assignor’s rights
and obligations under the Agreement and the other Transaction Documents. Such
interest expressed as a percentage of all rights and obligations of the
Committed Investors, shall be equal to the percentage equivalent of a fraction
the numerator of which is $[                    ] and the denominator of which
is the Facility Limit. After giving effect to such sale and assignment, the
Assignee’s Commitment will be as set forth on the signature page hereto.
2. [In consideration of the payment of $[                    ], being [_____]%
of the existing Net Investment, and of $[                     ], being [_____]%
of the aggregate unpaid accrued Yield, receipt of which payment is hereby
acknowledged, the Assignor hereby assigns to the Agent for the account of the
Assignee, and the Assignee hereby purchases from the Assignor, a [_____]%
interest in and to all of the Assignor’s right, title and interest in and to the
Net Investment purchased by the undersigned on
[                                        ], 20[_____] under the Agreement.]
[Include if an existing Net Investment is being assigned.]
3. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Adverse Claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement or the Receivables, any other Transaction
Document or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any of the SPV or the Servicer or the
Originators or the performance or observance by any of the SPV or the Servicer
or the Originators of any of its obligations under the Agreement, any other
Transaction Document, or any instrument or document furnished pursuant thereto.

 

Exhibit A-1



--------------------------------------------------------------------------------



 



4. The Assignee (i) confirms that it has received a copy of the Agreement and
the First Tier Agreement together with copies of the financial statements
referred to in Section 6.1(a) of the Agreement, to the extent delivered through
the date of this Assignment and Assumption Agreement (the “Assignment”), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment; (ii) agrees that
it will, independently and without reliance upon the Agent, any of its
Affiliates, the Assignor or any other Investor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement and any
other Transaction Document; (iii) appoints and authorizes the Agent and its
Managing Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Agreement and the other Transaction Documents as
are delegated thereto by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Agreement are required to be performed by it as a Committed Investor; and
(v) specifies as its address for notices and its account for payments the office
and account set forth beneath its name on the signature pages hereof; and
(vi) attaches an Internal Revenue Service form W-9 evidencing their status as a
U.S. Person.
5. The effective date for this Assignment shall be the later of (i) the date on
which the Agent receives this Assignment executed by the parties hereto and
receives the consent of [the SPV] and Administrator, on behalf of the Conduit
Investor, and (ii) the date of this Assignment (the “Effective Date”). Following
the execution of this Assignment and the consent of [the SPV and] the
Administrator, on behalf of the Conduit Investor, this Assignment will be
delivered to the Agent for acceptance and recording.
6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Committed Investor thereunder
and (ii) the Assignor shall, to the extent provided in this Assignment,
relinquish its rights and be released from its obligations under the Agreement.
7. Upon such acceptance and recording, from and after the Effective Date, the
Agent and the Managing Agent shall make all payments under the Agreement in
respect of the interest assigned hereby (including all payments in respect of
such interest in Net Investment, Discount and fees) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Agreement for periods prior to the Effective Date directly between
themselves.
8. The Assignee shall not be required to fund hereunder an aggregate amount at
any time outstanding in excess of $[                    ], minus the aggregate
outstanding amount of any interest funded by the Assignee in its capacity as a
participant under Program Support Agreement.
9. The Assignor agrees to pay the Assignee its pro rata share of fees in an
amount equal to the product of (a) [                    ] per annum and (b) the
Commitment during the period after the Effective Date for which such fees are
owing and paid by the SPV pursuant to the Agreement.

 

Exhibit A-2



--------------------------------------------------------------------------------



 



10. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
11. This agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire Agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.
12. If any one or more of the covenants, agreements, provisions or terms of this
agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this agreement and shall in no
way affect the validity or enforceability of the other provisions of this
agreement.
13. This agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery by facsimile of an
executed signature page of this agreement shall be effective as delivery of an
executed counterpart hereof.
14. This agreement shall be binding on the parties hereto and their respective
successors and assigns.
15. The Assignee shall be a [Committed Investor/Conduit Investor] in the
[                    ] Investor Group.
16. The [Assignee/other name] shall be the Managing Agent and Administrator for
the [                    ] Investor Group. [If other than Assignee, such person
must sign this assignment agreement and agree to be bound by the terms of the
Transfer and Administration Agreement in such capacity.]

 

Exhibit A-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

            [ASSIGNOR]
      By:           Name:           Title:           [ASSIGNEE]
      By:           Name:           Title:        

 

Exhibit A-4



--------------------------------------------------------------------------------



 



     
 
Address for notices and Account for payments:
For Credit Matters:
  For Administrative Matters:
 
   
[NAME]
  [NAME]
 
   
Attention:
  Attention:
 
   
Telephone: [(_____) _____-_____]
  Telephone: [(_____) _____-_____]
Telefax: [(_____) _____-_____]
  Telefax: [(_____) _____-_____]
 
   
Account for Payments:
   
 
   
NAME
   
 
   
ABA Number: [____-_____-_____]
   
Account Number: [                    ]
   
Attention: [                    ]
   
 
   
       Re: [                    ]
   
 
   
Consented to this [_____] day of
  Accepted this [_____] day of
[                                         ], 20[_____]
  [                                         ], 20[_____]

                      [                    ], as Administrator  
[                    ], as Agent
 
                   
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    
 
                    GREIF RECEIVABLES FUNDING LLC            
 
                   
By:
                   
 
 
 
Name:                
 
  Title:                

 

Exhibit A-5



--------------------------------------------------------------------------------



 



Exhibit B
Credit and Collection Policies and Practices

 

Exhibit B-1



--------------------------------------------------------------------------------



 



(GREIF LOGO) [c02186r9676125.gif]
 
THE GREIF WAY
Customer to Cash
 
Greif North America Customer-to-Cash Policy & Process Document

             
Issue No
  1       Date   March ____, 2004 (Updated 03/05/08) — BD Document Ref.  
Customer to Cash — Greif Global Credit Policy and Guidelines
 
           
Written by
  Reviewed by   Approved by
REL — TE/LF
  Greif — RZ    
Greif — BD, BM
           

 

- 1 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
CONTENTS

         
1 Document Overview
    4  
1.1 Objective
    4  
1.2 Scope
    4  
1.3 General Rules
    4  
1.4 Review
    4  
 
       
2 Credit Policies and Procedures
    5  
2.1 New Customer Credit Approval and Set-up
    5  
2.2 Promissory Note — Corporate Warrenty
    8  
2.3 Customer Master File Maintenance
    9  
2.4 Establishing New Account Credit Limits
    11  
2.5 Payment Terms
    13  
2.6 Procedure Credit Limit Monitoring and Control
    16  
2.7 Credit Sanctions
    19  
2.8 Bankruptcies
    23  
2.9 Write Off’s
    25  
2.10 Blocked Orders
    26  
 
       
3 Collections
    27  
3.1 Account segmentation
    27  
3.2 Collection Process
    29  
3.3 Consignment Billing (Process currently under revision. This will be updated
upon Completion)
    31  
3.4 Consolidated Billing (Process currently under revision. This will be updated
upon completion)
    38  
3.5 Cash Application
    40  
3.6 Terms Compliance & Unearned Discounts
    43  
 
       
4 Dispute Management
    47  
4.1 DMS Process
    47  

© REL Consultancy Group Ltd 2005 — Commercial in Confidence

 

- 2 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

     
0 Document Control
   
 
   
0.1 Document Version History
   

         
Version
 
Amendment
  Date
1
 
Document first created
  October, 2003

     
0.2 Forecast Changes / Update
   
Last update 03/05/08
   
 
   
0.3 Document Cross References
   
None as yet
   

© REL Consultancy Group Ltd 2005 — Commercial in Confidence

 

- 3 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

1   Document Overview

  1.1   Objective

   
The objective of this document is to establish The Greif Way to manage the
customer to cash cycle. This cycle begins at new customer set-up and order
generation and ends with successful collection of receivables or deactivation of
a customer no longer doing business with or unable to meet their financial
obligation to Greif. The process includes establishing credit protocols to
minimize risk exposure, developing collections strategies to maximize cash
receipts and minimize receivables, and enabling the root cause elimination and
timely correction of errors.

  1.2   Scope

   
The scope of the customer-to-cash policies and procedures include: Sales, Credit
and Collection, Customer Service, Shipping, Billing, Cash Applications, and
Accounts Receivables.

  1.3   General Rules

   
Signed credit applications are required for Greif to enforce its Terms and
Conditions.
     
Greif will provide credit card processing as a customer service tool as well as
a requirement for high risk customers.
     
Larger customers with significant A/R impact will be collected at the SBU level,
while smaller accounts will be collected at the plant level for both IPS and
PPS.
     
Where Grief offers discount terms, payment must be received in Greif’s lockbox
by the discount due date, otherwise Greif reserves the right to bill back
discounts taken that were received late.
     
Greif reserves the right to charge 1.5% interest for past due payments and will
encourage EFT/ACH payments to avoid additional charges or bill backs.
     
Greif will maintain a dispute management process that requires prompt correction
of errors that result in payment delays, at the source.
     
A corrective action team will be assembled to develop processes improvements
that will prevent errors from occurring by eliminating the root causes.
     
Any change to these policy and guidelines need to be approved by the Credit
Supervisor/Manager, Finance Manager, CFO/Treasurer / VP & Controller.

  1.4   Review

   
Process Owners are responsible to ensure compliance to the process within this
document and amend them as needed in accordance with changes in business
requirements.
     
It is the responsibility of the Credit Supervisor/Manager to insure these
Policies and Procedures are adhered to, remain current on an annual basis, and
make the proper adjustments. The legal department will review all legal related
documents and forms.

 

- 4 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

2   Credit Policies and Procedures

  2.1   New Customer Credit Approval and Set-up

  2.1.1   Policy

     
Greif will only extend terms to customers who have completed the customer
orientation package (Credit Application and any additional information needed
such as ACH/EFT forms) and have been approved for credit.
        Exceptions require Credit Supervisor/Manager approval.

  2.1.2   Purpose

     
The process of establishing a new customer account is to ensure Greif can
operate and maintain commercial transaction with the customer, including order
entry, invoicing, shipping and collection.
       
This process insures that all current and potential customers are aware of
Greif’s business practices in executing commercial transactions.

  2.1.3   Process owner

     
The Credit Supervisor/Manager is responsible for ensuring compliance to this
process and amending it in accordance with changing business needs.

  2.1.4   Criteria

     
Any potential new customer needs to acknowledge Grief’s business practices and
fulfil certain documentation pre-requisites to validate its existence and allow
Greif to evaluate risk and assign a credit limit.

  2.1.5  
Documentation (Documentation can be found on the Greif Info Center or Credit and
Collections department)

  •   New Customer Orientation Package — which includes

  •   Terms and Conditions     •   Tax exempt form     •   Greif’s payment
remittance preferences     •   EFT/ACH payment and remittance information     •
  Credit Application

  2.1.6   Responsibilities

      Sales/CSS:

  •  
Provide potential new customers with New Customer Orientation Package
    •  
Review credit applications and supporting documents for completeness and
accuracy prior to forwarding to the Credit Department
    •   Insure credit applications are signed by authorized parties

 

- 5 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  •   Provide estimated annual sales to the Credit Department

      Credit Department:

  •   Update content of customer orientation packages     •   Assess risk and
determine a credit limit for the customer     •  
Determine if there is a need for an additional credit guarantee (Available upon
request from Credit Department)

      Credit Supervisor/Manager:

  •  
Credit Supervisor & Senior Credit Analysts review new accounts.
    •  
Credit Supervisor will review new customer’s request for credit without signed
credit application. Policy is to obtain signed credit application when ever
possible.

      Customer Master File Administrator         Set up Customer Master File

  •  
Insure all required customer information is entered into the customer master
file
    •   Assign new customer account numbers     •   Identify duplicate customer
numbers     •   Provide account number to customer service

     
Submit duplicate customer numbers to Credit Supervisor/Manager or the
appropriate Credit Analyst for review

  2.1.7   Timing

     
The New Customer Request must be submitted before a new customer number can be
established.
       
A credit application and a new customer request form must be received before
customer can be assigned a credit limit.
       
Credit limits must be established before terms can be extended to a new
customer.
       
Upon receipt of a complete and accurate credit application with all required
supporting documentation, the credit department will review the account, perform
risk assessment via customer financials (public or private), D&B Reports, bank
references, etc and assign a credit limit within 48 hours.

     
Note: If any documentation or information is missing, the new customer request
will be sent back to the Sales/CSS for completion.

  2.1.8   Control Reports

      New Customer Report

     
(Ad-hock Report maintained monthly by Customer Master)

 

- 6 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.1.9   Procedure

 

- 7 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.2  
Promissory Note — Corporate Guarantee — Personal Guarantee

  2.2.1   Policy

     
Greif will continue to do business with companies without credit when proper
guarantees are provided.

  2.2.2   Purpose

     
To allow companies with no credit to do business with Greif, Inc. and to provide
a form of guarantee protecting Greif’s assets.

  2.2.3   Process Owner

      The Supervisor of Credit and Collections.

  2.2.4   Criteria

     
Any customer that does not fulfil minimum credit requirements and Greif would
still want to do business with the customer, guarantees need to be obtained.

  2.2.5   Documentation

     
Promissory Note / Corporate Guarantee / Personal Guarantee

  2.2.6   Responsibilities

      Credit:

  •   Identify what guarantees are required     •   Control lifetime of the
guarantees

      Sales Admin/Customer Master:

  •   Collect warranties from Customer

  2.2.7   Timing

      When needed.

  2.2.8   Control Reports

     
Promissory Note due dates and Guarantee Renewals. BaaN Control Report (Finalized
Transactions “By Ledger Account”)

  2.2.9   Procedure

 

- 8 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.3   Customer Master File Maintenance

  2.3.1   Policy

     
Greif will only sell products to company’s that are formally recorded into Greif
ERP system and will review customer data on a periodic basis to maintain
accuracy.

  2.3.2   Purpose

     
To ensure orders can be correctly shipped and billed to support timely
collections of receivables.

  2.3.3   Process Owner

     
The Manager Sales and Service is responsible for insuring the procedures for
maintaining accurate Customer Master Files are followed and are effective.

  2.3.4   Criteria

     
A change request is required to execute a change in a Customer Master File.
Supporting documentation will be maintained for Customer Master File changes.
       
Changes could be: address change, new addresses, phone number, contact name,
parent/subsidiary (parent-child) relationship, etc.

  2.3.5   Documentation

     
Customer Master File Change Request “Customer Profile Form”

  2.3.6   Responsibilities

     
Although the Customer Master File Coordinator is responsible for the Customer
Master File maintenance process, the various fields within the Customer Master
File have specific owners responsible for data integrity. Those owners are as
follows:

      Credit:

  •  
Terms of Payment — must approve deviations from standard terms
    •  
Credit Limits — assigns credit limits
    •  
Credit Analyst — determines collection responsibility
    •  
Customer Financial Group designation for PPS accounts — determines collection
responsibility and strategy
    •  
Block field — controls the release of shipments
    •  
Bill-to fields — must be notified of additions or changes
    •  
Parent/subsidiary relationships — must insure there is documentation from the
customer, on the customer’s letter head, verifying this relationship and
approved by appropriate credit analyst

      Sales Admin/Customer Master:

 

- 9 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  •  
Sales Reps — are updated for KEY & KEG accounts and listed in Customer Master
    •  
Accounts are set up as “HSE accounts” in the Customer Master. Account numbers
are provided to Application Support Analyst where sales reps, areas, and account
classifications are maintained. These are BaaN tables maintained separate
because of ship-to and bill-to addresses.
    •  
Customer Financial Group designation for IPS and Canadian accounts — determines
the level of attention Greif will provide the customer
    •   Customer Addresses     •   Contact information

  2.3.7   Timing

      Customer Master Files will be updated as needed.        
The Customer Master File field owners will use ad hoc reports to validate
Customer Master File data integrity as deemed necessary.

  2.3.8   Control Reports

      Audit Trail Report

  2.3.9   Procedure

 

- 10 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.4   Establishing New Account Credit Limits

  2.4.1   Policy

      The Credit Department must approve all credit limits        
The manufacturing plants are responsible to make sure House accounts are kept
current.
       
Credit Analysts are responsible for monitoring Trade, House, and Key accounts
credit limits.

  2.4.2   Purpose

      To manage credit exposure with new customers

  2.4.3   Process Owner

     
The Credit Supervisor/Manager is responsible for insuring that this process is
followed when assigning new credit limits, and updating these requirements, as
business needs change.

  2.4.4   Criteria

     
New small volume customers will be encouraged to purchase product via credit
card.
       
Customers who have been in business less than 2 years may be required to provide
a Personal Credit Guarantee, Corporate Guarantee at the discression of the
Credit Department.
       
The following documentation may be used to establish customer’s credit limits:

  •   Financial statements     •   References     •   D&B Reports     •   Annual
sales     •   Years in business     •   Number of employees     •  
Any customer who does not qualify for extended credit will be assigned a credit
limit of $1, and they will be assigned an advanced payment term (i.e. Cash in
Advance, Credit Card, etc). This is the default value that populates the
customer’s file if a credit limit is not entered.

  2.4.5   Documentation

     
Credit Application & supporting financial documentation
       
Estimated annual sales to the customer

  2.4.6   Responsibilities

      Credit Analyst:         Performs credit risk assessment

 

- 11 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

      Can issue credit limits up to [***]         Credit Supervisor:        
Approves credit limits up to [***]         VP & Controllers:         Approves
credit limits over [***]        
Exceptions to this matrix is maintaining existing / established credit limits
for updates. The Senior Credit Analysts have the ability / authority to renew or
make reductions to these credit limits.

  2.4.7   Timing

     
New customers are assigned credit limits upon receipt of a new customer request
with accompanying credit application and financial information

  2.4.8   Control Reports

      New Customer Report

  2.4.9   Procedure

 

- 12 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.5   Payment Terms

  2.5.1   Policy

     
Greif’s standard terms are Net [***] for [***] customers and 1% 10, Net [***]
for [***] customers
       
For customers offered discount terms the payment must be received at the Greif
lock box by the discount due date. (It is not acceptable for the payment to be
postmarked by the discount due date) Any payment received in the lockbox after
the discount term may be billed back for the discount.
       
Small or House accounts that are not credity worthy will be required to have
Credit Card payment terms.
       
Exceptions to standard terms must be approved by the Credit Supervisor/ Finance
Manager/ VP& Controllers.

  2.5.2   Purpose

     
Control the account receivables levels to a competitive position

  2.5.3   Process Owner

     
The VP & Controllers, Credit Supervisor and Finance Manager are responsible for
defining, communicating and driving adherence to standard terms.

  2.5.4   Criteria

     
Upon signing a Greif credit application the customer is agreeing to Greif’s
Terms and Conditions
       
Where a credit application has been waived by the Credit Supervisor/Manager, the
agreed upon payment terms must be specified in a formal signed contract and a
request for extended terms.
        Credit limit cross reference:

  •  
Acceptable Cash in Advance payments terms include:

  •   CWO — Cash With Order     •   CC — Credit Card     •   COD — Cash on
Delivery     •   RCT — Pay Upon Receipt

     
Current acceptable extended terms include

  •   [***]     •   [***]     •  
(See Approved Extended Terms Log and BaaN Customer Master)

  2.5.5   Documentation

      Signed credit application         Customer contract

 

- 13 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

      Request for Competitive Terms of Sale         Financial Impact of Payment
Terms         Request for Extended Terms

  2.5.6   Responsibilities

      VP & Controllers/Finance Manager/Supervisor Credit and Collections:      
  Approve exceptions to standard terms         Define objectives to drive toward
standard terms         Sales/CSS:         Present Greif’s standard terms to new
customers         Secure customer signature on agreed upon (and approved if req)
payment terms         Credit/CSS:         Drive customers to pay to formally
agreed upon terms

  2.5.7   Timing

      Customers with extended terms will be reviewed on an annual basis

  2.5.8   Control Reports

      Active Payment Terms Report         Unearned Discount Report ( To be
developed late-2009)         Request for Extended Terms

 

- 14 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.5.9   Procedure

 

- 15 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.6  
Procedure Credit Limit Monitoring and Control

  2.6.1  
Policy

The Credit Department will monitor and update credit limits as deemed
appropriate to business needs and to mitigate credit risk exposure.

  2.6.2  
Purpose

The purpose of reviewing credit limits is to ensure risk levels are acceptable
and customers who require adjustments to their credit limits based on business
volume changes have it adjusted accordingly.

  2.6.3  
Process Owner

The Credit Supervisor/Manager & Senior Credit Analysts are responsible to ensure
periodic reviews and appropriate limits are maintained on all customers in
compliance with this process.

  2.6.4  
Criteria

High Risk Credit Limits:

  •  
$1 — Cash in Advance (Note: this is the default value that populates the
customers file if a credit limit is not entered)

Open Credit Terms

  •  
$0 credit limit is issued when the customer has open terms

Standard Credit Limits
Updated customer financials may be required to increase a customer’s credit
limit depending on risk factors and Credit Department Review.
A customer’s credit may be increased more than once per year by obtaining the
appropriate financial information and Credit Department Analysis.

  2.6.5  
Documentation

Updated financial data
Tax information/ Exempt Form
D&B report (if applicable)
Annual Sales data
Request for credit limit increase

  2.6.6  
Responsibilities

Credit Supervisor / Senior Credit Analysts:

  •  
Reviews high profile accounts for credit limits and credit risk exposure

Sales:

 

- 16 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  •  
Submits requests for credit limit increase

Senior Credit Analyst:

  •  
Reviews, assesses and responds to requests for credit limit increases
    •  
Maintains limits to their appropriate levels for Greif
    •  
Determine when customers require high risk limits to control exposure
    •  
Communicates changes to credit limits to sales and plant personnel

  2.6.7  
Timing

Customer credit limit reviews will be performed as dictated by various
parameters. I.e.:

  •  
Past due performance
    •  
Debit ratio
    •  
Increase in sales volume
    •  
Changes in payment performance
    •  
Overall financial condition

  2.6.8  
Control Reports

Audit Trail Report ______ Being developed in BaaN LN 2009

 

- 17 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.6.9  
Procedure

 

- 18 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.7  
Credit Sanctions

  2.7.1  
Policy

Greif will use collection escalation and credit sanctions up to and including
Legal Action and/or customer deactivation to assure prompt collections of
receivables and mitigate credit risk exposure.
Small accounts will be sent to collections after 90 days if the customer has not
identified a dispute with an aging invoice and has not made a commitment to pay
the outstanding balance
Customers who have been sent to a collection agency will not be able to purchase
additional products from Greif unless they pay the total outstanding amount that
was sent to a collection agency, and provide a credit card for all future
purchases.

  2.7.2  
Purpose

  •  
To take action in the case of breaches and restrict the customer’s ability to
incur additional debt and increase the level of risk exposure.

  •  
Minimise risk exposure to customers that have not respected the General Terms
and Conditions outlined by Greif.

  2.7.3  
Process Owner

The Credit Supervisor/Manager is responsible for monitoring the adherence to
these guidelines and reviewing exceptions that occur.

  2.7.4  
Criteria

Credit Sanctioning:
The various levels of credit sanctioning are as follows:

  •  
Stop Shipment

  •  
Order Stop

  •  
3rd Party Collections

  •  
These accounts will be blocked to prevent additional invoicing

  •  
These credit limits will be changed to $1 to block orders

  •  
Payment terms will be changed to CWO (Cash With Order)

  •  
Credit Analyst code will be changed to 999998 for tracking purposes

  •  
“Placed for Collections” will be entered under the customers name in the
Customer Master File

  •  
Sales and plant personnel will be notified of status

Customer Deactivation (Blocked on Customer Master):
Customers will be deactivated if they are escalated to a 3rd Party Collections
agency
Customers can be deactivated if they have not conducted business with Greif
within the last 12 months.

 

- 19 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
Customer Reactivation:
Customers deactivated for credit reasons cannot be reactivated until they pay
any uncollected receivables and accrued collection charges and provide a valid
credit card for future terms of payment.
Customers deactivated due to lack of business must submit a new credit
application with supporting documentation to be reactivated unless they provide
a valid credit card for future terms of payment.
Reserves:
Once an account is sent to a 3rd Party Collection Agency, Greif will reserve for
30% of the open balance. Credit Supervisor will provide 3rd Party Collection
Account list to VP & Controller for reserves.
If little recovery is projected additional reserves will be put into place.

  2.7.5  
Documentation

Collections history — from BaaN / BaaN LN & C2C tool

  2.7.6  
Responsibilities

Credit Department:
Follow collection steps as outlined in the Policy & Procedure.
Execute sanctioning steps as appropriate
Insure several attempts have been made to collect from a customer prior to
escalating an account to a sanctioned status
Manually apply shipment holds in BaaN and BaaN LN as appropriate.
Notify Sales and Plant personnel of customers at risk of being escalated to a
sanctioned status and communicating the ramifications of such actions
Notifying customers who are at risk of being escalated to a sanctioned status
Block the account, change credit limit, change Credit Analyst code and update
terms and Customer Master File as required for 3rd Party Collection Accounts
Deactivate customers meeting deactivation criteria and communicating these
accounts to Sales and Plant personnel
Communicated list of customers to deactivate to the Customer Master File
Administrator to update the CMF
Insure deactivated customers are not reactivated (or assigned a new customer
number) without fulfilling the reactivation requirements
Sales:
Must provide written documentation if extenuating circumstances that should
exclude a customer from any sanctioning steps.

 

- 20 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
Must identify customers who should not be deactivated within 2 weeks of
notification, otherwise the customer will be deactivated and must submit a new
credit application to resume business.
Price Desk:
Provides feedback on customers who should not be deactivated
Expires pricing on any deactivated customers
Customer Master File Administrator:
Updates Customer Master File
VP & Controllers:
Managing reserves

  2.7.7  
Timing

Every 3 years, the customer base will be reviewed to identify customers to be
deactivated.

  2.7.8  
Control Reports

Monthly 3rd Party Collections Report for Reserves
Customer Hold Report __________ BaaN and BaaN LN Blocked Order Reports
Audit Trail

  •  
Reactivated

  •  
Deactivated

 

- 21 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.7.9  
Procedure

 

- 22 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.8  
Bankruptcies

  2.8.1  
Policy

All accounts in bankruptcy will be reserved for 100%.
Customers who file for bankruptcy may continue to do business with Greif upon
review and approval of extenuating circumstances by Greif’s Senior Credit
Analysts/Supervisor.

  •  
Need approved D.I.P financing by bankruptcy co.

  •  
Copy of Reorganization Plan

  2.8.2  
Purpose

To minimize the exposure/loss if a customer files for bankruptcy

  2.8.3  
Process Owner

The Credit Supervisor/Manager and the appropriate Senior Credit Analyst are
responsible for managing any accounts in bankruptcy.

  2.8.4  
Criteria

Customers who have filed Chapter 11
Customers who have filed Chapter 7
Customers who are no longer in business
Customers Greif has files Legal actions against
Customers in liquidation

  2.8.5  
Documentation

DIP — Debtor in Possession
Reorganization Plan

  2.8.6  
Responsibilities

Senior Credit Analyst:

 
Upon notification that a customer is in bankruptcy:

  •  
Block the account to prevent further invoicing

  •  
Change credit limit to $1 to block orders

  •  
Change payment terms to CWO (Cash With Order)

  •  
Change Credit Analyst code to 999999 — used for all bankruptcies

  •  
Enter “Bankruptcy” under the customer’s name in the CMF

  •  
Set up DIP’s as required

  •  
Notify Sales and plant personnel

 

- 23 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  •  
Provide monthly status of bankruptcies for reserves.

VP & Controllers/ Finance Manager/ Cost Accounting Manager / Credit Supervisor:
Review monthly bankruptcy report with Senior Credit Analyst to determine if
action is required
Provide monthly bankruptcy report, with updated action requirements, to Finance
or Cost Accounting Manager.
Credit Supervisor/Finance Manager/ Cost Accounting Manager/VP & Controllers:
Review monthly bankruptcy report to determine the proper accruals and recoveries

  2.8.7  
Timing

All bankruptcies will be reviewed on a monthly basis

  2.8.8  
Control Reports

Monthly Bankruptcy Status/Summary

  2.8.9  
Procedure

 

- 24 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.9  
Write Off’s

  2.9.1  
Policy

Write off’s will occur on a quarterly basis for accounts and balances deemed
uncollectable. Balances under $50.00 of original invoice balance will be written
off automatically on a daily basis.

  2.9.2  
Purpose

To maintain accurate and clean accounts and the true reflection of receivables

  2.9.3  
Process Owner

The Credit Supervisor / VP & Controller / Finance Manager / Cost Accounting
Manager are responsible for determining with write off amounts.
The VP & Controller / Finance Manager / Cost Accounting Manager will be
responsible for the entry to the general ledger.

  2.9.4  
Criteria

Balances under $50.00 of original invoice

  2.9.5  
Documentation

Request for Accounts Receivable Write off

  2.9.6  
Responsibilities

Supervisor Credit and Collections/ Senior Credit Analysts:

  •  
Collecting documentation for potential write-off’s

VP Controller/Finance Manager/Costing Accounting Manager/Supervisor Credit &
Collections:
Review, approve and complete write off process

  2.9.7  
Timing

All potential write off’s will be completed on a quarterly basis

  2.9.8  
Control Reports

Aging report to determine write off amounts
Daily auto write off report

  2.9.9  
Procedure

 

- 25 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  2.10  
Blocked Orders

  2.10.1  
Policy

Customers over credit limit and significant past due on payments will have their
orders blocked.

  2.10.2  
Purpose

To minimize the risk of potential un-collectable accounts

  2.10.3  
Process Owner

The Credit Supervisor & Senior Credit Analysts are responsible to determine
which customers should be placed on hold

  2.10.4  
Criteria

Customers over credit limit
Balances past due posing a risk to Greif, Inc.

  2.10.5  
Documentation

  2.10.6  
Responsibilities

Supervisor Credit and Collections & Senior Credit Analysts:

  •  
Identify customers who have potential blocked orders

  •  
Place customers on hold

  •  
Communicate to TRD, DST, KEY, & KEG customers that they are placed on hold and
reason.

  •  
Notify Sales Rep via email regarding block status for TRD, DST, KEY, & KEG
accounts. (The same information is also available on the Blocked Order Report)

  •  
Plants are notified of block status for HSE accounts via the Blocked Order
Report.

  2.10.7  
Timing

As needed

  2.10.8  
Control Reports

Report of customers exceeding credit limit
Blocked order report
Aging report

 

- 26 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

3  
Collections

  3.1  
Account segmentation

  3.1.1  
Policy

Collection strategies will be segmented based on Working Capital impact.

  3.1.2  
Purpose

The purpose of the account segmentation is to assign proper service support to
each type or group of customers based on their relevance to the organization

  3.1.3  
Process Owner

The Credit Supervisor/Manager will define the segment strategies and how the
customers in each segment will be addressed from the customer to cash processes.

  3.1.4  
Criteria

Collection strategies will be segmented based on the following Customer
Financial Groups in BaaN and BaaN LN:

  •  
KEY and KEG — Key Customers; customers who have a significant relationship with
Greif (applicable to IPS and Canada customers)

  •  
TRD and DST — Trade accounts including Distributors; these are typically medium
to large customers (for IPS and Canada these accounts will have at least one
Sales Rep assigned to one ship to location; for PPS these accounts will be
manually assigned and reviewed on a quarterly basis)

  •  
HSE — House accounts; these are typically smaller customers who require little
or no special attention (for IPS, these are any accounts that do not have a
Sales Rep assigned to any ship to location; for IPS, Canada and PPS these are
accounts that are collected at the plant) Credit Analyst Facilitates Plants in
their collection process.

Any account designated TRD, DST, KEY, KEG, HSE, will carry that designation
across all Financial Companies (i.e. Co 110, 200, 300)

  3.1.5  
Documentation

A list of segments and customers

  3.1.6  
Responsibilities

Sales:
Defines Customer Financial Group for IPS and Canadian customers
Notifies Credit and CMF Administrator of changes
Credit Department:
Defines collection strategies for all customer segments

 

- 27 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
Executes collection strategies for all Key (KEY/KEG) and trade (TRD/DST)
customers
Defines Customer Financial Group TRD for PPS
Plant CSS:
Executes collection strategies for house accounts (HSE). Credit Analyst
Facilitates Plants in their collection process.

  3.1.7  
Timing

As new customers are added to Greif’s portfolio, it will be assigned to specific
segments.
Periodic reviews can generate customer reassignments to a new segment.

  3.1.8  
Control Reports

Customer Segmentation Summary

 

- 28 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  3.1.9  
Procedure

  3.2  
Collection Process

  3.2.1  
Policy

All customers will be contacted for collection purpose and to ensure on term
payments. The contact mean (phone call, fax, email or dunning letters) will vary
according to the customer segment.
Customer shipments will be held if they exceed their credit limits and may be
held if they incur a high past due balance
Only the Credit Department can place or release a customer from hold status
Collection agencies will be used to collect from delinquent accounts after Greif
as exercised due diligence in obtaining payment
The Credit Department will manage the accounts sent to collection agencies and
accounts in bankruptcy

  3.2.2  
Purpose

The purpose of the collection practice is to ensure that the A/R balance has a
proper coverage and all invoices are paid according to the negotiated terms.

  3.2.3  
Process Owner

The Credit Supervisor/Manager is responsible for insuring effective collection
strategies are implemented for all customer segments.

  3.2.4  
Criteria

Collection strategies will be used according to its segments (proactive calls,
service calls, account reconciliation calls, dunning — letters, fax or emails,
etc) will be performed according to the business rules established in the
Policy&Procedure following the guidelines listed below:
Key accounts (KEY & KEG)

  •  
Use proactive calls to verify accuracy and timely payment of large invoices

  •  
Use customer service calls to maintain contact and good relationships with these
customers

  •  
Past due/reconciliation calls will be used to reconciling accounts and identify
issues impeding payment

  •  
Dispute follow-up to insure timely resolution of problems impeding payment

  •  
Follow-up contacts will be used to secure payment commitments on past due
invoices or on disputed invoices that have been resolved

  •  
Sales support will be solicited to assist in collection of severely past due
invoices when deemed appropriate.

 

- 29 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  •  
With proper notification to sales and the inability to secure payment, future
shipments may be halted.

Medium and Large Trade account (TRD & DST):

  •  
Use proactive calls to verify accuracy and timely payment of large invoices

  •  
Past due calling will be executed based on A/R impact, accounts should be
contacted as they become1-30 days past due to prevent aging to 31-60 or
60-90 day buckets. These calls will target the identification of disputes
impeding payment or obtaining a promise to pay from the customer

  •  
Dispute follow-up to insure timely resolution of problems impeding payment

  •  
Sales support may be solicited to assist in collection of severely past due
invoices when deemed appropriate.

  •  
With proper notification to sales and the inability to secure payment, future
shipments may be halted.

House accounts (HSE) and small Trade accounts:

  •  
A more cost effective strategy will be used to secure payments from small
accounts that have little impact on the A/R balance

  •  
These accounts will initially be contacted via dunning letters to encourage the
customers to contact collections if there is a problem with the past due
invoice.

  •  
Failure to respond will result in subsequent calls and letters ultimately
escalating to shipment hold and 3rd Party Collections for payment delinquencies.

  •  
Credit Analyst facilitates Plants/CSS with Collection process.

Collection and Bankruptcy:

  •  
These accounts will be managed on a monthly basis at the SBU Credit level

  3.2.5  
Documentation

Policy & Procedure
Dunning letters
Aging reports
Monthly 3rd Party Collections reports
Monthly Bankruptcy reports

  3.2.6  
Responsibilities

Credit:
Collecting on all Key (KEY & KEG) and all Trade (TRD & DST) accounts
Notifying Sales of customers with high past due balances negatively impacting
company performance
Solicit Sales support in collections of accounts not paying with no identifiable
invoicing or shipment issues

 

- 30 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
CSS:
Collecting for all House (HSE) accounts
Credit & CSS:
Both groups must:

  •  
Ensure invoices are paid on a timely manner

  •  
Review cash applications to insure unapplied cash is not the cause for aging

  •  
Log disputes as they arise to prevent aging due to invoicing/order problems

  •  
Adhere to collection Policies and strategies

Sales:
Support collection efforts on Key and large trade accounts

  3.2.7  
Timing

Collection activity will be triggered according to the business rules
highlighted in section Collection Policy & Procedure/C2C tool and its
correspondent appendix

  3.2.8  
Control Reports

Aging Report
Collection Activity Report
Customer Performance Reports
Dispute Reports

  3.2.9  
 

  3.3  
Consignment Billing

  3.3.1  
Policy

Consignment agreements must be in writing, dated and signed by the customer and
Greif.

  3.3.2  
Purpose

To accurately and efficiently maintain a consignment program for selected
customers. A consignment program is when Greif places their product at a
customer’s facility and Greif retains ownership of the product. The customer is
invoiced as the product is consumed or sold by the customer.

  3.3.3  
Process Owner

Credit Department & Sales Administration

 

- 31 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  3.3.4  
Criteria

Credit: In order for a customer to qualify for a consignment contract, they will
need to go through the credit review process. Standard credit terms for a
consignment customer will be “Net 30” or “Credit Cards”. Consolidated billing is
not an option for a Consignment customer.

  A.  
Credit Write-up: A “credit write-up” will be required on all customers
requesting a Consignment agreement.

Volume: A minimum monthly volume of [***] is required in order to justify the
physical inspection cost. A cost analysis is required on each potential
consignment customer. The analysis will compute the cost of the periodic
physical inspection, and the expense of carrying the inventory for the
additional term. The cost analysis worksheets will be required as back-up
documentation to management by the sales representative when requesting approval
to put a customer on a consignment program
Utilization Standards: The consignment contract must dictate the level of
utilization and specify the penalties if the utilization is not at the agreed
upon levels. The contract can be terminated with a 30 days written notice from
Greif or the customer, if the agreed upon utilization levels are not maintained
or Grief can elect to assess monetary penalties such as surcharges.
Physical Location: The physical location of Greif’s product must be stated in
the consignment contract.
Parameters: The consignment contract must have certain agreed upon parameters
from the inception of the agreement and these parameters must be in writing and
specifically detailed to help resolve any potential disputes.

  A.  
Terms: The “term” of the contract must be specific (a starting and ending date)
and a renewal clause is to be specified. The renewal should be in writing with a
reconciliation of inventory/billing at the time of renewal. The renewal should
restate the beginning inventory.
    B.  
Duration Of the Contract: The ending of the contract must be specific, with the
final physical count and payment for inventory detailed.
    C.  
Delivery & Acceptance: The consignment contract will state the delivery
address(es) and the acceptance procedure for each delivery.
    D.  
Replenishment: The method and timing of the replenishment of the consigned
inventory will be detailed in the contract.

 

- 32 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  E.  
Physical Count: The timing of the physical count must be detailed in the
consignment contract. Both parties need to agree on the timing of the count,
i.e., monthly, quarterly, semi-annually. The contract must detail as to who will
be involved in the physical count on behalf of the customer and Greif. The
consignment contract will specify that both the customer and Greif must sign the
physical count form at the completion of the count.
    F.  
Disputes: The consignment contract must specify how to handle a disputed count
and that Greif have the final decisions in all disputed items if a mutual
resolution cannot be reached.
    G.  
Product Line: The consignment contract will detail the product to be included in
the physical count and when the product is considered consumed or sold. The
product is considered consumed, as the trailer seal is broken.
    H.  
Invoicing: The consignment contract will specify the invoicing procedure. The
invoicing period will be identified, as well as the “shipped to” and “billed to”
addresses, and who or what department within Greif is responsible for the
generation of the invoice.
    I.  
Credit Terms: The contract must state the credit terms and conditions for
payment of all invoices.
    J.  
Inventory Turns: The contract will need to specify how long inventory can remain
on consignment without being considered utilized. All unbilled inventory at the
customers location over 60 days will automatically be billed. If the customer
elects to return the inventory to Greif and the contract allows for such a
return, a re-stocking charge will be assessed. The restocking charge amount
should be spelled-out in the contract.
    K.  
Shipping Adjustments: If inventory remains on site for over 60 days, future
shipments need to be adjusted so additional inventory does not accumulate.
    L.  
Spoilage: The consignment contract must specify in detail how “spoilage” is
determined and who is responsible for the disposal of unusable product.
    M.  
Dating & Signatures: The contract must be dated and signed by the authorized
representative of customer and Greif.
    N.  
UCC Filings: A UCC-1 notification may be required for Consignment Customer
agreements.
    O.  
Retroactive: There will be no retroactive contracts. The new contract begins at
the date specified in the contract.
    A.  
Contract Termination: If a contract ends with Greif maintaining inventory at the
customer’s site, a physical count is to be completed by Greif and the customer.
Both parties are required to sign off on

 

- 33 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
the final count. All agreements in reference to any inventory differences will
to be addressed prior to the ending of the contract and in writing.

  B.  
Physical Audit: A physical count is one of the most important aspects of the
consignment contract. An accurate physical count needs to be completed according
to the terms in the contract. At a minimum, a quarterly count is required on all
contracts with monthly volumes under $150,000 and contracts with monthly volumes
exceeding $150,000 require a monthly count.

  a.  
Physical Count: The physical count must be recorded on a standard form provided
by the Credit and Collections department.
    b.  
The count must break down the product type as well as its location.
    c.  
Under no circumstance should Greif accept either in part or in total the count
from the customer. If the product is not seen and physically counted, then it
will be considered consumed.
    d.  
The customer must “sign off” on the Physical Count form provided by Greif. Upon
receipt of the customer’s signature, the customer agrees on the physical count
numbers and will be billed accordingly.
    e.  
In order to facilitate the physical count, it is highly recommended that a
customer representative accompany Grief’s employee during the physical count.
    f.  
When possible, all “Proof of Delivery” needs to be collected and submitted with
the physical count sheets.

  C.  
Invoicing: The invoice is required to be generated immediately upon completion
of the physical count. The customer needs to send a consumption report weekly
for all used products.

  a.  
Dating: The invoice must state the time period covered
    b.  
Shipped To & Billed To Addresses: The “shipped to” and “billed to” addresses
must conform to the consignment contract.
    c.  
Usage: The invoice will detail the number and types of units consumed, the
individual unit cost, total costs, and pricing will conform to the consignment
contract.
    d.  
Due Date: The invoice will specify the payment due date
    e.  
Terms: The invoice payment terms will be in compliance with the consignment
contract.

 

- 34 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  f.  
Purchase Order Number: The customer’s purchase order number as well as the
customer’s internal item number will also be affixed to the invoice.
    g.  
Pricing: Price is based on current contract price.
    h.  
Usage Reports: The contract should also specify who at the customer location is
responsible for submitting weekly reports for usage. The contract also should
specify who at Greif is responsible for receiving the usage reports and
invoicing the customer.

  D.  
Disputes: Any dispute will be handled and resolved within a 15-day period in
which they were discovered.
    E.  
Agreement Adjustments: All adjustments to the consignment contract are required
to be in writing and agreed to as well as sign off, by both Greif and the
customer. Under no circumstances are changes in the fundamental agreement
(pricing, terms, physical count parameters, etc.) to be altered without a signed
amendment to the consignment contract.

Exceptions: Any exceptions to the above policy need to be approved by the
Supervisor Credit Administration, Finance Manager, and VP Controller.

  3.3.5  
Documentation

Consignment contract.
Consignment SLA Checklist (recommended)

  3.3.6  
Responsibilities

Sales & Credit:
Established consignment billing contracts with customer (Credit Dept. will
assist)
Communicated to the Price Desk consignment contracts so consignment warehouses
can be set up in BaaN
Insure all parties (customer, plant, credit, etc) understand if any currently
billed product will be part of the consignment stock and how those invoices will
be dealt with.
Price Desk:
Manages the request for set up of consignment warehouses in BaaN
Customer:
Notifies Greif when to replenish the consignment warehouse (where applicable)
Notifies Greif of what product has been used
Sales/CSS:

 

- 35 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
Insures weekly or monthly physical counts are being performed (prefer weekly
unless extenuating circumstances)
Insures they receive notification of billing requirements on a timely basis
Uses the physical counts to verify usage as needed
CSS:
Creates invoices to customers on an as agreed basis

  3.3.7  
Timing

Weekly / Monthly audits depending on the situation (where possible)

  3.3.8  
Control Reports

All new consignment programs will follow this procedure. Older consignments will
be handled by a case by case basis.

 

- 36 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  3.3.9  
Procedure

(FLOW CHART) [c02186r9676126.gif]

 

- 37 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  3.4  
Consolidated Billing

  3.4.1  
Policy

Consolidated billing terms start the first day of the month after the invoice is
generated

  3.4.2  
Purpose

The purpose of consolidated billing is to optimise the collection effort and
improve service to customer.

  3.4.3  
Process Owner

The Price Administration Manager / VP & Controllers are responsible for insuring
the accuracy and effectiveness of this process and identifying when and where
improvements are needed and driving those improvements forward.

  3.4.4  
Criteria

Consolidated billing can be for the whole customer account or portions of the
customer’s account, according to an agreement established between Greif, Inc. &
the customer.

  •  
Specific Product/Specs
    •  
Specific Customer Ship to
    •  
Product shipped from a specific plant

Orders for consolidated billing customers must have a certain order type to
prevent printing and mailing of the invoice until the end of the consolidation
cycle:
BaaN reports are run to summarize the invoices related to consolidated billing
and this summary, along with the specific invoice details, is sent to the
customer for payment. This report is provided to the customer in an invoice
format.

  3.4.5  
Documentation

Summary invoice

  3.4.6  
Responsibilities

Sales:
Generates consolidated invoicing agreements
Notifying all parties of consolidated billing requirements
Approved Terms of Payment Form
CSS:
Must use correct order type when entering an order that falls under consolidated
billing
Price Desk:
Runs reports as required to generate the summary-billing document to send to the
customer

 

- 38 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
Provides summary billing documentation to Cash Applications and Credit &
Collections

  3.4.7  
Timing

Billing performed as stated in the agreement

  3.4.8  
Control Reports

BaaN sales order history report

  3.4.9  
Procedure

(FLOW CHART) [c02186r9676127.gif]



 

- 39 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  3.5  
Cash Application

  3.5.1  
Policy

Cash Application will apply all payments and credits to a customers account

  3.5.2  
Purpose

To insure accurate and timely closure of paid invoices

  3.5.3  
Process Owner

The Manager of Central Processing is responsible for insuring the cash
application processes and policies are effective and are adhered to, as well as
identifying and correcting process breakdowns and updating this document as the
business and processes change.

  3.5.4  
Criteria

Payments will be auto matched with invoices upon electronic remittance from the
bank
Any unmatched payments will need to be manually applied
The following matching tolerances will be used to apply payments to invoices
with slight value differences (this is applicable to BaaN auto matching as well
an manual matching):

  •  
Any payment/credit within [***] of the open invoice balance will be applied and
the difference cleared to “Matching Tolerance”
    •  
Any short payment of [***] where the customer does not have discount terms, will
be applied and the balance cleared to “Unearned Discounts”
    •  
Any short payment matching the customers approved discount payment term
percentage, but received beyond the discount due date, will be applied and the
balance cleared to “Discounts Taken Beyond Terms”
    •  
Any short payment/credit within [***], and [***] of the original invoice
balance, will be applied and the balance cleared to “Payment Difference”

A report will be run monthly to review short payments trends and identify
customer who chronically do not comply to Greif’s discount terms policy, or who
chronically fail to pay their invoices in full.

  3.5.5  
Documentation

Bank remittances
Checks

  3.5.6  
Responsibilities

Cash Application:
Apply all payments and credits to open invoices
Credit:
Review Unearned Discount report quarterly (if applicable) and determine if
action is required Assisting in the matching of payments/credits to invoices
where matches have not been made

 

- 40 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
Duplicate Payments:
Cash Application sends letter out to the customer when duplicate payments are
made. No additional follow up is done until the quarterly reviews of
(problematic payments/credits is performed.)

  3.5.7  
Timing

Cash Application will apply non-problematic payments/credits within 48 hours of
receipt.
More-Problematic payments/credits will be reconciled quarterly between Cash
Application and the Credit Department. Reconciliation amounts must be close + or
— to complete the offset. More questionable reconciliation amounts will be
offset at 6 months to a year of age.

  3.5.8  
Control Reports

 

- 41 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
Unearned Discount Report

  3.5.9  
Procedure

(FLOW CHART) [c02186r9676128.gif]

 

- 42 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  3.6  
Terms Compliance & Unearned Discounts

  3.6.1  
Policy

Discounted payments must be received in to Greif lock box by the discount due
date.
Discounts are only allowed if customer’s account is current except for
acknowledged disputed.

  3.6.2  
Purpose

  •  
To identify and manage customers who do not comply with Greif’s early payment
discount terms policy, in order and minimize profit leakage and charge back
customers taking unearned discounts

  3.6.3  
Process Owner

Credit Supervisor/Manager — is responsible for ensuring process compliance and
initiating process changes as needed

  3.6.4  
Criteria

Unearned discounts:

  •  
Discounts taken on accounts that do not allow early payment discounts (i.e.
accounts with Net Payment Terms)
    •  
Discounts taken where remittance is received in the Greif lockbox after the
discount term period has expired
    •  
Discounts taken above the authorized discount percentage

Customer base:

  •  
IPS Key Accounts (Global & North America)
    •  
IPS Trade Accounts
    •  
IPS House Accounts
    •  
All PPS Accounts

Relevance charge back criteria:

  •  
Customers taking unearned discounts over multiple months
    •  
Amounts exceeding [***] of discount allowed or [***] per month
    •  
Average Weighted Days Late > 3 day beyond grace period

  3.6.5  
Documentation

  •  
Unearned Discount Report — monthly report identifying all customers who took
unauthorized discounts. (Report development and completion date Late-2009)
Quarterly reviews of the reports. Present report is an ad-hock report with the
bank.
    •  
Warning Letter — letter issued to customers the first time they take unearned
discounts
    •  
Warning Letter & Re-billing — letter issued to customers who continue taking
unearned discount; this notice includes an invoice for the amount to be rebilled
with supporting

 

- 43 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

     
information on the unauthorized discounts taken
    •  
Payment Terms Change Letter — letter informing customer that they no longer
qualify for discount terms, that they have been moved to Net Terms.

  3.6.6  
Responsibilities

Credit Department

  •  
Review quarterly Unearned Discount report and identify customers to be
considered for charged back
    •  
Notify Sales of customers in non-compliance with Greif’s discount payment terms
and those customers under consideration for billing back of unearned discounts
    •  
Issue warning letters and non-compliance letters to customers identified to be
chronic abusers
    •  
Conduct quarterly meetings with Sales to review customer non-compliance
performance and determine if/what customers should be denied early payment
discount terms
    •  
Notify customer of payment term changes

Sales

  •  
Review Key customer targeted for Unearned Discount letter (warning letter)
    •  
Provide feedback within 7 days to the Credit Department of extenuating
circumstances that would exclude certain Key customers from being charged back
for unearned discounts
    •  
Support quarterly non-compliance review meetings and complete action items
    •  
Participate in collection process if customers continue to take unauthorized
discounts, or support change in payment terms to Net Terms for such customers

  3.6.7  
Timing

  •  
Monthly/Quarterly Reporting
    •  
Monthly/Quarterly Rebilling
    •  
Quarterly Review meetings between Credit and Sales

  3.6.8  
Control Reports

  •  
Unearned Discount Report (Report development and completion date Late-2005)
    •  
 
    •  
 

  3.6.9  
Procedure

 

- 44 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
(FLOW CHART) [c02186r9676129.gif]

 

- 45 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
(FLOW CHART) [c02186r9676130.gif]

 

- 46 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

4  
Dispute Management

  4.1  
DMS Process

  4.1.1  
Policy

A dispute is defined as “any unmet customer expectation, real or perceived, that
results in short or non-payment of an invoice”.
A Dispute will be deemed “un-collectable” until it is resolved.

  4.1.2  
Purpose

The purpose of DMS is:

  •  
To accelerate the resolution of customer disputes
    •  
To establish a formal process for identifying, tracking routing, resolving and
reporting on customer disputes
    •  
Capture all key dates and information throughout the lifespan of a dispute for
monitoring and control of processing activity

  4.1.3  
Process Owner

The Manager Sales and Service aka: Pricing & Sales Administration Manager is
responsible for insuring the Dispute Management process is effective and adhered
to by all functions in the organization.

  4.1.4  
Criteria

The process of identifying a dispute defines the initial responsibilities for
routing and resolution. This is accomplished by defining dispute:

  •  
Category — The highest classification of disputes. This defines the area that
the problem has occurred. Disputes are tracked at the highest level to determine
the problem area of largest impact.
    •  
Type — The type of dispute is dependent on the category. This defines the
specific issue that is preventing the customer from paying.
    •  
Cause — This is the reason the problem or issue occurred.
    •  
Source — This is the origin or department in which the “cause” of the dispute
occurred.

  4.1.5  
Documentation

Dispute Matrix — defines dispute categories, types, causes, sources, resolves
and escalation protocols. This is maintained in the DMS tool. Current
Tool/System is the C2C Tool and BaaN 4 but in 2009 it will be BaaN ERP LN.

  4.1.6  
Responsibilities

Identifiers:

  •  
Identifying, capturing and categorizing disputes.

 

- 47 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures

  •  
Encouraged the customer to pay the non-disputed amount, short paying the
invoice.
    •  
Resolving the issues immediately where possible
    •  
Communicating disputes to the appropriate revolvers where routing is not
automatic

Revolvers:

  •  
Investigating the validity, cause and source of the dispute
    •  
Updating and capturing the resolution and any relevant information
    •  
Working with the customer to agree on an appropriate resolution to the problem
    •  
Obtaining a promise to pay from customers where possible
    •  
Completing the resolution activity where possible
    •  
Manually escalating disputes to Management when they are unable to resolve the
issue
    •  
Routing the dispute to the appropriate Closer when the resolution cannot be
executed by the Revolver (i.e. applying a credit)

Closer:

  •  
Executing the resolution activity when the Revolver is unable

Escalator:

  •  
Driving resolution of escalated disputes
    •  
Assisting revolvers where necessary
    •  
Making required decisions to enable resolution where required

Process Owner:

  •  
Monitor monthly Dispute Management Performance
    •  
Identify areas of process breakdowns

  •  
Highest frequency and value of disputes
    •  
Excessive Cycle times
    •  
Excessive escalations

  •  
Identify dispute category and/or type of highest frequency or dollar impact
    •  
Assemble teams/resources to address issues
    •  
Determine additional types/causes/sources if necessary to achieve increased
granularity for problem identification, analysis and elimination
    •  
Oversee the implementation of identified solutions and monitor there
effectiveness

  4.1.7  
Timing

Monthly reviews of the data will drive corrective action activities

  4.1.8  
Control Reports

Dispute Causality Report
Dispute Cycle Time Report

 

- 48 -



--------------------------------------------------------------------------------



 



C2C Credit and Collection Policies and Procedures
Dispute by Owner

  4.1.9  
Procedure

(FLOW CHART) [c02186r9676131.gif]

 

- 49 -



--------------------------------------------------------------------------------



 



Exhibit C
Form of Investment Request
Greif Receivables Funding LLC (the “SPV”), pursuant to Section 2.2(a) of the
Transfer and Administration Agreement, dated as of December 8, 2008 (as amended,
modified, or supplemented from time to time, the “Agreement”), among Greif
Receivables Funding LLC, as transferor (in such capacity, the “SPV”), the
Originators party thereto, Greif Packaging LLC., as servicer (in such capacity,
the “Servicer”), Bank of America, National Association, as agent, and each of
the Conduit Investors, Committed Investors, Managing Agents and Administrators
from time to time parties thereto, hereby requests that the Investors effect an
Investment from it pursuant to the following instructions:
Investment Date: [                                        ]
Purchase Price: [                                        ]2
[Add appropriate level of detail for calculation of Purchase Price]
Account to be credited:
[bank name]
ABA No. [                                        ]
Account No. [                                        ]
Reference No. [                                        ]
Please credit the above-mentioned account on the Investment Date. Capitalized
terms used herein and not otherwise defined herein have the meaning assigned to
them in the Agreement.
The SPV hereby certifies as of the date hereof that the conditions precedent to
such Investment set forth in Section 5.2 of the Agreement have been satisfied,
and that all of the representations and warranties made in Section 4.1 of the
Agreement are true and correct in all material respects (except those
representations and warranties qualified by materiality or by reference to a
material adverse effect, which are true and correct in all respects), with
respect to on and as of the Investment Date, both before and after giving effect
to the Investment (unless such representations or warranties specifically refer
to a previous day, in which case, they shall be complete and correct in all
material respects (or, with respect to such representations or warranties as are
qualified by materiality or by reference to a material adverse effect, complete
and correct in all respects) on and as of such previous day).
 

      2  
At least $1,000,000 and in integral multiples of $100,000.

 

Exhibit C-1



--------------------------------------------------------------------------------



 



            GREIF RECEIVABLES FUNDING LLC
    Dated:                       By:           Name:           Title:      

 

Exhibit C-2



--------------------------------------------------------------------------------



 



         

Exhibit D
Form of Servicer Report

 

Exhibit D-1



--------------------------------------------------------------------------------



 



Trade Receivables Securitization
Monthly Report

             
Settlement Period:
  10/1/2008   to   10/31/2008
Settlement Date: (17th Day or immediate succeeding BD)
  11/17/2008        
Receivables Information as of:
  Oct-08        
Reporting Date: (2 BD prior to Settlement Date)
  11/15/2008        

                                  Aggregate Unpaid Balance Calculation
  1    
Beginning Aggregate Unpaid Balance
                  #REF!   2    
Period Sales
                  #REF!   3    
Less Unapplied Collections
                  #REF!   4    
Less Total Period Collections
                  #REF!   5    
Less Write-offs
                  #REF!   6    
Less Credits (Dilution)
                  #REF!   7    
Ending Aggregate Unpaid Balance
                  #REF! Calculation of Ineligibles
  8    
Intercompany
                  #REF!   9    
35% Cross-Aged
                  #REF!   10    
Offset Payables
                  #REF!   11    
Total Ineligibles
                  #REF! Calculation of Net Pool Balance
  12    
Ending Aggregate Unpaid Balance
                  #REF!   13    
Less Ineligible Receivables
                  #REF!        
 
                        14    
Aggregate Unpaid Balance of Eligible Receivables
                  #REF!   15    
Less Receivables > 60 DPD
                  #REF!   16    
Less Excess Obligor Concentrations
                  #REF!   17    
Less Excess Extended Terms
                  #REF!   18    
Less Excess Agricultural Receivables
                  #REF!   19    
Less Impaired Eligible Receivables
                  #REF!        
 
                        20    
Net Pool Balance
                  #REF! Maximum Net Investment
  21    
Maximum Available Net Investment (NPB minus Required Reserves)
                  #REF!   22    
Less Current Outstanding Net Investment
                  $ —     23    
Available Net Investment
                  #REF!        
 
                          24    
YC SUSI (BofA) Maximum Net Investment Allocation
                  $ 135,000,000     25    
YC SUSI (BofA) Net Investment Allocation
                  $ —          
 
                        Required Reserves
       
 
                          26    
Concentration Percentage Floor
  #REF!                        
 
                          27    
Minimum Percentage
  #REF!                        
 
                          28    
Stress Factor
  #REF!                   29    
LTM Max Default Ratio
  #REF!                   30    
Loss Horizon Ratio
  #REF!                   31    
Loss Reserve Ratio
  #REF!                        
 
                          32    
Expected Dilution Ratio
  #REF!                   33    
Dilution Spike — Max 2-month Average Dilution
  #REF!                   34    
Dilution Horizon Ratio
  #REF!                   35    
Dilution Volatility Ratio
  #REF!                   36    
Stress Factor
  #REF!                   37    
Dilution Reserve Ratio
  #REF!                        
 
                          38    
Sum of the Default Reserve Ratio & Dilution Reserve Ratio
  #REF!                        
 
                          39    
Yield Factor
  #REF!                   40    
Servicing Fee Reserve
  #REF!                   41    
Yield Factor & Servicing Fee Reserve
  #REF!                        
 
                          42    
Required Reserve Percentage
  #REF!                   43    
Required Reserves
  #REF!                 Aging Information (Days Past Due)
  44    
Current
  #REF!   #REF!           45    
1-30 Days Past Due
  #REF!   #REF!           46    
31-60 Days Past Due
  #REF!   #REF!           47    
61-90 Days Past Due
  #REF!   #REF!           48    
91-120 Days Past Due
  #REF!   #REF!           49    
121+ Days Past Due
  #REF!   #REF!           50    
Total Agings
  #REF!   #REF!        

                                          Portfolio Compliance   Value    
Trigger     Compliance (Y/N)     51    
Delinquency Ratio
  #REF!     4.75 %   #REF!   52    
Three-Month Delinquency Ratio
  #REF!     4.00 %   #REF!   53    
Dilution Ratio
  #REF!     3.50 %   #REF!   54    
Three-Month Average Default Ratio
  #REF!     1.50 %   #REF!

                                          Originator Financial Covenant
Compliance   Value     Trigger     Compliance (Y/N)     55    
Interest Coverage Ratio
    8.17       3.00     YES   56    
Leverage Ratio
    1.65       3.50     YES

                                                  Excess Concentration
Calculation                 10 Largest Obligors     Balance     %     Limit    
Excess  
57
    1     #REF!   #REF!   #REF!   #REF!   #REF!
58
    2     #REF!   #REF!   #REF!   #REF!   #REF!
59
    3     #REF!   #REF!   #REF!   #REF!   #REF!
60
    4     #REF!   #REF!   #REF!   #REF!   #REF!
61
    5     #REF!   #REF!   #REF!   #REF!   #REF!
62
    6     #REF!   #REF!   #REF!   #REF!   #REF!
63
    7     #REF!   #REF!   #REF!   #REF!   #REF!
64
    8     #REF!   #REF!   #REF!   #REF!   #REF!
65
    9     #REF!   #REF!   #REF!   #REF!   #REF!
66
    10     #REF!   #REF!   #REF!   #REF!   #REF!
 
                                 
67
          Subtotal   #REF!   #REF!           #REF!
 
                                 
68
          Agricultural Receivables     #REF!   #REF!     9.00 %   #REF!
69
          Extended Term Receivables     #REF!   #REF!     3.50 %   #REF!
 
                                   
70
              Total Excess Concentrations     #REF!
 
                                 

Certification
Greif Receivables Funding LLC has delivered this information as required in the
Transfer and Administration Agreement among Greif Receivables Funding LLC,
Greif, Inc., YC SUSI Trust, and Bank of America, N.A. Attached are all relevant
facts in reasonable detail and accurate in all material respects as certified
by:

         
BY:
      DATE:
 
       
 
  NAME:    
 
  TITLE:    

      Confidential   Banc of America Securities LLC

 

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of SPV Secretary’s Certificate

 

Exhibit E-1



--------------------------------------------------------------------------------



 



GREIF RECEIVABLES FUNDING LLC
SECRETARY’S CERTIFICATE
Pursuant to Section 5.1 of the Transfer and Administration Agreement (the
“Transfer Agreement”), dated as of December 5, 2008, by and among Greif
Receivables Funding LLC (the “Company”), Greif Packaging LLC, as originator and
as initial Servicer, YC SUSI Trust, as a Conduit Investor and Uncommitted
Investor, Bank of America, National Association, as the Agent, a Managing Agent,
an Administrator and a Committed Investor, and the various Investor Groups,
Managing Agents and Administrators from time to time parties thereto, the
undersigned hereby certifies that he is the Secretary of the Company, and he
further certifies as follows:
1. Attached hereto as Exhibit A are true and correct copies of resolutions that
were duly adopted by the managers of the Company by unanimous written action as
of December 5, 2008, which resolutions approve and authorize the execution,
delivery and performance of the Transfer Agreement and the other Transaction
Documents (as defined in the Credit Agreement) to which the Company is a party,
and such resolutions are in full force and effect, have not in any manner
whatsoever been amended, modified or rescinded, and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to herein.
2. Attached hereto as Exhibit B is a true and correct copy of a certificate of
good standing for the Company from the Secretary of State of Delaware.
3. Attached hereto as Exhibit C and Exhibit D, respectively, are true and
correct copies of the Certificate of Formation and all amendments thereto, if
any, and the Amended and Restated Limited Liability Company Agreement and all
amendments thereto, if any, of the Company, as in effect on the date hereof.
4. Each of the officers of the Company whose name and signature appear on
Exhibit E attached hereto is a duly elected or appointed, qualified and acting
officer of the Company, holding the office or offices of the Company set forth
opposite his or her name, and the signature set forth opposite his or her name
is his or her own genuine signature. Each such officer is duly authorized to
execute and deliver, on behalf of the Company, each of the Transaction Documents
to which it is a party.
The undersigned is delivering this certificate for and on behalf of the Company
in his capacity as an officer of the Company, and not in any individual
capacity. This certificate shall not under any circumstances result in the
assessment of any personal liability with respect to the matters certified
herein, and the undersigned shall not be deemed to have accepted any personal
liability by virtue of rendering this certificate on behalf of the Company.

 

 



--------------------------------------------------------------------------------



 



The undersigned has executed this Secretary’s Certificate as of December 8,
2008.

            /s/ Gary R. Martz       Gary R. Martz, Secretary   

The undersigned hereby certifies that Gary R. Martz is the duly elected and
appointed Secretary of the Company and that the signature set forth opposite his
name is his own genuine signature.

          Dated: December 8, 2008  /s/ John K. Dieker       John K. Dieker, Vice
President & Treasurer   

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Receivables Transfer Facility with Bank of America, National Association
WHEREAS, the managers believe that it is in the best interests of the Company to
enter into a receivables transfer securitization program to provide ongoing
funds in an aggregate principal amount not to exceed $153,000,000 at any time
(the “Receivables Transfer Program”);
NOW, THEREFORE, BE IT RESOLVED, that the Company is hereby authorized to enter
into the Receivables Transfer Program in an aggregate principal amount not to
exceed $153,000,000, with Bank of America, National Association and any of its
affiliates or any one or more other financial institutions or their affiliates
(collectively, the “Receivables Purchaser”) for a term not to exceed five years,
under which the Company may purchase eligible receivables (“Receivables”)
originated by Greif Packaging LLC (“Greif Packaging”) and in turn sell those
Receivables to the Receivables Purchaser for an agreed upon purchase price; and
FURTHER RESOLVED, that the Chairman, the President, the Chief Financial Officer,
any Executive or Senior Vice President, the Treasurer and the Secretary of the
subsidiaries of the Company (collectively, the “Authorized Officers” and
individually, an “Authorized Officer”), and any one of them acting alone, shall
be and hereby are authorized and directed for and on behalf of the Company to
execute and deliver a Transfer and Administration Agreement (the “Transfer
Agreement”) among the Company, Greif Packaging and the Receivables Purchaser and
its affiliates, which will provide, among other matters, for: the sale by the
Company and the purchase by the Receivables Purchaser, from time to time, of all
the Receivables now and hereafter originated by Greif Packaging, all at a
purchase price equal to the face amount thereof less an agreed upon discount;
the payment to the Receivables Purchaser of a yield at an agreed upon rate on
the outstanding balance of Receivables purchased from the Company;
representations and warranties relating to Greif Packaging and the Company;
Greif Packaging being appointed as the servicer to collect and administer the
Receivables; affirmative and negative covenants of the Company, including
certain reporting requirements and covenants relating to Greif, Inc. and its
subsidiaries and a default ratio, delinquency ratio and dilution ratio of the
Receivables; indemnification and reimbursement obligations, including the
obligation to adjust the purchase price of Receivables and to repurchase certain
Receivables subject to certain conditions; the payment of fees; and events of
termination and default; all as negotiated and agreed upon by the officers or
officer executing the same and as such officers or officer approve as being in
the best interests of the Company, the execution of the

 

 



--------------------------------------------------------------------------------



 



Transfer Agreement to be conclusive evidence of such approval and such
authority; and
FURTHER RESOLVED, that the Authorized Officers of the Company, and any one of
them acting alone, shall be and hereby are authorized and directed for and on
behalf of the Company to execute and deliver any additional agreements and
documents contemplated by the Transfer Agreement; all as negotiated and agreed
upon by the officers or officer executing the same and as such officers or
officer approve as being in the best interests of the Company, the execution
thereof to be conclusive evidence of such approval and such authority, including
but not limited to, the following:
a. A sale agreement between Greif Packaging and the Company pursuant to which
Greif Packaging transfers Receivables to the Company from time to time (the
“Sale Agreement”); and
b. One or more blocked account control agreements to provide for the collection
of the Receivables and agreements to provide for the grant of a security
interest in bank accounts in which proceeds of the Receivables are deposited;
and
FURTHER RESOLVED, that the officers of the Company, and any one of them acting
alone, shall be and hereby are authorized and directed to execute and deliver
such other agreements, instruments and documents and to perform such other acts
as may in the judgment of the officers or officer so acting be necessary or
desirable to carry out the purposes of the resolutions hereinabove adopted
(including, without limitation, the consummation and performance of all
transactions and other acts thereby contemplated or incident thereto) and to
execute and deliver any amendments, modifications and supplements to the
agreements, instruments and documents described in the resolutions hereinabove
adopted that such officers or officer approve as being in the best interests of
the Company, and any such agreement, instrument or document executed or act
performed by them or any of them shall be conclusive evidence of such approval
and their or his or her authority so to do; and
FURTHER RESOLVED, that the Secretary and any Assistant Secretary of the Company,
and any one of them acting alone, shall be and hereby are authorized and
directed to certify to the passage of the foregoing resolutions; and
FURTHER RESOLVED, that all actions heretofore taken by any officer of the
Company in connection with the negotiation of the Transfer Agreement and the
Sale Agreement and the transactions

 

2



--------------------------------------------------------------------------------



 



contemplated by any and all of the foregoing shall be and hereby are ratified
and approved.

 

 3



--------------------------------------------------------------------------------



 



EXHIBIT B

 

 



--------------------------------------------------------------------------------



 



Delaware
The First State
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY “GREIF RECEIVABLES FUNDING LLC” IS DULY FORMED UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL EXISTENCE SO FAR AS
THE RECORDS OF THIS OFFICE SHOW, AS OF THE NINETEENTH DAY OF NOVEMBER, A.D.
2008.

             3687315      8300   (STAMP) [c02186r9676132.gif]   /s/ Harriet
Smith Windsor         081127559          
You may verify this certificate online
at corp. delaware.gov/authver. shtml     Harriet Smith Windsor, Secretary of
State
AUTHENTICATION: 6976746

DATE: 11-19-08

 

PAGE 1



--------------------------------------------------------------------------------



 



EXHIBIT C

 

 



--------------------------------------------------------------------------------



 



Delaware
The First State
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED ARE TRUE AND CORRECT COPIES OF ALL DOCUMENTS ON FILE OF
“GREIF RECEIVABLES FUNDING LLC” AS RECEIVED AND FILED IN THIS OFFICE.
THE FOLLOWING DOCUMENTS HAVE BEEN CERTIFIED:
CERTIFICATE OF FORMATION, FILED THE THIRTIETH DAY OF JULY, A.D. 2003, AT 11:39
O’CLOCK A.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CERTIFICATES ARE THE ONLY
CERTIFICATES ON RECORD OF THE AFORESAID LIMITED LIABILITY COMPANY, “GREIF
RECEIVABLES FUNDING LLC”.

          3687315      8100H   (STAMP) [c02186r9676132.gif]   /s/ Harriet Smith
Windsor 081127559             
You may verify this certificate online
at corp. delaware.gov/authver. shtml     Harriet Smith Windsor, Secretary of
State
AUTHENTICATION: 6976746

DATE: 11-19-08

 

PAGE 1



--------------------------------------------------------------------------------



 



          State of Delaware
Secretary of State
Division of Corporations
Delivered 12:10 PM 07/30/2003
FILED 11:39 AM 07/30/2003
SRV 030496827 – 3687315 FILE

CERTIFICATE OF FORMATION
OF
GREIF RECEIVABLES FUNDING LLC
This Certificate of Formation of Greif Receivables Funding LLC (the “LLC”),
dated as of July 29, 2003, is being duly executed and filed by Michael P.
McNamara, as an authorized person, to form a limited liability company under the
Delaware Limited Liability Company Act (6 DeLC. §18-101, et seq.).
First. The name of the limited liability company formed hereby is Greif
Receivables Funding LLC.
Second. The address of the registered office of the LLC in the State of Delaware
is c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801, New Castle County.
Third. The name of the registered agent for service of process on the LLC in the
State of Delaware is The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware 19801, New Castle County.
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation
as of the date first written above.

                  /s/ Michael P. McNamara       Michael P. McNamara         

 

 



--------------------------------------------------------------------------------



 



         

SCHEDULE C
MANAGERS
Kenneth J. Uva, Independent Manager
Victor A. Duva, Independent Manager
Donald S. Huml, Manager
Gary R. Martz, Manager
John K. Dieker, Manager

 

SCH-C-1



--------------------------------------------------------------------------------



 



EXHIBIT D

 

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LIMITED LIABILITY COMPANY
OPERATING AGREEMENT
OF
GREIF RECEIVABLES FUNDING LLC
This Amended and Restated Limited Liability Company Operating Agreement
(together with the schedules attached hereto, this “Agreement”) of Greif
Receivables Funding LLC (the “Company”), is entered into as of December 8, 2008
by Greif Packaging LLC as the equity member (the “Member”), and Kenneth J. Uva
and Victor A. Duva, each in their capacity as an Independent Manager (as defined
in Schedule A hereto). Capitalized terms used and not otherwise defined herein
have the meanings set forth on Schedule A hereto.
RECITALS
WHEREAS, on July 30, 2003, the Company was formed as a limited liability company
pursuant to and in accordance with the Delaware Limited Liability Company Act (6
Del. C. §18-101 et seq.), as amended from time to time (the “Act”);
WHEREAS, the original members of the Company entered into that certain Limited
Liability Company Agreement dated as of October 31, 2003 in connection with a
receivables funding transaction with Fortis Bank S.A./N.V. (such agreement, as
amended to date, the “Original Agreement”); and
WHEREAS, immediately prior to the execution of this Agreement, the receivables
funding transaction with Fortis Bank S.A./N.V. terminated, and in connection
with a new receivables funding transaction with Bank of America, National
Association, the Member desires to amend and restate the Original Agreement in
order to effectuate the transactions contemplated by the Transaction Documents.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Name.
The name of the limited liability company is Greif Receivables Funding LLC.
Section 2. Principal Business Office.
The principal business office of the Company shall be located at 1209 Orange
Street, Wilmington, Delaware 19801 or such other location as may hereafter be
determined by the Member.

 

 



--------------------------------------------------------------------------------



 



Section 3. Registered Office.
The address of the registered office of the Company in the State of Delaware is
c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801.
Section 4. Registered Agent.
The name and address of the registered agent of the Company for service of
process on the Company in the State of Delaware is The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle
County, Delaware 19801.
Section 5. Member.
(a) The mailing address of the Member is set forth on Schedule B attached
hereto.

(b) Subject to Section 9(j), the Member may act by written consent.
(c) Upon the occurrence of any event that causes the Member to cease to be the
member of the Company (other than (i) upon an assignment by the Member of all of
its limited liability company interest in the Company and the admission of the
transferee pursuant to Sections 21 and 23, or (ii) the resignation of the Member
and the admission of an additional member of the Company pursuant to
Section 23), each person acting as an Independent Manager pursuant to Section 10
shall, without any action of any Person and simultaneously with the Member
ceasing to be a member of the Company, automatically be admitted to the Company
as a Special Member and shall continue the Company without dissolution. No
Special Member may resign from the Company or transfer its rights as a Special
Member unless (i) a successor Special Member has been admitted to the Company as
Special Member by executing a counterpart to this Agreement, and (ii) such
successor has also accepted its appointment as Independent Manager pursuant to
Section 10; provided, however, the Special Member shall automatically cease to
be a member of the Company upon the admission to the Company of a substitute
Member. The Special Member shall be a member of the Company that has no interest
in the profits, losses and capital of the Company and has no right to receive
any distributions of Company assets. Pursuant to Section 18-301 of the Act, the
Special Member shall not be required to make any capital contributions to the
Company and shall not receive a limited liability company interest in the
Company. The Special Member may not bind the Company. Except as required by any
mandatory provision of the Act, the Special Member shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to, the
Company, including, without limitation, the merger, consolidation or conversion
of the Company. In order to implement the admission to the Company of the
Special Member, each person who is currently acting as Independent Manager is
executing a counterpart of this Agreement, and any person who subsequently acts
as an Independent Manager pursuant to Section 10 shall execute a counterpart to
this Agreement simultaneously with such person’s appointment as an Independent
Manager. Prior to its admission to the Company as a Special Member, each person
acting as an Independent Manager pursuant to Section 10 shall not be a member of
the Company.

 

2



--------------------------------------------------------------------------------



 



Section 6. Certificates.
The Member is a designated “authorized person” and shall continue as a
designated “authorized person” within the meaning of the Act. The Member or an
Officer of the Company shall execute, deliver and file any certificates (and any
amendments and/or restatements thereof) necessary for the Company to qualify to
do business in any other jurisdiction in which the Company may wish to conduct
business. The existence of the Company as a separate legal entity shall continue
until cancellation of the Certificate of Formation, as provided in the Act.
Section 7. Purposes.
(a) The sole purpose to be conducted or promoted by the Company is to engage in
the following activities:

  (i)  
To enter into and perform its obligations under any agreement relating to the
Receivables that provides for the acquisition, origination, administration,
servicing and collection of amounts due on such Receivables (including, without
limitation, the Sale Agreement);
    (ii)  
To enter into and perform its obligations under any of the Transaction Documents
and to enter into any transactions contemplated by or related to the Transaction
Documents; and
    (iii)  
To engage in any lawful act or activity and exercise any powers permitted to
limited liability companies organized under the laws of the State of Delaware
that are necessary, convenient or advisable for the accomplishment of the
above-mentioned purposes.

(b) The Company may enter into, and perform the transactions contemplated by,
the Transfer and Administration Agreement, the Sale Agreement and the other
Transaction Documents, and all other documents, agreements, certificates, or
financing statements contemplated thereby or related thereto, all without any
further act, vote or approval of any other Person notwithstanding any other
provision of this Agreement, the Act or applicable law, rule or regulation. The
foregoing authorization shall not be deemed a restriction on the powers of the
Member, the Board or any Officer to enter into other agreements on behalf of the
Company.
Section 8. Powers.
Subject to Section 9(j), the Company, and the Board of Managers and the Officers
of the Company on behalf of the Company, (i) shall have and exercise all powers
necessary, convenient or incidental to accomplish its purposes as set forth in
Section 7, and (ii) shall have and exercise all of the powers and rights
conferred upon limited liability companies formed pursuant to the Act.
Section 9. Management.
(a) Board of Managers. Subject to Section 9(j), the business and affairs of the
Company shall be managed by or under the direction of a Board of one or more
Managers

 

3



--------------------------------------------------------------------------------



 



designated by the Member. Subject to Section 10, the Member may determine at any
time in its sole and absolute discretion the number of Managers to constitute
the Board. The authorized number of Managers may be increased or decreased by
the Member at any time in its sole and absolute discretion, upon notice to all
Managers, and subject in all cases to Section 10. The number of Managers as of
the effective date of this Agreement is five, two of which are Independent
Managers pursuant to Section 10. Each Manager elected, designated or appointed
by the Member shall hold office until a successor is elected and qualified or
until such Manager’s earlier death, resignation, expulsion or removal. Managers
need not be a Member. The current Managers designated by the Member are listed
on Schedule C hereto.
(b) Powers. Subject to Section 9(j), the Board of Managers shall have the power
to do any and all acts necessary, convenient or incidental to or for the
furtherance of the purposes described herein, including all powers, statutory or
otherwise.
(c) Meeting of the Board of Managers. The Board of Managers of the Company may
hold meetings, both regular and special, within or outside the State of
Delaware. Regular meetings of the Board may be held without notice at such time
and at such place as shall from time to time be determined by the Board. Special
meetings of the Board may be called by the President on not less than one day’s
notice to each Manager by telephone, facsimile, mail, electronic mail, telegram
or any other means of communication, and special meetings shall be called by the
President or Secretary in like manner and with like notice upon the written
request of any one or more of the Managers.
(d) Quorum: Acts of the Board. At all meetings of the Board, a majority of the
Managers shall constitute a quorum for the transaction of business and, except
as otherwise provided in any other provision of this Agreement, the act of a
majority of the Managers present at any meeting at which there is a quorum shall
be the act of the Board. If a quorum shall not be present at any meeting of the
Board, the Managers present at such meeting may adjourn the meeting from time to
time, without notice other than announcement at the meeting, until a quorum
shall be present. Any action required or permitted to be taken at any meeting of
the Board or of any committee thereof may be taken without a meeting if all
members of the Board or committee, as the case may be, consent thereto in
writing, and the writing or writings are filed with the minutes of proceedings
of the Board or committee, as the case may be.
(e) Electronic Communications. Members of the Board, or any committee designated
by the Board, may participate in meetings of the Board, or any committee, by
means of telephone conference or similar communications equipment that allows
all Persons participating in the meeting to hear each other, and such
participation in a meeting shall constitute presence in person at the meeting.
If all the participants are participating by telephone conference or similar
communications equipment, the meeting shall be deemed to be held at the
principal place of business of the Company.
(f) Committees of Managers.

  (i)  
The Board may, by resolution passed by a majority of the whole Board, designate
one or more committees, each committee to consist of one or more of the Managers
of the Company. The Board may designate one or

 

4



--------------------------------------------------------------------------------



 



     
more Managers as alternate members of any committee, who may replace any absent
or disqualified member at any meeting of the committee; provided, however, that
only an Independent Manager may replace or otherwise act in place of another
Independent Manager.
    (ii)  
In the absence or disqualification of a member of a committee, the member or
members thereof present at any meeting and not disqualified from voting, whether
or not such members constitute a quorum, may unanimously appoint another member
of the Board to act at the meeting in the place of any such absent or
disqualified member; provided, however, that only an Independent Manager may
replace or otherwise act in place of another Independent Manager.
    (iii)  
Any such committee, to the extent provided in the resolution of the Board, and
subject to, in all cases, Sections 9(j) and 10, shall have and may exercise all
the powers and authority of the Board in the management of the business and
affairs of the Company. Such committee or committees shall have such name or
names as may be determined from time to time by resolution adopted by the Board.
Each committee shall keep regular minutes of its meetings and report the same to
the Board when required.

(g) Compensation of Managers; Expenses. The Board shall have the authority to
fix the compensation of Managers. The Managers may be paid their expenses, if
any, of attendance at meetings of the Board, which may be a fixed sum for
attendance at each meeting of the Board or a stated salary as Manager. No such
payment shall preclude any Manager from serving the Company in any other
capacity and receiving compensation therefor. Members of special or standing
committees may be allowed like compensation for attending committee meetings.
(h) Removal of Managers. Unless otherwise restricted by law, any Manager or the
entire Board of Managers may be removed or expelled, with or without cause, at
any time by the Member, and, subject to Section 10, any vacancy caused by any
such removal or expulsion may be filled by action of the Member.
(i) Managers as Agents. To the extent of their powers set forth in this
Agreement and subject to Section 9(j), the Managers are agents of the Company
for the purpose of the Company’s business, and the actions of the Managers taken
in accordance with such powers set forth in this Agreement shall bind the
Company. Notwithstanding the last sentence of Section 18-402 of the Act, except
as provided in this Agreement or in a resolution of the Managers, a Manager may
not bind the Company.
(j) Limitations on the Company’s Activities.

  (i)  
This Section 9(j) is being adopted in order to comply with certain provisions
required in order to qualify the Company as a “special purpose” entity.
    (ii)  
No Member shall, so long as any Obligation is outstanding, amend, alter, change
or repeal the definition of “Independent Manager” or Sections

 

5



--------------------------------------------------------------------------------



 



     
5(c), 7, 8, 9, 10, 16, 20, 21, 22, 23, 24, 25, 26 or 31 or Schedule A of this
Agreement without the unanimous written consent of the Board (including the
Independent Manager). Subject to this Section 9(j), the Member reserves the
right to amend, alter, change or repeal any provisions contained in this
Agreement in accordance with Section 31.
    (iii)  
Notwithstanding any other provision of this Agreement and any provision of law
that otherwise so empowers the Company, the Member, the Board, any Officer or
any other Person, neither the Member nor the Board nor any Officer nor any other
Person shall be authorized or empowered, nor shall they permit the Company,
without the prior written consent of the Member and the Board (including the
Independent Manager), to take any Material Action, provided, however, that the
Board may not vote on, or authorize the taking of, any Material Action, unless
there is at least one Independent Manager then serving in such capacity.
    (iv)  
The Board and the Member shall cause the Company to do or cause to be done all
things necessary to preserve and keep in full force and effect its existence,
rights (charter and statutory) and franchises; provided, however, that the
Company shall not be required to preserve any such right or franchise if the
Board shall determine that the preservation thereof is no longer desirable for
the conduct of its business and that the loss thereof is not disadvantageous in
any material respect to the Company. So long as any Obligation is outstanding,
the Board also shall cause the Company to:

  (A)  
maintain its own separate books and records, bank accounts and other assets;
    (B)  
at all times conduct and operate its business and hold itself out to the public
and all other Persons as a legal entity separate from its Affiliates, the Member
and any other Person;
    (C)  
have a Board of Managers separate from that of the Member and any other Person;
    (D)  
file its own tax returns, if any, as may be required under applicable law, to
the extent (1) not part of a consolidated group filing a consolidated return or
returns or (2) not treated as a division for tax purposes of another taxpayer,
and pay any taxes so required to be paid under applicable law;
    (E)  
except as contemplated by the Transaction Documents, not commingle its assets
with assets of any other Person;
    (F)  
conduct its business in its own name and comply with all organizational and
other Delaware limited liability company formalities necessary to maintain its
separate existence;

 

6



--------------------------------------------------------------------------------



 



  (G)  
maintain separate financial statements;
    (H)  
pay its own liabilities only out of its own funds;
    (I)  
maintain an arm’s length relationship with its Affiliates and the Member and
enter into transactions with its Affiliates and the Member only on a
commercially reasonable basis;
    (J)  
pay the salaries of its own employees, if any;
    (K)  
allocate fairly and reasonably any overhead for shared office space;
    (L)  
use separate stationery, invoices and checks;
    (M)  
except as contemplated by the Transaction Documents, not pledge its assets for
the benefit of any other Person and not guarantee or become obligated for the
debts or obligations of any other Person, including any Affiliate;
    (N)  
correct any known misunderstanding regarding its separate identity;
    (O)  
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities;
    (P)  
not acquire any securities of the Member;
    (Q)  
cause Managers, Officers, agents and other representatives of the Company to act
at all times with respect to the Company consistently and in furtherance of the
foregoing and in the best interests of the Company; and
    (R)  
maintain title to all of the Company’s assets in its own name and not in the
name of any other Person.

     
Failure of the Company, or the Member or Board on behalf of the Company, to
comply with any of the foregoing covenants or any other covenants contained in
this Agreement shall not affect the status of the Company as a separate legal
entity or the limited liability of the Member or the Managers.
    (v)  
So long as any Obligation is outstanding, the Board shall not cause or permit
the Company to:

  (A)  
engage, directly or indirectly, in any business other than the actions required
or permitted to be performed (i) in furtherance of the

 

7



--------------------------------------------------------------------------------



 



     
purposes set forth in Section 7, (ii) under the Transaction Documents or
(iii) under this Section 9(j);
    (B)  
incur, create or assume any indebtedness other than as expressly permitted under
the Transaction Documents;
    (C)  
make or permit to remain outstanding any loan or advance to, or own or acquire
any stock or securities of, any Person, except that the Company may invest in
“Eligible Investments” (as defined in the Transfer and Administration Agreement)
and in those other investments permitted under the Transaction Documents and may
make any advance required or permitted to be made pursuant to any provisions of
the Transaction Documents and permit the same to remain outstanding in
accordance with such provisions;
    (D)  
the fullest extent permitted by law, to engage in any dissolution, liquidation,
consolidation, merger, asset sale or transfer of ownership interests other than
such activities as are expressly permitted pursuant to any provision of the
Transaction Documents; or
    (E)  
form, acquire or hold any subsidiary (whether corporate, partnership, limited
liability company or other).

Section 10. Independent Manager.
As long as any Obligation is outstanding, the Member shall cause the Company at
all times to have at least one (1) Independent Manager who will be appointed by
the Member. At least one (1) Independent Manager shall be a natural person,
whose affirmative vote will be required in order for a voluntary filing for
protection under the Bankruptcy Code or similar action by the Company and who is
not at the time of such individual’s initial appointment as Independent Manager,
shall not be during such individual’s tenure as Independent Manager, and may not
have been at any time during the preceding five (5) years, (i) a shareholder,
member or partner of, or an officer, manager, director, except in his or her
capacity as Independent Manager of the Company, paid consultant or employee of,
customer of or supplier to or a member of the immediate family of the Originator
or any of its shareholders, members, partners, subsidiaries or affiliates or
(ii) any person or other entity controlling or under common control with any
such shareholder, member, partner, officer, manager, director, employee,
supplier or customer or any member of the immediate family of any of them. To
the fullest extent permitted by law, including Section 18-1101(c) of the Act,
the Independent Manager shall consider only the interests of the Company,
including its respective creditors, in acting or otherwise voting on the matters
referred to in Section 9(j)(iii). The Member shall be deemed to have consented
to the foregoing by virtue of the Member’s execution of this Agreement or the
purchase or other acquisition of interests in the Company, and no further act or
deed shall be required to evidence such consent. No removal of an Independent
Manager or appointment of a successor Independent Manager shall be effective
until such successor shall have executed a counterpart to this Agreement as
required by Section 5(c). In the event of a vacancy in the position of

 

8



--------------------------------------------------------------------------------



 



Independent Manager, the Member shall, as soon as practicable, appoint a
successor Independent Manager and no action requiring the vote of an Independent
Manager shall be taken until such successor Independent Manager shall have
accepted his or her appointment; provided, however, that if no Obligations
remain outstanding, the Company shall not be required to maintain the
Independent Manager as provided in this Section 10 and the approval of the
Independent Manager shall not be required with respect to any action proposed to
be taken by the Company. All right, power and authority of the Independent
Manager shall be limited to the extent necessary to exercise those rights and
perform those duties specifically set forth in this Agreement. Except as
provided in the second sentence of this Section 10, in exercising their rights
and performing their duties under this Agreement, any Independent Manager shall
have a fiduciary duty of loyalty and care similar to that of a director of a
business corporation organized under the General Corporation Law of the State of
Delaware. No Independent Manager shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company.
Section 11. Officers.
(a) Officers. The Officers of the Company shall be chosen by the Board and shall
consist of at least a President, a Secretary and a Treasurer. The Board of
Managers may also choose one or more Vice Presidents, Assistant Secretaries, and
Assistant Treasurers. Any number of offices may be held by the same person. The
Board may appoint such other Officers and agents as it shall deem necessary or
advisable who shall hold their offices for such terms and shall exercise such
powers and perform such duties as shall be determined from time to time by the
Board. The salaries of all Officers and agents of the Company shall be fixed by
or in the manner prescribed by the Board. Any Officer may be removed at any
time, with or without cause, by the affirmative vote of a majority of the Board.
Any vacancy occurring in any office of the Company shall be filled by the Board.
(b) President. The President shall be the chief executive officer of the
Company, shall be responsible for the general and active management of the
business of the Company and shall see that all orders and resolutions of the
Board are carried into effect. The President or any other Officer authorized by
the President or the Board shall be authorized to execute the Transaction
Documents and all bonds, mortgages and other contracts, except: (i) where
required or permitted by law or this Agreement to be otherwise signed and
executed, including Section 7(b); (ii) where signing and execution thereof shall
be expressly delegated by the Board to some other Officer or agent of the
Company, and (iii) as otherwise permitted in Section 11(c).
(c) Vice President.

  (i)  
The Vice Presidents, if any, shall perform such duties and have such other
powers as the Board may from time to time prescribe, and shall be authorized to
execute the Transaction Documents and other contracts, except: (i) where
required by law or this Agreement to be otherwise signed and executed, and
(ii) where signing and execution thereof shall be expressly delegated by the
Board to some other Officer or agent of the Company.

 

9



--------------------------------------------------------------------------------



 



  (ii)  
In the absence of the President or in the event of the President’s inability to
act, the Vice President, (or in the event there be more than one Vice President,
the Vice Presidents in the order designated by the Managers, or in the absence
of any designation, then in the order of their election, unless the Board has
designated certain duties of the President to a certain Vice President), shall
perform the duties of the President, and when so acting, shall have all the
powers of and be subject to all the restrictions upon the President. The Vice
Presidents, if any, shall perform such other duties and have such other powers
as the Board may from time to time prescribe.

(d) Secretary and Assistant Secretary. The Secretary shall be responsible for
filing legal documents and maintaining records for the Company. The Secretary
shall attend all meetings of the Board and record all the proceedings of the
meetings of the Company and of the Board in a book to be kept for that purpose
and shall perform like duties for the standing committees when required. The
Secretary shall give, or shall cause to be given, notice of all meetings of the
Member, if any, and special meetings of the Board, and shall perform such other
duties as may be prescribed by the Board or the President, under whose
supervision the Secretary shall serve. The Assistant Secretary, or if there be
more than one, the Assistant Secretaries in the order determined by the Board
(or if there be no such determination, then in order of their election, unless
the Board has designated certain duties of the Secretary to a certain Assistant
Secretary), shall, in the absence of the Secretary or in the event of the
Secretary’s inability to act, perform the duties and exercise the powers of the
Secretary and shall perform such other duties and have such other powers as the
Board may from time to time prescribe. The Secretary and any Assistant Secretary
shall be authorized to execute the Transaction Documents and other contracts,
except: (i) where required by law or this Agreement to be otherwise signed and
executed, and (ii) where signing and execution thereof shall be expressly
delegated by the Board to some other Officer or agent of the Company.
(e) Treasurer and Assistant Treasurer. The Treasurer shall have the custody of
the Company funds and securities and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Company and shall deposit
all moneys and other valuable effects in the name and to the credit of the
Company in such depositories as may be designated by the Board. The Treasurer
shall disburse the funds of the Company as may be ordered by the Board, taking
proper vouchers for such disbursements, and shall render to the President and to
the Board, at its regular meetings or when the Board so requires, an account of
all of the Treasurer’s transactions and of the financial condition of the
Company. The Assistant Treasurer, or if there shall be more than one, the
Assistant Treasurers in the order determined by the Board (or if there be no
such determination, then in the order of their election, unless the Board has
designated certain duties of the Treasurer to a certain Assistant Treasurer),
shall, in the absence of the Treasurer or in the event of the Treasurer’s
inability to act, perform the duties and exercise the powers of the Treasurer
and shall perform such other duties and have such other powers as the Board may
from time to time prescribe. The Treasurer and any Assistant Treasurer shall be
authorized to execute the Transaction Documents and other contracts, except:
(i) where required by law or this Agreement to be otherwise signed and executed,
and (ii) where signing and execution thereof shall be expressly delegated by the
Board to some other Officer or agent of the Company.

 

10



--------------------------------------------------------------------------------



 



(f) Officers as Agents. The Officers, to the extent of their powers set forth in
this Agreement or otherwise vested in them by action of the Board not
inconsistent with this Agreement, are agents of the Company for the purpose of
the Company’s business and, subject to Section 9(j), the actions of the Officers
taken in accordance with such powers shall bind the Company.
(g) Duties of Board and Officers. Except to the extent otherwise provided
herein, each Manager and Officer shall have a fiduciary duty of loyalty and care
similar to that of directors and officers of business corporations organized
under the General Corporation Law of the State of Delaware.
Section 12. Limited Liability.
Except as otherwise expressly provided by the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and
neither the Member nor the Special Member nor any Manager or Officer shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member, Special Member, Manager or Officer of the
Company.
Section 13. Capital Contributions.
The Member has previously made capital contributions to the Company. In
accordance with Section 5(c), the Special Member shall not be required to make
any capital contributions to the Company.
Section 14. Additional Contributions.
The Member is not required to make any additional capital contribution to the
Company. However, the Member may make additional capital contributions to the
Company at any time upon the written consent of such Member. The provisions of
this Agreement, including this Section 14, are intended to benefit the Member
and the Special Member and, to the fullest extent permitted by law, shall not be
construed as conferring any benefit upon any creditor of the Company (and no
such creditor of the Company shall be a third-party beneficiary of this
Agreement) and the Member and the Special Member shall not have any duty or
obligation to any creditor of the Company to make any contribution to the
Company or to issue any call for capital pursuant to this Agreement.
Section 15. Allocation of Profits and Losses.
The Company’s profits and losses shall be allocated to the Member.
Section 16. Distributions.
Distributions shall be made to the Member at the times and in the aggregate
amounts determined by the Board. Notwithstanding any provision to the contrary
contained in this Agreement, the Company shall not be required to make a
distribution to the Member on account

 

11



--------------------------------------------------------------------------------



 



of its interest in the Company if such distribution would violate Section 18-607
of the Act or any other applicable law or any Transaction Document.
Section 17. Books and Records.
The Board shall keep or cause to be kept complete and accurate books of account
and records with respect to the Company’s business. The books of the Company
shall at all times be maintained by the Board. The Member and its duly
authorized representatives shall have the right to examine the Company books,
records and documents during normal business hours. The Company, and the Board
on behalf of the Company, shall not have the right to keep any information
confidential from the Member pursuant to Section 18-305(c) of the Act. The
Company’s books of account shall be kept using the method of accounting
determined by the Member. The Company’s independent auditor, if any, shall be an
independent public accounting firm selected by the Member.
Section 18. Tax Reports and Fiscal Year.
The Board shall, after the end of each fiscal year, use reasonable efforts to
cause the Company’s independent accountants, if any, to prepare and transmit to
the Member as promptly as possible any such tax information as may be reasonably
necessary to enable the Member to prepare its federal, state and local income
tax returns relating to such fiscal year. The Company’s fiscal year shall be the
twelve-month period ending October 31 of each year.
Section 19. Other Business.
The Member, the Special Member and any Affiliate of the Member or the Special
Member may engage in or possess an interest in other business ventures
(unconnected with the Company) of every kind and description, independently or
with others, to the fullest extent permitted by law. The Company shall not have
any rights in or to such independent ventures or the income or profits therefrom
by virtue of this Agreement.
Section 20. Exculpation and Indemnification.
(a) Neither the Member, the Special Member, any Manager nor any Officer
(collectively, the “Covered Persons”) shall, to the fullest extent permitted by
law, be liable to the Company or any other Member for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such Covered
Person in good faith on behalf of the Company and in a manner reasonably
believed to be within the scope of the authority conferred on such Covered
Person by this Agreement, except that a Covered Person shall be liable for any
such loss, damage or claim incurred by reason of such Covered Person’s (i) gross
negligence or willful misconduct, (ii) breach of the duty of loyalty to the
Company or the Member (except to the extent otherwise provided in Section 10),
(iii) act or omission in bad faith or which involves a knowing violation of law,
or (iv) participation in a transaction from which such Covered Person derives an
improper benefit.
(b) To the fullest extent permitted by applicable law, a Covered Person shall be
entitled to indemnification from the Company for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person

 

12



--------------------------------------------------------------------------------



 



in good faith on behalf of the Company and in a manner reasonably believed to be
within the scope of the authority conferred on such Covered Person by this
Agreement, except that no Covered Person shall be entitled to be indemnified in
respect of any loss, damage or claim incurred by such Covered Person by reason
of such Covered Person’s gross negligence or willful misconduct with respect to
such acts or omissions; provided, however, that any indemnity under this
Section 20 by the Company shall be provided out of and to the extent of Company
assets only, and neither the Member nor the Special Member shall have personal
liability on account thereof; and provided further, that so long as any
Obligation is outstanding, no indemnity payment from funds of the Company (as
distinct from funds from other sources, such as insurance) of any indemnity
under this Section 20 shall be payable to a Covered Person from amounts
allocable to any other Person pursuant to the Transaction Documents. So long as
any Obligation is outstanding, any such indemnity payable from funds of the
Company under this Section 20 to any Covered Person: (i) shall be subordinated
to amounts allocable to any holders of the Obligations pursuant to the
Transaction Documents; (ii) shall be non-recourse to the Company or any assets
of the Company other than cash flow in excess of amounts necessary to pay
holders of the Obligations; and (iii) to the fullest extent permitted by law,
shall not constitute a claim against the Company to the extent that funds are
insufficient to pay such indemnification payments.
(c) To the fullest extent permitted by applicable law, reasonable expenses
(including legal fees) incurred by a Covered Person defending any claim, demand,
action, suit or proceeding shall, from time to time, be advanced by the Company
prior to the final disposition of such claim, demand, action, suit or proceeding
upon receipt by the Company of an undertaking by or on behalf of the Covered
Person to repay such amount if it shall be determined that the Covered Person is
not entitled to be indemnified as authorized in this Section 20; provided,
however, until the occurrence of the Termination Date, no expense from funds of
the Company (as distinct from funds from other sources, such as insurance) of
any expense advance under this Section 20 to any Covered Person shall be payable
from amounts allocable to any other Person pursuant to the Transaction
Documents.
(d) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Member might
properly be paid.
(e) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any other Covered Person, a Covered Person acting under this Agreement shall
not be liable to the Company or to any other Covered Person for its good faith
reliance on the provisions of this Agreement or any approval or authorization
granted by the Company or any other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the Member
and the Special Member to replace such other duties and liabilities of such
Covered Person.

 

13



--------------------------------------------------------------------------------



 



(f) The foregoing provisions of this Section 20 shall survive any termination of
this Agreement.
Section 21. Assignments.
Subject to Section 23 and provided that no Obligation is outstanding, the Member
may assign in whole, but not in part, its limited liability company interest in
the Company. If the Member transfers all of its limited liability company
interest in the Company pursuant to this Section 21, the transferee shall be
admitted to the Company as a member of the Company upon its execution of an
instrument signifying its agreement to be bound by the terms and conditions of
this Agreement, which instrument may be a counterpart signature page to this
Agreement. Such admission shall be deemed effective immediately prior to the
transfer and, immediately following such admission, the Member shall cease to be
a member of the Company. Notwithstanding anything in this Agreement to the
contrary, any successor to the Member by merger or consolidation in compliance
with the Transaction Documents shall, without further act, be a Member
hereunder, and such merger or consolidation shall not constitute an assignment
for purposes of this Agreement and the Company shall continue without
dissolution. No action shall be taken under this Section 21 unless the
conditions set forth in Section 23 have been satisfied.
Section 22. Resignation.
So long as any Obligation is outstanding, no Member may resign, except as
permitted under the Transaction Documents. If a Member is permitted to resign
pursuant to this Section 22, an additional member of the Company shall be
admitted to the Company, subject to Section 23, upon its execution of an
instrument signifying its agreement to be bound by the terms and conditions of
this Agreement, which instrument may be a counterpart signature page to this
Agreement. Such admission shall be deemed effective immediately prior to the
resignation and, immediately following such admission, the resigning Member
shall cease to be a member of the Company.
Section 23. Admission of Additional Members.
One or more additional members of the Company may be admitted to the Company
with the written consent of the Member; provided, however, that, notwithstanding
the foregoing, so long as any Obligation remains outstanding, no additional
Member may be admitted to the Company; provided, further, that this Section 23
shall not prohibit the replacement or addition of Special Members who are
Independent Managers.
Section 24. Dissolution.
(a) Subject to Section 9(j), the Company shall be dissolved, and its affairs
shall be wound up upon the first to occur of the following: (i) the termination
of the legal existence of the last remaining member of the Company or the
occurrence of any other event which terminates the continued membership of the
last remaining member of the Company in the Company unless the business of the
Company is continued in a manner permitted by this Agreement or the Act or
(ii) the entry of a decree of judicial dissolution under Section 18-802 of the
Act. Upon the occurrence of any event that causes the last remaining member of
the

 

14



--------------------------------------------------------------------------------



 



Company to cease to be a member of the Company, to the fullest extent permitted
by law, the personal representative of such member is hereby authorized to, and
shall, within ninety (90) days after the occurrence of the event that terminated
the continued membership of such member in the Company, agree in writing (i) to
continue the Company, (ii) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of the
Company, effective as of the occurrence of the event that terminated the
continued membership of the last remaining member of the Company in the Company.
Notwithstanding any other provision of this Agreement, so long as any Obligation
remains outstanding, the Member shall not have the power or authority to vote
for or consent to the dissolution of the Company.
(b) Notwithstanding any other provision of this Agreement, the Bankruptcy of the
Member or the Special Member shall not cause any additional Member or the
Special Member, respectively, to cease to be a member of the Company and upon
the occurrence of such an event, the business of the Company shall continue
without dissolution.
(c) Notwithstanding any other provision of this Agreement, the Member and the
Special Member waive any right they may have to agree in writing to dissolve the
Company upon the Bankruptcy of the Member or the Special Member, or the
occurrence of an event that causes the Member or the Special Member to cease to
be a member of the Company. The Member hereby covenants and agrees, to the
fullest extent permitted by law, so long as any Obligations remain outstanding,
not to take any action that would cause a voluntary bankruptcy of such Member or
withdraw or attempt to withdraw from the Company.
(d) In the event of dissolution, the Company shall conduct only such activities
as are necessary to wind up its affairs (including the sale of the assets of the
Company in an orderly manner), and the assets of the Company shall be applied in
the manner, and in the order of priority, set forth in Section 18-804 of the
Act. In the event of dissolution, the holders of outstanding Obligations shall
have the right to retain any collateral pledged to secure the Obligations and
cause the payments of scheduled debt service on the Obligations to be made or to
liquidate such collateral, each to the extent provided for in the Transaction
Documents and in accordance with applicable law.
(e) The Company shall terminate when (i) all of the assets of the Company, after
payment of or reasonable provision for the payment of all debts, liabilities and
obligations of the Company, shall have been distributed to the Member in the
manner provided for in this Agreement and (ii) the Certificate of Formation
shall have been canceled in accordance with the Act.
(f) Notwithstanding the foregoing, Company shall not cause, permit, or empower
the Member, or any other person to dissolve the Company, consolidate or merge
the Company into any other entity without the affirmative vote and express
written authorization of all members of the Company and the Independent Manager.

 

15



--------------------------------------------------------------------------------



 



Section 25. Waiver of Partition; Nature of Interest.
Except as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, the Member and the Special Member hereby irrevocably waive any
right or power that such Person might have to cause the Company or any of its
assets to be partitioned, to cause the appointment of a receiver for all or any
portion of the assets of the Company, to compel any sale of all or any portion
of the assets of the Company pursuant to any applicable law or to file a
complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of the Company. The Member,
in its capacity as such, shall not have an interest in any specific assets of
the Company, and the Member shall not have the status of a creditor with respect
to any distribution pursuant to Section 16 hereof. The interest of the Member in
the Company is personal property.
Section 26. Benefits of Agreement; No Third-Party Rights.
None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of the Member or
the Special Member. Nothing in this Agreement shall be deemed to create any
right in any Person (other than Covered Persons) not a party hereto, and this
Agreement shall not be construed in any respect to be a contract in whole or in
part for the benefit of any third Person (except as provided in Section 29).
Section 27. Severability of Provisions.
Each provision of this Agreement shall be considered severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Agreement which are valid, enforceable and legal.
Section 28. Entire Agreement.
This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.
Section 29. Binding Agreement.
Notwithstanding any other provision of this Agreement, the Member agrees that
this Agreement constitutes a legal, valid and binding agreement of the Member,
and is enforceable against the Member by the Independent Manager, in accordance
with its terms. In addition, the Independent Manager shall be an intended
beneficiary of this Agreement.
Section 30. Governing Law.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
DELAWARE (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), ALL RIGHTS AND
REMEDIES BEING GOVERNED BY SAID LAWS.

 

16



--------------------------------------------------------------------------------



 



Section 31. Amendments.
Subject to Section 9(j), this Agreement may be modified, altered, supplemented
or amended pursuant to a written agreement executed and delivered by the Member.
Notwithstanding anything to the contrary in this Agreement, so long as any
Obligation is outstanding, this Agreement may not be modified, altered,
supplemented or amended unless such action is permitted by the Transaction
Documents.
Section 32. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement and all of which together shall
constitute one and the same instrument.
Section 33. Notices.
Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Company, to the Company at its address in
Section 2, (b) in the case of the Member, to the Member at its address as listed
on Schedule B attached hereto and (c) in the case of either of the foregoing, at
such other address as may be designated by written notice to the other party.
[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Limited Liability Company Operating Agreement as of the 8th
day December, 2008.

                  MEMBER:    
 
                Greif Packaging LLC    
 
           
 
  By:   /s/ Robert S. Zimmermann    
 
     
 
   
 
      Name: [ILLEGIBLE]    
 
      Title: [ILLEGIBLE]    
 
                SOLELY FOR THE PURPOSE OF COMPLYING    
 
      WITH SECTION 5(C) OF THE    
 
      AGREEMENT, THE INDEPENDENT    
 
      MANAGERS:    
 
           
 
  /s/ Kenneth J. Uva              
 
  Kenneth J. Uva, Independent Manager    
 
           
 
  /s/ Victor A. Duva              
 
  Victor A. Duva, Independent Manager    

LLC Agreement for Greif Receivables Funding LLC

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A

Definitions
A. Definitions
When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:
“Act” has the meaning set forth in the first recital to this Agreement.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person.
“Agent” means Bank of America, National Association.
“Agreement” means this Amended and Restated Limited Liability Company Operating
Agreement of the Company, together with the schedules attached hereto, as
amended, restated or supplemented or otherwise modified from time to time.
“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and supersede the
definition of “Bankruptcy” set forth in Section 18-101(1) and 18-304 of the Act.
“Board” or “Board of Managers” means the Board of Managers of the Company.
“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of Delaware on July 30, 2003, as amended or
amended and restated from time to time.
“Company” means Greif Receivables Funding LLC, a Delaware limited liability
company.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise.

 

SCH-A-1



--------------------------------------------------------------------------------



 



“Controlling” and “Controlled” shall have correlative meanings. Without limiting
the generality of the foregoing, a Person shall be deemed to Control any other
Person in which it owns, directly or indirectly, a majority of the ownership
interests.
“Covered Persons” has the meaning set forth in Section 20(a).
“Independent Manager” means a natural person who (i) is not and for the past
five years has not been a stockholder, holder of membership interest or other
equity participation (whether direct, indirect or beneficial), of the Company or
any of its Affiliates; (ii) is not and for the past five years has not been a
director (other than an independent director), officer, employee, Affiliate of
the Member and any of its Affiliates (other than the Company); (iii) is not and
for the past five years has not been a Person related to any Person referred to
in clauses (i) or (ii); and (iv) is not and for the past five years has not been
a trustee, conservator or receiver for any Affiliates of the Member.
“Managers” means the Persons appointed to the Board of Managers from time to
time by the Member, including the Independent Managers, in their capacity as
managers of the Company. A Manager is hereby designated as a “manager” of the
Company within the meaning of Section 18-101(10) of the Act.
“Material Action” means to consolidate or merge the Company with or into any
Person, or sell all or substantially all of the assets of the Company, or to
institute proceedings to have the Company be adjudicated bankrupt or insolvent,
or consent to the institution of bankruptcy or insolvency proceedings against
the Company or file a petition seeking, or consent to, reorganization or relief
with respect to the Company under any applicable federal or state law relating
to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Company or a
substantial part of its property, or make any assignment for the benefit of
creditors of the Company, or admit in writing the Company’s inability to pay its
debts generally as they become due, or take action in furtherance of any such
action, or, to the fullest extent permitted by law, dissolve or liquidate the
Company.
“Member” means Greif Packaging LLC, and includes any Person admitted as an
additional member of the Company or a substitute member of the Company pursuant
to the provisions of this Agreement, each in its capacity as a member of the
Company; provided, however, the term “Member” shall not include any Special
Member.
“Obligations” means any and all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of the
Company arising under or in connection with the Transaction Documents or any
related document in effect as of any date of determination and shall include,
without limitation, all fees, all liability for principal of and interest on
loans, all premiums, indemnifications (other than inchoate indemnification
obligations), and other amounts due or to become due under or in connection with
this Agreement, the Transaction Documents or any related document in effect as
of any date of determination, including, without limitation, interest, fees,
premiums and other obligation that accrue after the commencement of any
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).

 

SCH-A-2



--------------------------------------------------------------------------------



 



“Officer” means an officer of the Company described in Section 11.
“Original Agreement” has the meaning set forth in the second recital to this
Agreement.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, joint stock
company, trust, unincorporated organization, or other organization, whether or
not a legal entity, and any governmental authority.
“Receivables” has the meaning assigned to that term in the Transfer and
Administration Agreement.
“Sale Agreement” means the Sale Agreement, dated as of December 8, 2008 between
the Company and the Member, as amended, restated or supplemented or otherwise
modified from time to time.
“Special Member ” means, upon such person’s admission to the Company as a member
of the Company pursuant to Section 5(c), a person acting as Independent Manager,
in such person’s capacity as a member of the Company. A Special Member shall
only have the rights and duties expressly set forth in this Agreement.
“Termination Date” has the meaning assigned to that term in the Transfer and
Administration Agreement.
“Transfer and Administration Agreement” means the Transfer and Administration
Agreement, dated as of December 8, 2008 between the Company, the Member, the
Agent and YC Susi Trust, as amended, restated or supplemented or otherwise
modified from time to time.
“Transaction Documents” has the meaning assigned to that term in the Transfer
and Administration Agreement.
B. Rules of Construction
Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement.

 

SCH-A-3



--------------------------------------------------------------------------------



 



SCHEDULE B

Member

      Name   Mailing Address
Greif Packaging LLC
  425 Winter Road
 
  Delaware, Ohio 43015
 
  Attention: Treasurer

 

SCH-B-1



--------------------------------------------------------------------------------



 



EXHIBIT E

          Name   Title   Signature
 
       
Donald S. Huml
  Executive Vice President   /s/ Donald S. Huml
 
       
 
       
Gary R. Martz
  Secretary   /s/ Gary R. Martz
 
       
 
       
John K. Dieker
  Vice President & Treasurer   /s/ John K. Dieker
 
       

 

 



--------------------------------------------------------------------------------



 



Exhibit F
Form of Originator/Servicer Secretary’s Certificate

 

Exhibit F-1



--------------------------------------------------------------------------------



 



GREIF PACKAGING LLC
SECRETARY’S CERTIFICATE
Pursuant to Section 5.1 of the Transfer and Administration Agreement (the
“Transfer Agreement”), dated as of December 5, 2008, by and among Greif
Receivables Funding LLC, Greif Packaging LLC (the “Company”), as originator and
as initial Servicer, YC SUSI Trust, as a Conduit Investor and Uncommitted
Investor, Bank of America, National Association, as the Agent, a Managing Agent,
an Administrator and a Committed Investor, and the various Investor Groups,
Managing Agents and Administrators from time to time parties thereto, the
undersigned hereby certifies that he is the Secretary of the Company, and he
further certifies as follows:
1. Attached hereto as Exhibit A are true and correct copies of resolutions that
were duly adopted by the sole member of the Company as of December 5, 2008,
which resolutions approve and authorize the execution, delivery and performance
of the Transfer Agreement and the other Transaction Documents (as defined in the
Credit Agreement) to which the Company is a party, and such resolutions are in
full force and effect, have not in any manner whatsoever been amended, modified
or rescinded, and are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to herein.
2. Attached hereto as Exhibit B is a true and correct copy of a certificate of
good standing for the Company from the Secretary of State of Delaware.
3. Attached hereto as Exhibit C and Exhibit D, respectively, are true and
correct copies of the Certificate of Formation and all amendments thereto, if
any, and the Limited Liability Company Agreement and all amendments thereto, if
any, of the Company, as in effect on the date hereof.
4. Each of the officers of the Company whose name and signature appear on
Exhibit E attached hereto is a duly elected or appointed, qualified and acting
officer of the Company, holding the office or offices of the Company set forth
opposite his or her name, and the signature set forth opposite his or her name
is his or her own genuine signature. Each such officer is duly authorized to
execute and deliver, on behalf of the Company, each of the Transaction Documents
to which it is a party.
The undersigned is delivering this certificate for and on behalf of the Company
in his capacity as an officer of the Company, and not in any individual
capacity. This certificate shall not under any circumstances result in the
assessment of any personal liability with respect to the matters certified
herein, and the undersigned shall not be deemed to have accepted any personal
liability by virtue of rendering this certificate on behalf of the Company.

 

 



--------------------------------------------------------------------------------



 



The undersigned has executed this Secretary’s Certificate as of December 8,
2008.

            /s/ Gary R. Martz      Gary R. Martz, Secretary   

The undersigned hereby certifies that Gary R. Martz is the duly elected and
appointed Secretary of the Company and that the signature set forth opposite his
name is his own genuine signature.
Dated: December 8, 2008

            /s/ John K. Dieker      John K. Dieker, Vice President & Treasurer 
 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Receivables Transfer Facility with Bank of America, National Association
WHEREAS, the Board of Directors of the sole member of the Company believes that
it is in the best interests of the Company to enter into a receivables transfer
securitization program to provide ongoing financing for the sole member and its
subsidiaries in an aggregate principal amount not to exceed $153,000,000 at any
time (the “Receivables Transfer Program”);
NOW, THEREFORE, BE IT RESOLVED, that the Company is hereby authorized to enter
into the Receivables Transfer Program in an aggregate principal amount not to
exceed $153,000,000, with Bank of America, National Association and any of its
affiliates or any one or more other financial institutions or their affiliates
(collectively, the “Receivables Purchaser”) for a term not to exceed five years,
under which the Company may sell its eligible receivables (“Receivables”) to
Greif Receivables Funding LLC (“Greif Receivables”), which in turn will sell
those Receivables to the Receivables Purchaser for an agreed upon purchase
price; and
FURTHER RESOLVED, that the Chairman, the President, the Chief Financial Officer,
any Executive or Senior Vice President, the Treasurer and the Secretary of the
subsidiaries of the Company (collectively, the “Authorized Officers” and
individually, an “Authorized Officer”), and any one of them acting alone, shall
be and hereby are authorized and directed for and on behalf of the Company to
execute and deliver a Transfer and Administration Agreement (the “Transfer
Agreement”) among the Company, Greif Receivables and the Receivables Purchaser
and its affiliates, which will provide, among other matters, for: the sale by
Greif Receivables and the purchase by the Receivables Purchaser, from time to
time, of all the Receivables now and hereafter originated by the Company, all at
a purchase price equal to the face amount thereof less an agreed upon discount;
the payment to the Receivables Purchaser of a yield at an agreed upon rate on
the outstanding balance of Receivables purchased from Greif Receivables; the
Company being appointed as the servicer to collect and administer the
Receivables; representations and warranties relating to the Company and its
subsidiaries; affirmative and negative covenants of the Company, including
certain reporting requirements and covenants relating to Greif, Inc. and its
subsidiaries and a default ratio, delinquency ratio and dilution ratio of the
Receivables; indemnification and reimbursement obligations, including the
obligation to adjust the purchase price of Receivables and to repurchase certain
Receivables subject to certain conditions; the payment of fees; and events of
termination and default; all as negotiated and agreed

 

 



--------------------------------------------------------------------------------



 



upon by the officers or officer executing the same and as such officers or
officer approve as being in the best interests of the Company, the execution of
the Transfer Agreement to be conclusive evidence of such approval and such
authority; and
FURTHER RESOLVED, that the Authorized Officers of the Company, and any one of
them acting alone, shall be and hereby are authorized and directed for and on
behalf of the Company to execute and deliver any additional agreements and
documents contemplated by the Transfer Agreement; all as negotiated and agreed
upon by the officers or officer executing the same and as such officers or
officer approve as being in the best interests of the Company, the execution
thereof to be conclusive evidence of such approval and such authority, including
but not limited to, the following:
a. A sale agreement between Greif Receivables and the Company pursuant to which
the Company transfers Receivables to Greif Receivables from time to time (the
“Sale Agreement”); and
b. One or more blocked account agreements to provide for the collection of the
Receivables and agreements to provide for the grant of a security interest in
bank accounts in which proceeds of the Receivables are deposited; and
FURTHER RESOLVED, that the officers of the Company, and any one of them acting
alone, shall be and hereby are authorized and directed to execute and deliver
such other agreements, instruments and documents and to perform such other acts
as may in the judgment of the officers or officer so acting be necessary or
desirable to carry out the purposes of the resolutions hereinabove adopted
(including, without limitation, the consummation and performance of all
transactions and other acts thereby contemplated or incident thereto) and to
execute and deliver any amendments, modifications and supplements to the
agreements, instruments and documents described in the resolutions hereinabove
adopted that such officers or officer approve as being in the best interests of
the Company, and any such agreement, instrument or document executed or act
performed by them or any of them shall be conclusive evidence of such approval
and their or his or her authority so to do; and
FURTHER RESOLVED, that the Secretary and any Assistant Secretary of the Company,
and any one of them acting alone, shall be and hereby are authorized and
directed to certify to the passage of the foregoing resolutions; and
FURTHER RESOLVED, that all actions heretofore taken by any officer of the
Company in connection with the negotiation of the

 

2



--------------------------------------------------------------------------------



 



Transfer Agreement and the Sale Agreement and the transactions contemplated by
any and all of the foregoing shall be and hereby are ratified and approved.

 

3



--------------------------------------------------------------------------------



 



EXHIBIT B

 

 



--------------------------------------------------------------------------------



 



Delaware
The First State
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY “GREIF PACKAGING LLC” IS DULY FORMED UNDER THE LAWS OF THE STATE OF
DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL EXISTENCE SO FAR AS THE RECORDS
OF THIS OFFICE SHOW, AS OF THE NINETEENTH DAY OF NOVEMBER, A.D. 2008.



2023645      8300
081127558
You may verify this certificate online at corp.delaware.gov/authver.shtml
(STAMP) [c02186r9676132.gif]

     
/s/ Harriet Smith Windsor
 
Harriet Smith Windsor, Secretary of State

     
AUTHENTICATION: 6976727
 
   
DATE: 11-19-08



 

PAGE 1



--------------------------------------------------------------------------------



 



EXHIBIT C

 

 



--------------------------------------------------------------------------------



 



Delaware
The First State
I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED ARE TRUE AND CORRECT COPIES OF ALL DOCUMENTS ON FILE OF
“GREIF PACKAGING LLC” AS RECEIVED AND FILED IN THIS OFFICE.
THE FOLLOWING DOCUMENTS HAVE BEEN CERTIFIED:
CERTIFICATE OF INCORPORATION, FILED THE SIXTEENTH DAY OF DECEMBER, A.D. 1983, AT
10 O’CLOCK A.M.
CERTIFICATE OF AMENDMENT, CHANGING ITS NAME FROM “VAN LEER CONTAINERS, INC.” TO
“GREIF CONTAINERS, INC.”, FILED THE NINETEENTH DAY OF NOVEMBER, A.D. 2001, AT 4
O’CLOCK P.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF AMENDMENT IS THE THIRTIETH DAY OF NOVEMBER, A.D. 2001.
CERTIFICATE OF MERGER, FILED THE TWENTY-EIGHTH DAY OF OCTOBER, A.D. 2004, AT
12:56 O’CLOCK P.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE FIRST DAY OF NOVEMBER, A.D. 2004, AT 12:01 O’CLOCK
A.M.
CERTIFICATE OF CONVERSION, CHANGING ITS NAME FROM “GREIF CONTAINERS, INC.” TO
“GREIF INDUSTRIAL PACKAGING & SERVICES



2023645      8100H
081127558
You may verify this certificate online at corp.delaware.gov/authver.shtml
(STAMP) [c02186r9676132.gif]

     
/s/ Harriet Smith Windsor
 
Harriet Smith Windsor, Secretary of State

     
AUTHENTICATION: 6976726
 
   
DATE: 11-19-08



 

PAGE 1



--------------------------------------------------------------------------------



 



Delaware
The First State
LLC”, FILED THE TWENTY-EIGHTH DAY OF OCTOBER, A.D. 2004, AT 2:01 O’CLOCK P.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF CONVERSION IS THE FIRST DAY OF NOVEMBER, A.D. 2004, AT 12:06
O’CLOCK A.M.
CERTIFICATE OF FORMATION, FILED THE TWENTY-EIGHTH DAY OF OCTOBER, A.D. 2004, AT
2:01 O’CLOCK P.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF FORMATION IS THE FIRST DAY OF NOVEMBER, A.D. 2004, AT 12:06
O’CLOCK A.M.
CERTIFICATE OF MERGER, FILED THE THIRTIETH DAY OF OCTOBER, A.D. 2007, AT 8:37
O’CLOCK A.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF OCTOBER, A.D. 2007.
CERTIFICATE OF MERGER, FILED THE THIRTIETH DAY OF OCTOBER, A.D. 2007, AT 8:35
O’CLOCK A.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF OCTOBER, A.D. 2007.



2023645      8100H
081127558
You may verify this certificate online at corp.delaware.gov/authver.shtml
(STAMP) [c02186r9676132.gif]

     
/s/ Harriet Smith Windsor
 
Harriet Smith Windsor, Secretary of State

     
AUTHENTICATION: 6976726
 
   
DATE: 11-19-08



 

PAGE 2



--------------------------------------------------------------------------------



 



Delaware
The First State
CERTIFICATE OF MERGER, FILED THE THIRTIETH DAY OF OCTOBER, A.D. 2007, AT 9:01
O’CLOCK A.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF OCTOBER, A.D. 2007.
CERTIFICATE OF MERGER, FILED THE TWELFTH DAY OF DECEMBER, A.D. 2007, AT 11:15
O’CLOCK A.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF DECEMBER, A.D. 2007.
CERTIFICATE OF MERGER, FILED THE TWELFTH DAY OF DECEMBER, A.D. 2007, AT 11:53
O’CLOCK A.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF DECEMBER, A.D. 2007.
CERTIFICATE OF MERGER, FILED THE TWELFTH DAY OF DECEMBER, A.D. 2007, AT 12:25
O’CLOCK P.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF DECEMBER, A.D. 2007.



2023645      8100H
081127558
You may verify this certificate online at corp.delaware.gov/authver.shtml
(STAMP) [c02186r9676132.gif]

     
/s/ Harriet Smith Windsor
 
Harriet Smith Windsor, Secretary of State

     
AUTHENTICATION: 6976726
 
   
DATE: 11-19-08



 

PAGE 3



--------------------------------------------------------------------------------



 



Delaware
The First State
CERTIFICATE OF MERGER, FILED THE TWELFTH DAY OF DECEMBER, A.D. 2007, AT 12:47
O’CLOCK P.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF DECEMBER, A.D. 2007.
CERTIFICATE OF MERGER, FILED THE TWELFTH DAY OF DECEMBER, A.D. 2007, AT 1:07
O’CLOCK P.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF DECEMBER, A.D. 2007.
CERTIFICATE OF MERGER, CHANGING ITS NAME FROM “GREIF INDUSTRIAL PACKAGING &
SERVICES LLC” TO “GREIF PACKAGING LLC”, FILED THE TWELFTH DAY OF DECEMBER, A.D.
2007, AT 2:02 O’CLOCK P.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF THE AFORESAID
CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF DECEMBER, A.D. 2007.
CERTIFICATE OF MERGER, FILED THE THIRTIETH DAY OF OCTOBER, A.D. 2008, AT 8:45
O’CLOCK A.M.
AND I DO HEREBY FURTHER CERTIFY THAT THE EFFECTIVE DATE OF



2023645      8100H
081127558
You may verify this certificate online at corp.delaware.gov/authver.shtml
(STAMP) [c02186r9676132.gif]

     
/s/ Harriet Smith Windsor
 
Harriet Smith Windsor, Secretary of State

     
AUTHENTICATION: 6976726
 
   
DATE: 11-19-08



 

PAGE 4



--------------------------------------------------------------------------------



 



Delaware
The First State
THE AFORESAID CERTIFICATE OF MERGER IS THE THIRTY-FIRST DAY OF OCTOBER, A.D.
2008.
AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CERTIFICATES ARE THE ONLY
CERTIFICATES ON RECORD OF THE AFORESAID LIMITED LIABILITY COMPANY, “GREIF
PACKAGING LLC”.



2023645      8100H
081127558
You may verify this certificate online at corp.delaware.gov/authver.shtml
(STAMP) [c02186r9676132.gif]

     
/s/ Harriet Smith Windsor
 
Harriet Smith Windsor, Secretary of State

     
AUTHENTICATION: 6976726
 
   
DATE: 11-19-08



 

PAGE 5



--------------------------------------------------------------------------------



 



FILED
DEC 16 1983
(SIGNATURE) [c02186r9676133.gif]
CERTIFICATE OF INCORPORATION

of

VAN LEER CONTAINERS, INC.
1. The name of this corporation is Van Leer Containers, Inc.
2. Its registered office in the State of Delaware is located at 100 West Tenth
Street, in the City of Wilmington, County of New Castle. The name of its
registered agent at such address is The Corporation Trust Company.
3. The purpose of this corporation is to engage in any manufacturing,
mercantile, selling, management, service or other business or any lawful act or
activity for which corporations may be organized under the General Corporation
Law of the State of Delaware, and to have as additional purposes all powers
granted to corporations by the laws of said State, provided that no such purpose
shall include any activity inconsistent with the General Corporation Law of said
State.
4. The total number of shares of stock that this corporation shall have
authority to issue is 1000 shares of Common Stock, par value $1.00 per share.
Each share of stock shall be entitled to one vote.
5. The name and mailing address of the incorporator is: Robert F. Hayes, 225
Franklin Street, Boston, MA 02110.
6. The election of directors need not be by ballot unless the by-laws shall so
require. Subject to the limitations and exceptions, if any, contained therein,
by-laws may be adopted, amended or repealed by the board of directors.
7. The corporation shall indemnify each person who is or was a director or
officer of this corporation against expenses (including attorney’s fees),
judgments, fines and amounts paid in settlement to the maximum extent permitted
from time to time under the General Corporation Law of the State of Delaware.
Such indemnification shall not be exclusive of other indemnification rights
arising under any by-law, agreement, vote of directors or stockholders or
otherwise and shall inure to the benefit of the heirs and legal representatives
of such person.
8. The books of the corporation may (subject to any statutory requirements) be
kept outside the State of

 

 



--------------------------------------------------------------------------------



 



Delaware as may be designated by the board of directors or in the by-laws of the
corporation.
9. The corporation reserves the right to amend, alter, change or repeal any
provision contained in this certificate of incorporation, in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.
I, THE UNDERSIGNED, being the incorporator hereinbefore named for the purpose of
forming a corporation pursuant to the General Corporation Law of the State of
Delaware, do make this certificate, hereby declaring and certifying that the
facts herein stated are true, and accordingly have hereunto set my hand this
15th day of December, 1983
(SIGNATURE) [c02186r9676134.gif]

 

- 2 -



--------------------------------------------------------------------------------



 



      STATE OF DELAWARE
SECRETARY OF STATE
DIVISION OF CORPORATIONS
FILED 04:00 PM 11/19/2001
010586297 — 2023645     

CERTIFICATE OF AMENDMENT
OF
CERTIFICATE OF INCORPORATION
OF
VAN LEER CONTAINERS, INC.
Van Leer Containers, Inc., a corporation organized and existing under and by
virtue of the General Corporation Law of the State of Delaware.
DOES HEREBY CERTIFY:
FIRST: That the Board of Directors of Van Leer Containers, Inc., (the
“Corporation”) at a meeting duly adopted the following resolution setting forth
a proposed amendment of the Certificate of Incorporation of the Corporation,
declaring the amendment to be advisable and recommending its adoption by the
stockholders of the Corporation. The resolution setting forth the proposed
amendment is as follows:
RESOLVED, that the Certificate of Incorporation of this Corporation be amended
by changing Article First thereof so that, as amended, said Article First shall
be and shall read as follows:
“FIRST: The name of the Corporation shall be Greif Containers, Inc.”
SECOND: That the amendment was duly adopted by written action of the stockholder
without a meeting in accordance with the provisions of Section 141(f) of the
General Corporation Law of the State of Delaware.
THIRD: That the amendment was duly adopted in accordance with the provisions of
Section 242 of the General Corporation Law of the State of Delaware.
FOURTH: That the effective date of this name change shall be November 30, 2001.
IN WITNESS WHEREOF, Van Leer Containers, Inc. has caused this Certificate of
Amendment to be signed by its President this 19th day of November, 2001.

            VAN LEER CONTAINERS, INC.
      By:   /s/ William B. Sparks, Jr.         William B. Sparks, Jr.,
President             

 

 



--------------------------------------------------------------------------------



 



          State of Delaware
Secretary of State
Division of Corporations
Delivered 02:01 PM 10/28/2004
FILED 12:56 PM 10/28/2004
SRV 040779070 — 2023645 FILE

CERTIFICATE OF MERGER
OF
VAN LEER INTERMEDIATES, L.L.C.
(a Delaware limited liability company)
AND
JUNE D’S, LLC
(a Delaware limited liability company)
INTO
GREIF CONTAINERS, INC.
(a Delaware corporation)
The undersigned corporation, organized and existing under and by virtue of the
General Corporation Law of the State of Delaware, DOES HEREBY CERTIFY:
FIRST: That the name and state of domicile of each of the constituent entities
of the merger is as follows:

      NAME   STATE OF DOMICILE
 
   
Van Leer Intermediates, L.L.C.
  Delaware
 
   
June D’S, LLC
  Delaware
 
   
Greif Containers, Inc.
  Delaware

SECOND: That an Agreement and Plan of Merger between the parties to the merger
has been approved, adopted, certified, executed and acknowledged by each of the
constituent entities in accordance with the requirements of subsection (c) of
Section 264 of the General Corporation

 

 



--------------------------------------------------------------------------------



 



Law of the State of Delaware and Section 18-209 of the Limited Liability Company
Act of the State of Delaware.
THIRD: That the name of the surviving corporation of the merger is Greif
Containers, Inc., a Delaware corporation.
FOURTH: That the Certificate of Incorporation of Greif Containers, Inc., a
Delaware corporation which will survive the merger, shall be the Certificate of
Incorporation of the surviving corporation.
FIFTH: That the executed Agreement and Plan of Merger is on file at an office of
the surviving corporation, the address of which is 425 Winter Road, Delaware,
Ohio 43015.
SIXTH: That a copy of the Agreement and Plan of Merger will be furnished by the
surviving corporation, on request and without cost, to any stockholder of any
constituent corporation or any member of any constituent limited liability
company.
SEVENTH: That this Certificate of Merger shall act as a certificate of
cancellation for each of Van Leer Intermediates, L.L.C. and June D’s, LLC.
EIGHTH: That this Certificate of Merger shall be effective at 12:01 a.m. on
November 1, 2004.

            GREIF CONTAINERS, INC.
      By:   /s/ Gary R. Martz         Gary R. Martz, Vice-President           

 

2



--------------------------------------------------------------------------------



 



          State of Delaware
Secretary of State
Division of Corporations
Delivered 02:01 PM 10/28/2004
FILED 02:01 PM 10/28/2004
SRV 040779195 — 2023645 FILE

STATE OF DELAWARE
CERTIFICATE OF CONVERSION
OF GREIF CONTAINERS, INC.
INTO GREIF INDUSTRIAL PACKAGING & SERVICES LLC
THE UNDERSIGNED, being a duly authorized officer of Greif Containers, Inc., a
Delaware Corporation f/k/a Van Leer Containers, Inc. (the “Corporation”), does
hereby certify that:

  1.  
The name of the Corporation immediately prior to filing this Certificate is
Greif Containers, Inc.
    2.  
The original certificate of incorporation of Van Leer Containers, Inc. n/k/a
Greif Containers, Inc. was filed with the Delaware Secretary of State on
December 16, 1983.
    3.  
The name of the Delaware limited liability company into which the Corporation
shall be converted is Greif Industrial Packaging & Services LLC.
    4.  
The conversion has been approved in accordance with the provisions of
Section 266 of the Delaware General Corporation Law. The sole director of the
Corporation adopted a resolution approving the conversion of the Corporation to
a Delaware limited liability company and recommending the approval of such
conversion by the sole stockholder of the Corporation. The sole stockholder of
the Corporation adopted the resolution of the sole director approving the
conversion of the Corporation to a Delaware limited liability company.
    5.  
The conversion shall be effective at 12:06 a.m. on November 1, 2004.

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Conversion to
be executed by a duly authorized officer, this 15th day of October, 2004.

            GREIF CONTAINERS, INC.
      By:   /s/ Gary R. Martz         Gary R. Martz, Senior Vice-President     
       

 

 



--------------------------------------------------------------------------------



 



          State of Delaware
Sacretary of State
Division of Corporations
Delivered 02:01 PM 10/28/2004
FILED 02:01 PM 10/28/2004
SRV 040779195 — 2023645 FILE

STATE OF DELAWARE
CERTIFICATE OF FORMATION
OF
GREIF INDUSTRIAL PACKAGING & SERVICES LLC
The undersigned, desiring to form a limited liability company under Title 6,
Sections 18-101 et seq. of the Delaware Code, hereby certifies as follows:
1. The name of the limited liability company is Greif Industrial Packaging &
Services LLC.
2. The address of the limited liability company’s registered office in the state
of Delaware is Corporation Trust Center, 1209 Orange Street, in the City of
Wilmington, County of New Castle, 19801. The name of its registered agent at
such address is The Corporation Trust Company.
3. This Certificate of Formation shall be effective at 12:06 a.m. on November 1,
2004.
4. The undersigned is an authorized representative of Greif Industrial Packaging
& Services LLC for purposes of the execution and delivery of this Certificate of
Formation.
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation
of Greif Industrial Packaging & Services LLC this 15th day of October, 2004.

            /s/ Gary R. Martz       Gary R. Martz      Authorized Person     

 

 



--------------------------------------------------------------------------------



 



          State of Delaware
Secretary of State
Division of Corporations
Delivered 08:37 AM 10/30/2007
FILED 08:37 AM 10/30/2007
SRV 071167576 — 2023645 FILE

STATE OF DELAWARE
CERTIFICATE OF MERGER OF
DOMESTIC LIMITED LIABILITY COMPANIES
Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executed the following Certificate of
Merger:
FIRST: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC, and the name of the limited liability company being
merged into this surviving limited liability company is Sirco Systems, LLC.
SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent limited liability companies.
THIRD: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC.
FOURTH: The merger is to become effective on October 31, 2007.
FIFTH: The Agreement of Merger is on file at Greif, Inc., 425 Winter Road,
Delaware, Ohio 43015, the place of business of the surviving limited liability
company.
SIXTH: A copy of the Agreement of Merger will be furnished by the surviving
limited liability company on request, without cost, to any member of the
constituent limited liability companies.
IN WITNESS WHEREOF, said surviving limited liability company has caused this
certificate to be signed by an authorized person, the 26th day of October, A.D.,
2007.

         
 
  By:   /s/ Gary R. Martz 
 
       
 
      Authorized Person
 
       
 
  Name:   Gary R. Martz
 
       
 
      Print or Type
 
       
 
  Title:   Senior Vice President & Sec.

 

 



--------------------------------------------------------------------------------



 



          State of Delaware
Secretary of State
Division of Corporations
Delivered 08:35 AM 10/30/2007
FILED 08:35 AM 10/30/2007
SRV 071167570 — 2023645 FILE

CERTIFICATE OF MERGER
In accordance with Section 18-209 of the Delaware Limited Liability Company Act,
GCC Drum, Inc., an Illinois corporation, wishes to merge into Greif Industrial
Packaging & Services LLC, a Delaware limited liability company, and to that end
set forth the following facts:
(1) The name and jurisdiction of formation or organization of each of the
domestic limited liability companies and other business entities which is to
merge or consolidate are:
GCC Drum, Inc. an Illinois corporation
Greif Industrial Packaging & Services LLC, a Delaware limited liability company.
(2) An agreement of merger or consolidation has been approved and executed by
each of the domestic limited liability companies and other business entities
which is to merge or consolidate.
(3) The name of the surviving or resulting domestic limited liability company or
other business entity is: Greif Industrial Packaging & Services LLC.
(4) In the case of a merger in which a domestic limited liability company is the
surviving entity, such amendments, if any, to the certificate of formation of
the surviving domestic limited liability company to change its name as are
desired to be effected by the merger are; none.
(5) The future effective date or time (which shall be a date or time certain) of
the merger or consolidation if it is not to be effective upon the filing of the
certificate of merger or consolidation shall be: October 31, 2007.
(6) The agreement of merger or consolidation is on file at a place of business
of the surviving or resulting domestic limited liability company or other
business entity, which is located at: 425 Winter Road, Delaware, Ohio 43015.
(7) A copy of the agreement of merger or consolidation will be furnished by the
surviving or resulting domestic limited liability company or other business
entity, on request and without cost, to any member of any domestic limited
liability company or any person holding an interest in any other business entity
which is to merge or consolidate; and
The laws of the state under which each constituent entity exists, permits this
merger. This merger was adopted, approved and authorized by each of the
constituent entities in compliance with the laws of the state under which it is
organized, and the persons signing this certificate on behalf of each of the
constituent entities are duly authorized to do so.
Upon the date specified above, the merging entity listed herein shall merge into
the listed surviving entity.

 

 



--------------------------------------------------------------------------------



 



The undersigned constituent entities have caused this certificate of merger to
be signed by its duly authorized officers on the dates stated below.

              GCC Drum, Inc.   Greif Industrial Packaging &
Services LLC
 
           
By:
  /s/ Gary R. Martz    By:   /s/ Gary R. Martz
 
           
 
  Gary R. Martz, Senior Vice
President and Secretary       Gary R. Martz, Senior Vice
President and Secretary
 
            Date: October 26, 2007   Date: October 26, 2007

 

 



--------------------------------------------------------------------------------



 



          State of Delaware         Secretary of State         Division of
Corporations         Delivered 09:01 AM 10/30/2007         FILED 09:01 AM
10/30/2007         SRV 071167681 — 2023645 FILE        

CERTIFICATE OF MERGER
In accordance with Section 18-209 of the Delaware Limited Liability Company Act,
GCC Fibre Drum, Inc., a New Jersey corporation, wishes to merge into Greif
Industrial Packaging & Services LLC, a Delaware limited liability company, and
to that end set forth the following facts:
(1) The name and jurisdiction of formation or organization of each of the
domestic limited liability companies and other business entities which is to
merge or consolidate are:
GCC Fibre Drum, Inc. a New Jersey corporation
Greif Industrial Packaging & Services LLC, a Delaware limited liability company.
(2) An agreement of merger or consolidation has been approved and executed by
each of the domestic limited liability companies and other business entities
which is to merge or consolidate.
(3) The name of the surviving or resulting domestic limited liability company or
other business entity is: Greif Industrial Packaging & Services LLC.
(4) In the case of a merger in which a domestic limited liability company is the
surviving entity, such amendments, if any, to the certificate of formation of
the surviving domestic limited liability company to change its name as are
desired to be effected by the merger are: none.
(5) The future effective date or time (which shall be a date or time certain) of
the merger or consolidation if it is not to be effective upon the filing of the
certificate of merger or consolidation shall be: October 31, 2007.
(6) The agreement of merger or consolidation is on file at a place of business
of the surviving entity, which is located at: 425 Winter Road, Delaware, Ohio
43015.
(7) A copy of the agreement of merger or consolidation will be furnished by the
surviving entity, on request and without cost, to any member of any domestic
limited liability company or any person holding an interest in any other
business entity which is to merge or consolidate; and
The laws of the state under which each constituent entity exists, permits this
merger. This merger was adopted, approved and authorized by each of the
constituent entities in compliance with the laws of the state under which it is
organized, and the persons signing this certificate on behalf of each of the
constituent entities are duly authorized to do so.
Upon the date specified above, the merging entity listed herein shall merge into
the listed surviving entity.

 

 



--------------------------------------------------------------------------------



 



The undersigned constituent entities have caused this certificate of merger to
be signed by its duly authorized officers on the dates stated below.

                      GCC Fibre Drum, Inc.       Greif Industrial Packaging &
Services LLC
 
                   
By:
  /s/ Gary R. Martz       By:   /s/ Gary R. Martz    
 
                   
 
  Gary R. Martz, Senior Vice President and Secretary           Gary R. Martz,
Senior Vice President and Secretary    
 
                   
Date:
  October 26, 2007       Date:   October 26, 2007    

 

 



--------------------------------------------------------------------------------



 



                  State of Delaware         Secretary of State         Division
of Corporations         Delivered 11:15 AM 12/12/2007         FILED 11:15 AM
12/12/2007         SRV 071312166 — 2023645 FILE

STATE OF DELAWARE
CERTIFICATE OF MERGER OF
DOMESTIC CORPORATION INTO
DOMESTIC LIMITED LIABILITY COMPANY
Pursuant to Title 8, Section 264(c) of the Delaware General Corporation Law and
Title 6, Section 18-209 of the Limited Liability Company Act, the undersigned
limited liability company executed the following Certificate of Merger:
FIRST: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC and the name of the corporation being merged into this
surviving limited liability company is Heritage Packaging Corporation.
SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by the surviving limited liability company and the merging
corporation.
THIRD: The name of the surviving limited liability company is Greif industrial
Packaging & Services LLC.
FOURTH: The merger is to become effective on December 31, 2007.
FIFTH: The Agreement of Merger is on file at 425 Winter Road, Delaware, Ohio
43015, the place of business of the surviving limited liability company.
SIXTH: A copy of the Agreement of Merger will be furnished by the surviving
limited liability company on request, without cost, to any member of any
constituent limited liability company or stockholder of any constituent
corporation.


 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, said limited liability company has caused this certificate
to be signed by an authorized person, the 10th day of December, A.D., 2007.

             
 
  By:   /s/ Gary R. Martz    
 
           
 
      Authorized Person    
 
           
 
  Name:   Gary R. Martz    
 
      Print or Type    
 
           
 
  Title:   Secretary    

 

 



--------------------------------------------------------------------------------



 



          State of Delaware         Secretary of State         Division of
Corporations         Delivered 11:53 AM 12/12/2007         FILED 11:53 AM
12/12/2007         SRV 071312777 — 2023645 FILE        

STATE OF DELAWARE
CERTIFICATE OF MERGER OF
DOMESTIC LIMITED LIABILITY COMPANIES
Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executed the following Certificate of
Merger:
FIRST: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC, and the name of the limited liability company being
merged into this surviving limited liability company is CorrChoice LLC.
SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent limited liability companies.
THIRD: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC.
FOURTH: The merger is to become effective on December 31, 2007.
FIFTH: The Agreement of Merger is on file at 425 Winter Road, Delaware, Ohio
43015, the place of business of the surviving limited liability company.
SIXTH: A copy of the Agreement of Merger will be furnished by the surviving
limited liability company on request, without cost, to any member of the
constituent limited liability companies.
IN WITNESS WHEREOF, said surviving limited liability company has caused this
certificate to be signed by an authorized person, the 10th day of December,
A.D., 2007.

             
 
  By:   /s/ Gary R. Martz    
 
           
 
      Authorized Person    
 
           
 
  Name:   Gary R. Martz    
 
      Print or Type    
 
           
 
  Title:   Secretary    

 

 



--------------------------------------------------------------------------------



 



                  State of Delaware         Secretary of State         Division
of Corporations         Delivered 12:25 PM 12/12/2007         FILED 12:25 PM
12/12/2007         SRV 071312818 — 2023645 FILE

STATE OF DELAWARE
CERTIFICATE OF MERGER OF
DOMESTIC LIMITED LIABILITY COMPANIES
Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executed the following Certificate of
Merger:
FIRST: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC, and the name of the limited liability company being
merged into this surviving limited liability company is Greif Riverville LLC.
SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent limited liability companies.
THIRD: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC.
FOURTH: The merger is to become effective on December 31, 2007.
FIFTH: The Agreement of Merger is on file at 425 Winter Road, Delaware, Ohio
43015, the place of business of the surviving limited liability company.
SIXTH: A copy of the Agreement of Merger will be furnished by the surviving
limited liability company on request, without cost, to any member of the
constituent limited liability companies.
IN WITNESS WHEREOF, said surviving limited liability company has caused this
certificate to be signed by an authorized person, the 10th day of December,
A.D., 2007.

             
 
  By:   /s/ Gary R. Martz    
 
           
 
      Authorized Person    
 
           
 
  Name:   Gary R. Martz    
 
      Print or Type    
 
           
 
  Title:   Secretary    

 

 



--------------------------------------------------------------------------------



 



          State of Delaware         Secretary of State         Division of
Corporations         Delivered 12:47 PM 12/12/2007         FILED 12:47 PM
12/12/2007         SRV 071313024 — 2023645 FILE        

CERTIFICATE OF MERGER
In accordance with Section 18-209 of the Delaware Limited Liability Company Act,
CP Louisiana, Inc., a Louisiana corporation, wishes to merge into Greif
Industrial Packaging & Services LLC, a Delaware limited liability company, and
to that end set forth the following facts:
(1) The name and jurisdiction of formation or organization of each of the
domestic limited liability companies and other business entities which is to
merge or consolidate are:
CP Louisiana, Inc., a Louisiana corporation
Greif Industrial Packaging & Services LLC, a Delaware limited liability company.
(2) An agreement of merger or consolidation has been approved and executed by
each of the domestic limited liability companies and other business entities,
which is to merge or consolidate.
(3) The name of the surviving or resulting domestic limited liability company or
other business entity is: Greif Industrial Packaging & Services LLC.
(4) In the case of a merger in which a domestic limited liability company is the
surviving entity, such amendments, if any, to the certificate of formation of
the surviving domestic limited liability company to change its name as are
desired to be effected by the merger are: None.
(5) The future effective date or time (which shall be a date or time certain) of
the merger or consolidation if it is not to be effective upon the filing of the
certificate of merger or consolidation shall be: December 31, 2007.
(6) The agreement of merger or consolidation is on file at a place of business
of the surviving or resulting domestic limited liability company or other
business entity, which is located at: 425 Winter Road, Delaware, Ohio 43015.
(7) A copy of the agreement of merger or consolidation will be furnished by the
surviving or resulting domestic limited liability company or other business
entity, on request and without cost, to any member of any domestic limited
liability company or any person holding an interest in any other business entity
which is to merge or consolidate; and

 

 



--------------------------------------------------------------------------------



 



The laws of the state under which each constituent entity exists, permits this
merger. This merger was adopted, approved and authorized by each of the
constituent entities in compliance with the laws of the state under which it is
organized, and the persons signing this certificate on behalf of each of the
constituent entities are duly authorized to do so.
Upon the date specified above, the merging entity listed herein shall merge into
the listed surviving entity.
The undersigned constituent entities have caused this certificate of merger to
be signed by its duly authorized officers on the dates stated below.

                      CP Louisiana, Inc.       Greif Industrial Packaging &
Services LLC
 
                   
By:
  /s/ Gary R. Martz       By:   /s/ Gary R. Martz    
 
                   
 
  Gary R. Martz, Secretary           Gary R. Martz, Secretary    
 
                   
Date:
  December 10, 2007       Date:   December 10, 2007    

 

 



--------------------------------------------------------------------------------



 



 
State of Delaware
Secretary of State
Division of Corporations
Delivered 01:07 PM 12/12/2007
FILED 01:07 PM 12/12/2007
SRV 071313361 — 2023645 FILE


STATE OF DELAWARE
CERTIFICATE OF MERGER OF
DOMESTIC LIMITED LIABILITY COMPANIES
Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executed the following Certificate of
Merger:
FIRST: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC, and the name of the limited liability company being
merged into this surviving limited liability company is Greif Services LLC.
SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent limited liability companies.
THIRD: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC.
FOURTH: The merger is to become effective on December 31, 2007.
FIFTH: The Agreement of Merger is on file at 425 Winter Road, Delaware, Ohio
43015, the place of business of the surviving limited liability company.
SIXTH: A copy of the Agreement of Merger will be furnished by the surviving
limited liability company on request, without cost, to any member of the
constituent limited liability companies.
IN WITNESS WHEREOF, said surviving limited liability company has caused this
certificate to be signed by an authorized person, the 10th day of December,
A.D., 2007.

             
 
  By:   /s/ Gary R. Martz    
 
           
 
      Authorized Person    
 
           
 
  Name:   Gary R. Martz    
 
      Print or Type    
 
           
 
  Title:   Secretary    

 

 



--------------------------------------------------------------------------------



 



 
State of Delaware
Secretary of State
Division of Corporations
Delivered 02:02 PM 12/12/2007
FILED 02:02 PM 12/12/2007
SRV 071314115 — 2023645 FILE


STATE OF DELAWARE
CERTIFICATE OF MERGER OF
DOMESTIC LIMITED LIABILITY COMPANIES
Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executed the following Certificate of
Merger:
FIRST: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC, and the name of the limited liability company being
merged into this surviving limited liability company is Greif Paper, Packaging &
Services LLC.
SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent limited liability companies.
THIRD: The name of the surviving limited liability company is Greif Industrial
Packaging & Services LLC.
FOURTH: The merger is to become effective on December 31, 2007.
FIFTH: The Agreement of Merger is on file at 425 Winter Road, Delaware, Ohio
43015, the place of business of the surviving limited liability company.
SIXTH: A copy of the Agreement of Merger will be furnished by the surviving
limited liability company on request, without cost, to any member of the
constituent limited liability companies.
SEVENTH: Immediately following the merger and effective on 12/31/07, Greif
Industrial Packaging & Services LLC will change its name to Greif Packaging LLC.
IN WITNESS WHEREOF, said surviving limited liability company has caused this
certificate to be signed by an authorized person, the 10th day of December,
A.D., 2007.

             
 
  By:   /s/ Gary R. Martz    
 
           
 
      Authorized Person    
 
           
 
  Name:   Gary R. Martz    
 
      Print or Type    
 
           
 
  Title:   Secretary    

 

 



--------------------------------------------------------------------------------



 



 
State of Delaware
Secretary of State
Division of Corporations
Delivered 08:45 AM 10/30/2008
FILED 08:45 AM 10/30/2008
SRV 081078084 — 2023645 FILE


STATE OF DELAWARE
CERTIFICATE OF MERGER OF
DOMESTIC CORPORATION INTO
DOMESTIC LIMITED LIABILITY COMPANY
Pursuant to Title 8, Section 264(c) of the Delaware General Corporation Law and
Title 6, Section 18-209 of the Limited Liability Company Act, the undersigned
limited liability company executed the following Certificate of Merger:
FIRST: The name of the surviving limited liability company is Greif Packaging
LLC and the name of the corporation being merged into this surviving limited
liability company is Greif Bros. Service Corp.
SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by the surviving limited liability company and the merging
corporation.
THIRD: The name of the surviving limited liability company is Greif Packaging
LLC.
FOURTH: The merger is to become effective on October 31, 2008.
FIFTH: The Agreement of Merger is on file at 425 Winter Road, Delaware Ohio
43015, the place of business of the surviving limited liability company.
SIXTH: A copy of the Agreement of Merger will be furnished by the surviving
limited liability company on request, without cost, to any member of any
constituent limited liability company or stockholder of any constituent
corporation.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, said limited liability company has caused this certificate
to be signed by an authorized person, the 29th day of October, A.D., 2008.

             
 
  By:   /s/ Gary R. Martz    
 
           
 
      Authorized Person    
 
           
 
  Name:   Gary R. Martz    
 
      Print or Type    
 
           
 
  Title:   Secretary    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D

 

 



--------------------------------------------------------------------------------



 



GREIF INDUSTRIAL PACKAGING & SERVICES LLC
LIMITED LIABILITY COMPANY AGREEMENT AND DECLARATION
THIS LIMITED LIABILITY COMPANY AGREEMENT AND DECLARATION (this “Agreement”), by
Greif, Inc., a Delaware corporation (the “Member”), dated as of October 15,
2004, to be effective at 12:06 a.m. on November 1, 2004;
WITNESSETH:
WHEREAS, the Member is the sole stockholder of Greif Containers, Inc., a
Delaware corporation (“Greif Containers”);
WHEREAS, in accordance with Section 266 of the Delaware General Corporation Law,
the Board of Greif Containers and the Member, as the sole stockholder of Greif
Containers, have authorized the conversion of Greif Containers from a Delaware
corporation to a Delaware limited liability company, which conversion is to be
effective at 12:06 a.m. on November 1, 2004;
WHEREAS, in compliance with Section 266 of the Delaware General Corporation Law
and Section 18-214 of the Delaware Limited Liability Company Act, Delaware Code
Title 6, Chapter 18 (the “Act”), the Member intends to cause to be filed with
the Delaware Secretary of State a Certificate of Formation in respect of Greif
Industrial Packaging & Services LLC (the “LLC”), a limited liability company to
be formed under the laws of the State of Delaware in connection with the
conversion of Greif Containers from a Delaware corporation to a Delaware limited
liability company; and
WHEREAS, the Member desires to enter into this Agreement as to the affairs of
the LLC and the conduct of its business, and the Member intends that this
Agreement constitute the “limited liability company agreement” of the LLC,
within the meaning of that term as defined in the Act;
NOW THEREFORE, it is agreed, stated and declared as follows:
Section 1. Formation; Member. The Certificate of Formation of the LLC shall be
substantially in the form of Exhibit A attached hereto and made a part hereof
(the “Certificate of Formation”). The Certificate of Formation shall be executed
by the Member or an authorized representative of the Member. The Member hereby
acknowledges and agrees that Gary R. Martz is an authorized representative to
execute the Certificate of Formation of the LLC. The LLC shall be formed at the
time specified in its Certificate of Formation, which is 12:06 a.m. on
November 1, 2004. The Member hereby approves and ratifies the completion,
execution, delivery, recording and filing of the Certificate of Formation. The
Member shall be the sole “member” of the LLC, as defined in the Act. Whether
under this Agreement, under any other agreement or obligation by which the LLC
and/or the Member may be bound, or pursuant to applicable law, any action or
inaction taken or omitted to be taken by or with the consent of the Member shall
bind the LLC. The Member may delegate such power and authority.

 





--------------------------------------------------------------------------------



 



Section 2. Term. The term of the LLC shall commence at 12:06 a.m. on November 1,
2004. The LLC shall continue in perpetuity, unless and until the Member consents
in writing to dissolve the LLC. Upon dissolution, the LLC shall be wound up and
terminated as provided in the Act, and the Member shall have the authority to
wind up the LLC. No event described in Section 18-304 of the Act (entitled
“Events of Bankruptcy”) involving the Member shall cause the Member to cease to
be a member of the LLC.
Section 3. Capital Contributions. The Member shall determine the amounts, forms
and timing of capital contributions to be made by the Member. The initial
capitalization of the LLC shall consist of the assets and liabilities of Greif
Containers, the Delaware corporation that converted into the LLC.
Section 4. Tax Matters. So long as the LLC has only one member, the LLC shall be
disregarded as an entity separate from its member, solely for tax purposes, in
accordance with Sections 301.7701-1, -2 and -3 of the regulations promulgated
under the Internal Revenue Code of 1986, as amended, and the profits, losses,
income, loss, deductions, credits and similar items of the LLC shall be
allocated accordingly.
Section 5. Distributions. Distributions of cash or property under circumstances
not involving the liquidation of the LLC, if any, shall be within the discretion
of the Member as to amount, form and frequency, subject to Section 18-607 of the
Act (entitled “Limitations on Distribution”). Upon the liquidation of the LLC,
the Member shall have power to liquidate or to distribute in kind any and all of
the assets of the LLC, and the proceeds of any such liquidation shall be applied
and distributed in accordance with Section 18-804 of the Act (entitled
“Distribution of Assets”).
Section 6. Officers.
(a) General. The Member may from time to time elect, if desired, as officers of
the LLC, a president, a secretary, a treasurer, and, if desired, one or more
vice presidents and such other officers and assistant officers as the Member may
from time to time elect. The officers of the LLC shall hold office at the
pleasure of the Member and need not be elected annually. Any officer of the LLC
may be removed, either with or without cause, at any time, by the Member.
(b) Duties of the President. The president shall be the chief executive officer
of the LLC and shall exercise supervision over the business of the LLC and shall
have such additional powers and duties as the Member may from time to time
assign to him.
(c) Duties of the Vice Presidents. The vice presidents shall perform such other
duties and have such powers as the Member or the President may from time to time
prescribe.

 

2



--------------------------------------------------------------------------------



 



(d) Duties of the Secretary. It shall be the duty of the secretary, or of an
assistant secretary, if any, in case of the absence or inability to act of the
secretary, to keep minutes of all the proceedings of the Member and to make a
proper record of the same; to perform such other duties as may be required by
law, the Certificate of Formation or this Agreement; to perform such other and
further duties as may from time to time be assigned to him by the Member or the
president; and to deliver all books, paper and property of the LLC in his
possession to his successor, or to the president.
(e) Duties of the Treasurer. The treasurer, or an assistant treasurer, if any,
in case of the absence or inability to act of the treasurer, shall receive and
safely keep in charge all money, bills, notes, securities and similar property
belonging to the LLC, and shall do with or disburse the same as directed by the
president or the Member; shall keep an accurate account of the finances and
business of the LLC, including accounts of its assets, liabilities, receipts,
disbursements, gains and losses, together with such other accounts as may be
required and hold the same open for inspection and examination by the Member;
shall give bond in such sum with such security as the Member may require for the
faithful performance of his duties; shall, upon the expiration of his term of
office, deliver all money and other property of the LLC in his possession or
custody to his successor or the president; and shall perform such other duties
as from time to time may be assigned to him by the Member or the President.
(f) Initial Officers. The following persons are hereby elected as the officers
of the LLC, to hold the offices set forth beside their respective names at the
pleasure of the Member:
Michael J. Gasser — Chairman
William B. Sparks, Jr. — President
Donald S. Huml — Vice President
Gary R. Martz — Vice President and Secretary
Robert A. Young — Vice President
John K. Dieker — Vice President
Robert S. Zimmerman — Treasurer
Sharon R. Maxwell — Assistant Secretary
Section 7. General Provisions.
(a) No Third Party Beneficiaries. None of the provisions of this Agreement shall
be construed as existing for the benefit of any creditor of the LLC or as being
enforceable by any party not a signatory hereto. There shall be no third party
beneficiaries of this Agreement.
(b) Entire Agreement. This Agreement constitutes the entire “operating
agreement” of the LLC within the meaning of the Act and contains the entire
understanding, agreement and statement of the Member upon the subject matter of
this Agreement and may only be amended, changed or waived in a writing signed by
the Member. The Member acknowledges that the provisions of the Act shall govern
the affairs of the LLC and the conduct of its business, except as provided in
this Agreement.

 

3



--------------------------------------------------------------------------------



 



(c) Provisions Binding. This Agreement shall inure to the benefit of and be
binding upon the Member and the Member’s heirs, executors, administrators,
successors and assigns.
(d) Applicable Law. This Agreement shall be interpreted in accordance with the
laws of the State of Delaware.
IN WITNESS WHEREOF, the undersigned has duly executed this Limited Liability
Company Agreement and Declaration of Greif Industrial Packaging & Services LLC.

            GREIF, INC.,
a Delaware corporation
      By:   /s/ Gary R. Martz         Gary R. Martz, Sr. Vice-President   

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF FORMATION

 

5



--------------------------------------------------------------------------------



 



EXHIBIT E

          Name   Title   Signature
 
       
Donald S. Huml
  Executive Vice President   /s/ Donald S. Huml
 
       
 
       
Gary R. Martz
  Secretary   /s/ Gary R. Martz
 
       
 
       
John K. Dieker
  Vice President & Treasurer   /s/ John K. Dieker
 
       

 

